Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

Dated as of February 9, 2012,

 

among

 

GENERAC ACQUISITION CORP.,

 

GENERAC POWER SYSTEMS, INC.,

as Borrower,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

GOLDMAN SACHS BANK USA
and
BANK OF AMERICA, N.A,

as Syndication Agents,

 

and

 

RBS CITIZENS, N.A., PNC BANK, NATIONAL ASSOCIATION,
MIZUHO CORPORATE BANK, LTD., SUMITOMO MITSUI BANKING CORPORATION and
BANK OF MONTREAL,
as Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

GOLDMAN SACHS CREDIT PARTNERS L.P.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH LLP,

 

as Joint Lead Arrangers and as Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

44

SECTION 1.03.

Accounting Terms

45

SECTION 1.04.

Rounding

46

SECTION 1.05.

Timing of Payment or Performance

46

SECTION 1.06.

Classification

46

SECTION 1.07.

References to Laws

46

SECTION 1.08.

Pro Forma

46

 

 

 

ARTICLE II The Credits

46

 

 

 

SECTION 2.01.

Commitments

46

SECTION 2.02.

Loans and Borrowings

47

SECTION 2.03.

Requests for Borrowings

47

SECTION 2.04.

Swingline Loans

48

SECTION 2.05.

Letters of Credit

49

SECTION 2.06.

Funding of Borrowings

54

SECTION 2.07.

Interest Elections

55

SECTION 2.08.

Termination and Reduction of Commitments

56

SECTION 2.09.

Repayment of Loans; Evidence of Debt

57

SECTION 2.10.

Repayment of Term Loans and Revolving Facility Loans

57

SECTION 2.11.

Prepayment of Loans

59

SECTION 2.12.

Fees

60

SECTION 2.13.

Interest

61

SECTION 2.14.

Alternate Rate of Interest

62

SECTION 2.15.

Increased Costs

62

SECTION 2.16.

Break Funding Payments

63

SECTION 2.17.

Taxes

64

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

67

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

68

SECTION 2.20.

Illegality

70

SECTION 2.21.

Defaulting Lenders

70

SECTION 2.22.

Incremental Extensions of Credit

72

SECTION 2.23.

Extensions of Term Loans and Revolving Facility Commitments

76

 

 

 

ARTICLE III Representations and Warranties

79

 

 

 

SECTION 3.01.

Organization; Powers

79

SECTION 3.02.

Authorization

79

SECTION 3.03.

Enforceability

79

SECTION 3.04.

Governmental Approvals

80

SECTION 3.05.

Financial Statements

80

SECTION 3.06.

No Material Adverse Effect

80

SECTION 3.07.

Title to Properties; Possession Under Leases

80

 

--------------------------------------------------------------------------------


 

SECTION 3.08.

Subsidiaries

80

SECTION 3.09.

Litigation; Compliance with Laws

81

SECTION 3.10.

Investment Company Act

81

SECTION 3.11.

[Reserved]

81

SECTION 3.12.

Federal Reserve Regulations

81

SECTION 3.13.

Tax Returns

81

SECTION 3.14.

No Material Misstatements

82

SECTION 3.15.

Employee Benefit Plans

82

SECTION 3.16.

Environmental Matters

82

SECTION 3.17.

Security Documents

83

SECTION 3.18.

Solvency

83

SECTION 3.19.

Labor Matters

84

SECTION 3.20.

Insurance

84

SECTION 3.21.

Patriot Act

84

 

 

 

ARTICLE IV Conditions of Lending

84

 

 

 

SECTION 4.01.

All Credit Events

85

SECTION 4.02.

First Credit Event

85

 

 

 

ARTICLE V Affirmative Covenants

87

 

 

 

SECTION 5.01.

Existence; Businesses and Properties

88

SECTION 5.02.

Insurance

88

SECTION 5.03.

Taxes

88

SECTION 5.04.

Financial Statements, Reports, etc.

89

SECTION 5.05.

Litigation and Other Notices

91

SECTION 5.06.

Compliance with Laws

91

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections

91

SECTION 5.08.

Compliance with Environmental Laws

92

SECTION 5.09.

Further Assurances; Mortgages

92

SECTION 5.10.

Fiscal Year; Accounting

94

SECTION 5.11.

Maintenance of Ratings

94

SECTION 5.12.

[Reserved]

94

SECTION 5.13.

Use of Proceeds

94

SECTION 5.14.

Certification of Public Information

94

 

 

 

ARTICLE VI Negative Covenants

95

 

 

 

SECTION 6.01.

Indebtedness

95

SECTION 6.02.

Liens

99

SECTION 6.03.

Sale and Lease-Back Transactions

102

SECTION 6.04.

Investments, Loans and Advances

103

SECTION 6.05.

Mergers, Consolidations and Sales of Assets

105

SECTION 6.06.

Dividends and Distributions

108

SECTION 6.07.

Transactions with Affiliates

110

SECTION 6.08.

Business of Holdings, the Borrower and the Subsidiaries

111

SECTION 6.09.

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.

112

SECTION 6.10.

Financial Covenants

114

 

--------------------------------------------------------------------------------


 

ARTICLE VII Events of Default

114

 

 

 

SECTION 7.01.

Events of Default

114

SECTION 7.02.

Holdings’s Right to Cure

117

 

 

 

ARTICLE VIII The Agents

118

 

 

 

SECTION 8.01.

Appointment

118

SECTION 8.02.

Delegation of Duties

118

SECTION 8.03.

Exculpatory Provisions

118

SECTION 8.04.

Reliance by Administrative Agent

119

SECTION 8.05.

Notice of Default

119

SECTION 8.06.

Non-Reliance on Agents and Other Lenders

119

SECTION 8.07.

Indemnification

120

SECTION 8.08.

Agent in Its Individual Capacity

120

SECTION 8.09.

Successor Administrative Agent

120

SECTION 8.10.

Syndication Agent and Documentation Agent

121

SECTION 8.11.

Withholding Tax

121

 

 

 

ARTICLE IX Miscellaneous

121

 

 

 

SECTION 9.01.

Notices

121

SECTION 9.02.

Survival of Agreement

122

SECTION 9.03.

Binding Effect

122

SECTION 9.04.

Successors and Assigns

122

SECTION 9.05.

Expenses; Indemnity

128

SECTION 9.06.

Right of Set-off

130

SECTION 9.07.

Applicable Law

131

SECTION 9.08.

Waivers; Amendment

131

SECTION 9.09.

Interest Rate Limitation

134

SECTION 9.10.

Entire Agreement

134

SECTION 9.11.

WAIVER OF JURY TRIAL

135

SECTION 9.12.

Severability

135

SECTION 9.13.

Counterparts

135

SECTION 9.14.

Headings

135

SECTION 9.15.

Jurisdiction; Consent to Service of Process

135

SECTION 9.16.

Confidentiality

136

SECTION 9.17.

Release of Liens and Guarantees

137

SECTION 9.18.

USA PATRIOT Act

137

SECTION 9.19.

Marshalling; Payments Set Aside

137

SECTION 9.20.

Obligations Several; Independent Nature of Lenders’ Rights

138

SECTION 9.21.

Electronic Execution of Assignments

138

SECTION 9.22.

Acknowledgements

138

SECTION 9.23.

Lender Action

139

 

--------------------------------------------------------------------------------


 

Exhibits and Schedules

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Administrative Questionnaire

Exhibit C-1

Form of Borrowing Request

Exhibit C-2

Form of Swingline Borrowing Request

Exhibit D

Form of Interest Election Request

Exhibit E

Form of Collateral Agreement

Exhibit F

Form of Solvency Certificate

Exhibit G

Form of Subordination Provisions

Exhibit H

Form of Intercompany Note

Exhibit I

Form of Compliance Certificate

Exhibit J-1

Form of Increased Facility Activation Notice (Term Facility)

Exhibit J-2

Form of Increased Facility Activation Notice (Revolving Facility)

Exhibit K

Form of New Lender Supplement

Exhibit L-1

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-2

Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-3

Form of U.S. Tax Compliance Certificate (Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-4

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit M-1

Form of Tranche A Term Loan Note

Exhibit M-2

Form of Tranche B Term Loan Note

Exhibit M-3

Form of Revolving Facility Loan Note

 

 

Schedule 1.01(a)

Cash Management Obligations and Swap Agreements

Schedule 1.01(b)

Existing Letters of Credit

Schedule 2.01

Commitments

Schedule 3.08(a)

Subsidiaries

Schedule 3.17

Financing Statements and Other Filings

Schedule 3.20

Insurance

Schedule 5.09

Mortgaged Properties

Schedule 6.01

Indebtedness

Schedule 6.02

Liens

Schedule 6.04

Investments

Schedule 6.07

Transactions with Affiliates

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of February 9, 2012 (this “Agreement”), among GENERAC
POWER SYSTEMS, INC., a Wisconsin corporation (the “Borrower”), GENERAC
ACQUISITION CORP., a Delaware corporation (“Holdings”), the LENDERS party hereto
from time to time, JPMORGAN CHASE BANK, N.A, as administrative agent (in such
capacity, the “Administrative Agent”), GOLDMAN SACHS BANK USA and BANK OF
AMERICA, N.A., as syndication agents (in such capacity, the “Syndication
Agents”) and RBS CITIZENS, N.A., PNC BANK, NATIONAL ASSOCIATION, MIZUHO
CORPORATE BANK, LTD., SUMITOMO MITSUI BANKING CORPORATION and BANK OF MONTREAL,
as documentation agents (in such capacity, the “Documentation Agents”).

 

The Borrower has requested that the Lenders extend credit in the form of
(a) Tranche A Term Loans on the Closing Date in an aggregate principal amount of
$325.0 million, (b) Tranche B Term Loans on the Closing Date in an aggregate
principal amount of $250.0 million and (c) Revolving Facility Loans and Letters
of Credit at any time on or after the Closing Date and from time to time prior
to the Revolving Facility Maturity Date, in an aggregate principal amount at any
time outstanding not in excess of $150.0 million.

 

The Lenders are willing to extend such credit to the Borrower, the Swingline
Lender is willing to make Swingline Loans to the Borrower and the Issuing Bank
is willing to issue Letters of Credit for the account of the Borrower on the
terms and subject to the conditions set forth herein.  Accordingly, the parties
hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.             Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

“ABR” shall mean for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.5% and (c) the Eurodollar Rate (to the extent ascertainable)
that would be calculated  as of such day (or, if such day is not a Business Day,
as of the next preceding Business Day) in respect of a one-month Interest Period
plus 1% (provided that in no event shall the rate determined pursuant to this
clause (c) be less than 2% with respect to Tranche B Term Loans).  For purposes
hereof: “Prime Rate” shall mean the rate of interest per annum determined from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City and notified to the Borrower (the Prime Rate
not being intended to be the lowest rate of interest charged by JPMorgan Chase
Bank, N.A. in connection with extensions of credit to debtors).  Any change in
the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or
such Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate, respectively.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

 

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

 

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

 

--------------------------------------------------------------------------------


 

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

 

“Adjusted Consolidated Net Income” shall mean, with respect to the Borrower and
the Restricted Subsidiaries on a consolidated basis for any period, the
Consolidated Net Income of the Borrower and the Restricted Subsidiaries for such
period (before provision for income taxes) plus (a) the sum of (in each case
without duplication and to the extent the respective amounts described in
subclauses (i) through (iv) of this clause (a) reduced such Consolidated Net
Income for the respective period for which Adjusted Consolidated Net Income is
being determined):

 

(i)         Transaction Costs and cash expenses incurred directly in connection
with any Investment, equity issuance, debt issuance, refinancing (including with
respect to the Facilities) or Disposition (in each case (A) not prohibited under
this Agreement and (B) whether or not consummated) during such period, provided
that the aggregate amount added pursuant to this clause (i) shall not exceed
$10.0 million in any four fiscal quarter period,

 

(ii)        amortization of intangible assets and amortization of deferred
financing costs related to Indebtedness of the Borrower and its Restricted
Subsidiaries, in each case during such period,

 

(iii)       impairment charges in respect of intangible assets (including
goodwill) during such period, and

 

(iv)       non-cash compensation charges during such period,

 

minus (b) (without duplication) and, in respect of subclause (ii) of this clause
(b), to the extent the amounts described therein increased such Consolidated Net
Income for the respective period for which Adjusted Consolidated Net Income is
being determined):  (i) all Taxes based on income, profits or capital of the
Borrower and the Restricted Subsidiaries for such period paid or (without
duplication) payable currently in cash, including, without limitation, state,
foreign, franchise and similar taxes and Tax Distributions made by the Borrower
during such period, and (ii) non-cash income attributable to the early
extinguishment of Indebtedness during such period.

 

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Applicable Pricing Grid”.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Agent Fee Letter” shall mean the Administrative Agent Fee Letter
dated January 17, 2012 between the Borrower and the Administrative Agent.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

 

“Affected Lender” shall have the meaning assigned to such term in Section 2.20.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, no Agent or Lender shall be deemed to be an Affiliate of the
Borrower and its Subsidiaries with respect to transactions evidenced by any Loan
Document.

 

“Affiliated Lender” shall mean the Sponsor, any Non-Debt Fund Affiliate,
Holdings, any Subsidiary of Holdings and their respective Affiliates but
excluding any Debt Fund Affiliate.

 

“Agents” shall mean the Administrative Agent, the Syndication Agent and the
Documentation Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Applicable Margin” shall mean for each Type of Loan, the rate per annum set
forth under the relevant column heading below:

 

 

 

ABR Loans

 

Eurodollar Loans

 

Revolving Facility Loans and Swingline Loans

 

1.25

%

2.25

%

Tranche A Term Loans

 

1.25

%

2.25

%

Tranche B Term Loans

 

1.75

%

2.75

%

 

; provided, that on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Closing Date,
the Applicable Margin with respect to Revolving Facility Loans, Swingline Loans
and Tranche A Term Loans will be determined pursuant to the Applicable Pricing
Grid.

 

“Applicable Pricing Grid” shall mean the table set forth below:

 

Secured Leverage Ratio

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin for
ABR Loans

 

Revolving Credit
Commitment Fee Rate

 

Greater than or equal to 3.50 to 1.00

 

2.50

%

1.50

%

0.45

%

Less than 3.50 to 1.00 but greater than or equal to 2.50 to 1.00

 

2.25

%

1.25

%

0.40

%

Less than 2.50 to 1.00 but greater than or equal to 1.50 to 1.00

 

2.00

%

1.00

%

0.35

%

Less than 1.50 to 1.00

 

1.75

%

0.75

%

0.30

%

 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Secured Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is one Business Day after the
date on which financial statements are delivered to the Lenders pursuant to
Section 5.04 and shall remain in effect until the next change to be effected
pursuant to this paragraph.  If any financial statements referred to above are
not delivered within the time

 

3

--------------------------------------------------------------------------------


 

periods specified in Section 5.04, then, until the date that is one (1) Business
Day after the date on which such financial statements are delivered, the highest
rate set forth in each column of the Applicable Pricing Grid shall apply.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if the Borrower’s consent is required by this Agreement), in the form
of Exhibit A or such other form as shall be approved by the Administrative
Agent.

 

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Facility Maturity Date and the
date of termination of the Revolving Facility Commitments.

 

“Available Basket Amount” at any date of determination, a cumulative amount
equal to:

 

(a) the sum of

 

(i)   $75.0 million,

 

(ii)   the CNI Growth Amount,

 

(iii)    the fair market value (as reasonably determined by the Borrower) of
property or assets contributed to the Borrower from contributions to its equity
capital which have not been designated as an Excluded Contribution or an EBITDA
Addback Contribution and do not constitute a Specified Equity Contribution,
provided that (i) the fair market value of such property or assets shall have
been determined pursuant to a resolution duly adopted by the Board of Directors
of Holdings or any Parent Entity (or, to the extent that the fair market value
of the property or assets is greater than $25.0 million, such fair market value
is supported by a valuation of a nationally recognized independent appraiser
within three (3) months of such contribution)  and (ii) the contribution of any
property or assets other than cash and cash equivalents shall be deemed an
Investment by the Borrower in respect of such property or assets and shall build
the Available Basket only to the extent the Borrower would, at the time of
contribution thereof, be permitted to make such Investment under Section 6.04
(and such deemed Investment shall constitute a use of such Investment capacity
subject to any limits or restrictions (if any) on such Investments under
Section 6.04),

 

(iv)   the net cash proceeds received by the Borrower from the sale (other than
to a Restricted Subsidiary) or issuance of any Equity Interests of, or
contributions to, the Borrower, which proceeds have not been designated as an
Excluded Contribution or an EBITDA Addback Contribution and do not constitute a
Specified Equity Contribution,

 

(v)   the aggregate principal amount of any Indebtedness or Equity Interests not
constituting Qualified Capital Stock, in each case, of the Borrower or any
Restricted Subsidiary issued after the Closing Date (other than Indebtedness or
such Equity Interests issued to the Borrower or a Restricted Subsidiary), which
has been converted into or exchanged for Qualified Capital Stock of the Borrower
or any Equity Interests of any Parent Entity, together with the fair market
value of any cash equivalents and the fair market value (as reasonably
determined by the Borrower) of any property or assets received by the Borrower
or any Restricted Subsidiary upon such exchange or conversion,

 

4

--------------------------------------------------------------------------------


 

(vi)   the Net Proceeds received by the Borrower or any Restricted Subsidiary
after the Closing Date in connection with the Disposition to a person (other
than the Borrower or any Restricted Subsidiary) of any Investment made pursuant
to Section 6.04(r)(i) (in an amount not to exceed the original amount of such
Investment),

 

(vii)   the proceeds received by the Borrower or any Restricted Subsidiary after
the Closing Date in connection with returns, profits, distributions and similar
amounts, repayments of loans and the release of Guarantees received on any
Investment made pursuant to Section 6.04(r)(i) (in an amount not to exceed the
original amount of such Investment),

 

(viii)   an amount equal to the sum of (A) in the event any Unrestricted
Subsidiary has been redesignated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or is liquidated into, the Borrower or
any Restricted Subsidiary, the amount of the Investments of the Borrower or any
Restricted Subsidiary in such Subsidiary made pursuant to Section 6.04(r)(i) (in
an amount not to exceed the original amount of such Investment) and (B) the fair
market value (as reasonably determined by the Borrower) of the property or
assets of any Unrestricted Subsidiary that have been transferred, conveyed or
otherwise distributed to the Borrower or any Restricted Subsidiary after the
Closing Date from any dividend or other distribution by an Unrestricted
Subsidiary, provided that the fair market value of such property or assets shall
have been determined pursuant to a resolution duly adopted by the Board of
Directors of Holdings or the Borrower (or, to the extent that the fair market
value of the property or assets is greater than $ 25.0 million, such fair market
value is supported by a valuation of a nationally recognized independent
appraiser within three (3) months of such contribution),

 

(ix)    the aggregate Declined Prepayment Amount, minus

 

(b) the sum at the time of determination of:

 

(i)         any amounts thereof used to make (A) Investments pursuant to
Section 6.04(b)(y) and Section 6.04(r)(i) and (B) Restricted Debt Payments
pursuant to clause (x)(B)(1) of the proviso to Section 6.09(b), and

 

(ii)        the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e)(i) (without duplication of amounts paid by the Borrower to
Holdings which are then further distributed by Holdings under such Section)
after the Closing Date and on or prior to the date of determination.

 

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (a) the Revolving
Facility Commitment of such Revolving Facility Lender at such time exceeds
(b) the Revolving Facility Credit Exposure of such Revolving Facility Lender at
such time.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code or any similar
federal or state law for the relief of debtors.

 

“Bankruptcy Event” shall mean, with respect to any person, such person (i) is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar person charged with the reorganization or liquidation of its business
appointed for it, or has taken any action in furtherance of, or

 

5

--------------------------------------------------------------------------------


 

indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such person by a Governmental Authority or instrumentality thereof so long as
such ownership interest does not result in or provide such person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such person.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America, or any successor thereto.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Minimum” shall mean $1.0 million; provided, however, that with
respect to any Swingline Loans, “Borrowing Minimum” shall mean $250,000.

 

“Borrowing Multiple” shall mean $500,000; provided, however, that with respect
to any Swingline Loans, “Borrowing Multiple” shall mean $250,000.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and, if written, substantially in the form of Exhibit C-1.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law or
other governmental action to remain closed; provided that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in Dollars in the
London interbank market.

 

“Capital Expenditures” shall mean, in respect of any period, the aggregate of
all expenditures incurred by the Borrower and the Restricted Subsidiaries during
such period that, in accordance with GAAP, are required to be classified as
capital expenditures, including Capital Lease Obligations incurred, provided,
however, that Capital Expenditures for the Borrower and the Restricted
Subsidiaries shall not include:

 

(i)         expenditures of proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrower and the Restricted Subsidiaries within twelve (12) months of receipt of
such proceeds,

 

(ii)        expenditures that are accounted for as capital expenditures of such
person and that actually have been paid for by a third party (other than the
Borrower or any Restricted Subsidiary thereof) and for which neither the
Borrower nor any Restricted Subsidiary has provided or is

 

6

--------------------------------------------------------------------------------


 

required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other person (whether before, during or
after such period),

 

(iii)       the purchase price of equipment or property purchased during such
period to the extent the consideration therefor consists of any combination of
(x) used or surplus equipment or property traded in at the time of such purchase
and (y) the proceeds of a reasonably concurrent sale of used or surplus
equipment or property, in each case, in the ordinary course of business, or

 

(iv)       expenditures that are accounted for as capital expenditures in
connection with transactions constituting Permitted Business Acquisitions.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

 

“Captive Insurance Subsidiary” shall mean any Restricted Subsidiary that is
subject to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis for any period, Interest Expense
for such period paid, or (without duplication) to be paid currently in cash.

 

“Cash Management Obligations” shall mean obligations owed by the Borrower and
the Restricted Subsidiaries in respect of any overdraft and related liabilities
arising from treasury and treasury management services, cash management
services, credit cards or any automated clearing house transfer of funds.

 

“CCMP” shall mean CCMP Capital Advisors, LLC.

 

“Change in Control” shall mean:

 

(a)           the acquisition of record ownership or direct beneficial ownership
(i.e., excluding indirect beneficial ownership through intermediate entities by
any person which is the subject of clause (b) below) by any person other than
Holdings (or another Parent Entity that has become a Loan Party) of any Equity
Interests in the Borrower, such that after giving effect thereto Holdings (or
another Parent Entity that has become a Loan Party) shall cease to beneficially
own and control 100% of the Equity Interests of the Borrower, or

 

(b)           the acquisition of beneficial ownership, directly or indirectly,
by any person or group (within the meaning of the Securities Exchange Act of
1934, as amended, and the rules of the SEC thereunder as in effect on the date
hereof), other than the Permitted Investors and any employee benefit plan and/or
person acting as a trustee, agent or other fiduciary or administrator in respect
thereof, of Equity Interests in Holdings representing more than the greater of
(i)  35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in Holdings and (ii) the percentage of the
aggregate ordinary voting power in Holdings held directly or indirectly by the
Permitted Investors.

 

7

--------------------------------------------------------------------------------


 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any Lending Office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date.

 

“Change in Working Capital” shall mean, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
the amount of Changes in Current Assets and Liabilities; provided that, Changes
in Working Capital shall be calculated without regard to any Changes in Current
Assets and Liabilities as a result of (a) any reclassification in accordance
with GAAP of assets or liabilities, as applicable, between current and
noncurrent, (b) the effects of (i) any Disposition and acquisition, in each
case, of any person, manufacturing facility or line of business,  consummated
during such period and (ii) the application of purchase accounting or (c) the
effect of fluctuations in the amount of accrued or contingent obligations under
Swap Agreements.

 

“Changes in Current Assets and Liabilities” shall mean the sum of those amounts
that comprise the changes in the current assets (excluding cash and cash
equivalents (including Permitted Investments) and deferred tax accounts) and
current liabilities section of the Borrower’s statement of cash flows as
prepared on a consolidated basis excluding tax accruals and deferred taxes.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Closing Date” shall mean February 9, 2012.

 

“CNI Growth Amount” at any date of determination, an amount equal to:

 

(a) 50% of Adjusted Consolidated Net Income for each fiscal quarter of the
Borrower in which Adjusted Consolidated Net Income is positive (commencing with
the fiscal quarter ending March 31, 2012), minus

 

(b) in the case of any fiscal quarter of the Borrower (commencing with the
fiscal quarter ending March 31, 2012) in which Adjusted Consolidated Net Income
is an amount less than zero, 100% of the absolute value of any such deficit.

 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties, if any.

 

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement in the
form of Exhibit E, among Holdings, the Borrower, each Subsidiary Loan Party and
the Administrative Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)           on the Closing Date, the Administrative Agent shall have received
(I) from Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of
the Collateral Agreement duly executed and delivered on behalf of such person
and (II) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral (as
defined in the Collateral Agreement), if any, that is a Loan Party,

 

8

--------------------------------------------------------------------------------


 

(b)           on the Closing Date or as otherwise provided in the Collateral
Agreement, the Administrative Agent for the benefit of the Secured Parties shall
have received (I) a pledge of all the issued and outstanding Equity Interests of
(A) the Borrower and (B) each Domestic Subsidiary (other than a Disregarded
Domestic Subsidiary) which is a Restricted Subsidiary owned on the Closing Date
directly by or on behalf of Holdings, the Borrower or any Subsidiary Loan Party;
(II) a pledge of 65% of the outstanding voting Equity Interests and 100% of the
outstanding non-voting Equity Interests of (A) each “first tier” material
Foreign Subsidiary, (B) each material Disregarded Domestic Subsidiary and
(C) each Special Purpose Subsidiary (to the extent such pledge is permitted
under the securitization agreements applicable to such Subsidiary), in each case
which is a Restricted Subsidiary directly owned by Holdings, the Borrower or a
Subsidiary Loan Party; and (III) all certificates or other instruments (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank,

 

(c)           on the Closing Date, all Indebtedness having, in the case of each
instance of Indebtedness, an aggregate principal amount in excess of $10.0
million (other than (i) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
Holdings and its Subsidiaries or (ii) to the extent that a pledge of such
promissory note or instrument would violate applicable law) that is owing to any
Loan Party and evidenced by a promissory note or an instrument and shall have
been pledged pursuant to the Collateral Agreement, and the Administrative Agent
for the benefit of the Secured Parties shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank,

 

(d) within sixty (60) days of the Closing Date (or such longer period as the
Administrative Agent shall agree), the Borrower shall grant to the
Administrative Agent security interests and mortgages in the Mortgaged Property
referred to in Schedule 5.09 owned on the Closing Date pursuant to a Mortgage,
record or file, the Mortgage in such manner and in such places as is required by
law to establish, perfect, preserve and protect the Liens pursuant to the
Mortgages and pay, all Taxes, fees and other charges payable in connection
therewith.  Unless otherwise waived by the Administrative Agent in its
reasonable discretion, with respect to each such Mortgage, the Borrower shall
deliver to the Administrative Agent contemporaneously therewith (A) a policy or
policies or marked-up unconditional binder of title insurance or foreign
equivalent thereof, as applicable, paid for by the Borrower, issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except as permitted by Section 6.02, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and (B) the legal opinions of local U.S. counsel in the
state where such Mortgaged Property is located, in form and substance reasonably
satisfactory to the Administrative Agent,

 

(e)           on the Closing Date, or as otherwise provided in the Collateral
Agreement, the Administrative Agent for the benefit of the Secured Parties,
shall have been granted security interests in personal property of Holdings, the
Borrower or any such Subsidiary Loan Parties in accordance with the Collateral
Agreement,

 

(f)            in the case of any person that becomes a Subsidiary Loan Party
after the Closing Date, the Administrative Agent shall have received a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Subsidiary Loan Party,

 

9

--------------------------------------------------------------------------------


 

(g)           after the Closing Date, (A) all the outstanding Equity Interests
of any person that becomes a Subsidiary Loan Party after the Closing Date,
(B) all the Equity Interests of the Borrower issued after the Closing Date and
(C) subject to Section 5.09(g) and Section 6.02(w), all other Equity Interests
of any other Subsidiary that are acquired by a Loan Party after the Closing
Date, shall have been pledged pursuant to the Collateral Agreement (provided
that in no event shall more than 65% of the issued and outstanding voting Equity
Interests and 100% of the outstanding non-voting Equity Interests of (i) any
“first tier” Foreign Subsidiary directly owned by such Loan Party or (ii) any
Disregarded Domestic Subsidiary directly owned by such Loan Party be pledged to
secure Obligations of any Loan Party, and in no event shall any of the issued
and outstanding Equity Interests of any Foreign Subsidiary that is not a “first
tier” Foreign Subsidiary or a Domestic Subsidiary held by a Foreign Subsidiary
be pledged to secure Obligations of any Loan Party), and the Administrative
Agent for the benefit of the Secured Parties shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank,

 

(h)           on the Closing Date, except as contemplated by any Security
Document or otherwise agreed by the Administrative Agent, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document, and

 

(i) on the Closing Date, the Administrative Agent shall have received insurance
certificates from the Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.02 is in full force and effect and such certificates shall (i) name
the Administrative Agent, as collateral agent on behalf of the Secured Parties
as an additional insured thereunder as its interests may appear and (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to the Administrative
Agent, that names the Administrative Agent, on behalf of Lenders as the loss
payee thereunder and, to the extent available, provides for at least thirty (30)
days’ prior written notice to the Administrative Agent of any cancellation of
such policy.

 

“Collateral Questionnaire” shall mean a certificate in form reasonably
satisfactory to the Administrative Agent that provides information with respect
to the personal or mixed property of each Loan Party.

 

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, Tranche A Term Loan Commitment and Tranche B Term Loan
Commitment and (b) with respect to any Swingline Lender, its Swingline
Commitment.

 

“Company Competitor” shall mean any person that competes with or which is
affiliated with a person that competes with the business of Holdings, the
Borrower and its Subsidiaries from time to time, in each case as specifically
identified by the Borrower to the Administrative Agent from time to time in
writing.

 

10

--------------------------------------------------------------------------------


 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its Subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

(i)         any net after-tax (A) extraordinary, (B) nonrecurring or (C) unusual
gains or losses or income or expenses (less all fees and expenses relating
thereto) including, without limitation, any severance expenses, and fees,
expenses or charges related to any offering of Equity Interests of any Parent
Entity or the Borrower, any Investment or Indebtedness permitted to be incurred
hereunder or refinancings thereof (in each case, whether or not successful),
including any such fees, expenses or charges related to the Transactions, in
each case, shall be excluded,

 

(ii)        any net after-tax income or loss from discontinued operations and
any net after-tax gain or loss on disposal of discontinued operations shall be
excluded,

 

(iii)       any net after-tax gain or loss (less all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by the board of directors (or equivalent governing body) of the
Borrower) shall be excluded,

 

(iv)       any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded,

 

(v)        the Net Income for such period of any person that is not a subsidiary
of such person, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments (including any ordinary
course dividend, distribution or other payment) paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof in respect
of such period,

 

(vi)       consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period, and

 

(vii)      any increase in amortization or depreciation or any non-cash charges
resulting from any amortization, write-up, write-down or write-off of assets
with respect to assets revalued upon the application of purchase accounting
(including tangible and intangible assets, goodwill, deferred financing costs
and inventory (including any adjustment reflected in the “cost of goods sold” or
similar line item of the financial statements)) in connection with the
Transactions, Permitted Business Acquisitions or any merger, consolidation or
similar transaction not prohibited hereunder.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Secured Debt” at any date shall mean (a) the sum of (without
duplication) (i) all Capital Lease Obligations, purchase money
Indebtedness, Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money and letters of credit (but only to the extent drawn and not
reimbursed for more than five (5) Business Days), in each case secured by a Lien
and (ii) any secured Guarantee by the Borrower or any Restricted Subsidiary of
Indebtedness that appears or should appear in the “liabilities” section of the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries in
accordance with GAAP determined on a consolidated basis on such date (other than
any such Guarantee secured solely by Equity Interests of the applicable
obligor); provided that clauses (a)(i) and (ii) shall exclude the ratable
portion of any Indebtedness of a Restricted Subsidiary attributable to
non-controlling interests or minority interests of third parties less (b) the
sum of (i) the unrestricted cash and cash equivalents of the Borrower and its
Restricted Subsidiaries and (ii) cash and cash equivalents of the Borrower and
the Restricted Subsidiaries restricted in favor of the Secured Parties and any
Indebtedness permitted under Section 6.01 that is secured by a Lien on the
Collateral permitted by Section 6.02 (in each case, determined in accordance
with GAAP) (provided that this clause (b) shall not include any Specified Equity
Contribution (but only for so long as such Specified Equity Contribution is
included in the calculation of EBITDA) or EBITDA Addback Contribution, or any
cash collateral required hereunder to be provided in support of Letters of
Credit).

 

“Consolidated Total Assets” shall mean, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date.

 

“Consolidated Total Debt” at any date shall mean (without duplication) (a) all
Capital Lease Obligations, purchase money Indebtedness, Indebtedness of the
Borrower and the Restricted Subsidiaries for borrowed money and letters of
credit (but only to the extent drawn and not reimbursed for more than five
(5) Business Days) but excluding the ratable portion of any Indebtedness of a
Restricted Subsidiary attributable to non-controlling interests or minority
interests of third parties less (b) (i) the unrestricted cash and cash
equivalents of the Borrower and its Restricted Subsidiaries and (ii) cash and
cash equivalents of the Borrower and its Restricted Subsidiaries restricted in
favor of the Secured Parties or any Indebtedness permitted under Section 6.01
that is secured by a Lien on the Collateral permitted by Section 6.02 (in each
case, determined in accordance with GAAP) (provided that this clause (b) shall
not include any Specified Equity Contribution (but only for so long as such
Specified Equity Contribution is included in the calculation of EBITDA) or
EBITDA Addback Contribution, or any cash collateral required hereunder to be
provided in support of Letters of Credit).

 

“Contractual Obligation” means, as applied to any person, any provision of any
security issued by that person or of any indenture, mortgage, deed of trust,
contract, written undertaking, agreement or other instrument to which that
person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“Cure Right” shall have the meaning assigned to such term in Section 7.02(a).

 

“Debt Fund Affiliate” shall mean (a) Octagon Credit Investors, LLC and (b) any
affiliate of the Sponsor (other than Holdings, any Subsidiary of Holdings or a
natural person) that is primarily

 

12

--------------------------------------------------------------------------------


 

engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course and for which no
personnel making investment decisions in respect of any equity fund which has a
direct or indirect equity investment in Holdings, the Borrower or the Restricted
Subsidiaries has the right to make any investment decisions.

 

“Declined Prepayment Amount” shall have the meaning assigned to such term in
Section 2.11(g).

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Default Rate” shall have the meaning assigned to such term in Section 2.13(c).

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Loan Party or Lender Party
any other amount, in each case, required to be funded or paid by it hereunder,
(b) has notified the Borrower or any Lender Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Borrower or a Lender Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such person’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become (or its direct or indirect parent company has become)
the subject of a Bankruptcy Event.

 

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a Disposition pursuant to
Section 6.05(g) and the last paragraph of Section 6.05 that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation (which amount will be reduced
by the fair market value of the portion of the non-cash consideration converted
to cash or cash equivalents).

 

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the board of managers (or equivalent governing body) of such person
who does not have any material direct or indirect financial interest in or with
respect to such transaction.

 

“Disposition” shall mean any sale, transfer, lease or other disposition of
assets.

 

“Disqualified Institutions” shall mean (a) those banks, financial institutions
or other institutional lenders identified in writing to the Administrative Agent
prior to the Closing Date and (b) Company Competitors.

 

“Disregarded Domestic Subsidiary” shall mean any direct or indirect (other than
through a Foreign Subsidiary) Domestic Subsidiary of which substantially all of
its assets consist of Equity Interests of one or more indirect Foreign
Subsidiaries.

 

“Documentation Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

13

--------------------------------------------------------------------------------


 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“EBITDA” shall mean, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Borrower and the Restricted Subsidiaries for such period plus (a) the sum
of (in each case without duplication and to the extent the respective amounts
described in subclauses (i) through (xvi) of this clause (a) reduced such
Consolidated Net Income for the respective period for which EBITDA is being
determined):

 

(i)         provision for Taxes based on income, profits or capital of the
Borrower and the Restricted Subsidiaries for such period, including, without
limitation, state, foreign, franchise and similar taxes, and Tax Distributions
made by the Borrower during such period,

 

(ii)           Interest Expense of the Borrower and the Restricted Subsidiaries
for such period,

 

(iii)          depreciation and amortization expenses of the Borrower and the
Restricted Subsidiaries for such period,

 

(iv)          business optimization expenses and restructuring charges and
reserves (which, for the avoidance of doubt, shall include retention, severance,
systems establishment costs, excess pension charges, contract termination costs
(including future lease commitments) and costs to consolidate facilities and
relocate employees); provided that with respect to each business optimization
expense or restructuring charge or reserve, the Borrower shall have delivered to
the Administrative Agent a certificate of the Chief Financial Officer of the
Borrower specifying and quantifying such expense, charge or reserve and stating
that such expense, charge or reserve is a business optimization expense or
restructuring charge or reserve, as the case may be,

 

(v)           the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to the Permitted Investors (or any
accruals related to such fees and related expenses) during such period;

 

(vi)          Transaction Costs and fees, costs and expenses incurred directly
in connection with any transaction, including any Investment, equity issuance,
debt issuance, refinancing or Disposition (in each case, (A) not prohibited
under this Agreement and (B) whether or not consummated) during such period,

 

(vii)         any non-cash charges reducing Consolidated Net Income (excluding
any such non-cash charge to the extent it represents an accrual of or reserve
for cash charges in any future period or amortization of a prepaid cash expense
that was paid in a prior period not included in the calculation),

 

(viii)        letter of credit fees,

 

(ix)           to the extent reimbursable by third parties pursuant to
indemnification provisions, other transaction fees, costs and expenses, provided
that the Borrower in good faith expects to receive reimbursement for such fees,
costs and expenses within the next four (4) fiscal quarters,

 

(x)            to the extent actually reimbursed by insurance or a third party,
costs of legal settlement, fines, judgments or orders,

 

14

--------------------------------------------------------------------------------


 

(xi)           to the extent covered by insurance under which the insurer has
been properly notified and has not denied or contested coverage, expenses with
respect to liability events or casualty events,

 

(xii)          changes in earn-out obligations incurred in connection with any
Permitted Business Acquisition or other Investments permitted under this
Agreement and paid during the applicable period and any similar acquisitions
completed prior to the Closing Date; provided such earn-out obligation is in
effect for no longer than five (5) years from the closing date of the underlying
transaction; provided further that any earn-out obligation with a duration of
longer than two (2) years from the closing date of the underlying transaction
shall not result in an add back to EBITDA in an amount greater than $5.0 million
for any applicable period,

 

(xiii)         any unrealized losses in the fair market value of any Swap
Agreements,

 

(xiv)        (A) any charges or expenses incurred pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement, pension plan, any stock subscription or shareholder agreement
or any distributor equity plan or agreement and (B) any charges, costs,
expenses, accruals or reserves in connection with the rollover, acceleration or
payout of equity interests held by management, in each case, to the extent such
charges, costs, expenses, accruals or reserves are funded with an EBITDA Addback
Contribution,

 

(xv)         any net unrealized losses resulting from currency translation
losses related to currency remeasurements of Indebtedness (including any net
loss resulting from Swap Agreements for currency exchange risk) and any
unrealized foreign currency translation losses, and

 

(xvi)        the proceeds of business interruption insurance, in an amount not
to exceed the earnings for the applicable period that such proceeds are intended
to replace; provided that the Borrower in good faith expects to receive such
business interruption proceeds within the next four (4) fiscal quarters,

 

minus (b) (without duplication and to the extent the amounts described in this
clause (b) increased such Consolidated Net Income for the respective period for
which EBITDA is being determined) (i) income tax credits and Restricted Payments
pursuant to Section 6.06(b)(i), (ii) all non-cash gains increasing Consolidated
Net Income of the Borrower and the Restricted Subsidiaries for such period (but
excluding any such gains (x) in respect of which cash or other assets were
received in a prior period or will be received in a future period or (y) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period), (iii) any unrealized gains in the fair market
value of any Swap Agreements, and (iv) any net unrealized gains resulting from
currency translation gains related to currency remeasurements of Indebtedness
(including any net gain resulting from Swap Agreements for currency exchange
risk) and any unrealized foreign currency translation gains,

 

minus (c) (without duplication) (i) the amount added back to EBITDA pursuant to
clause (a)(ix) above to the extent such transaction fees, costs and expenses
were not reimbursed within the time period required by such clause (which amount
shall be deducted in the next succeeding fiscal quarter following expiration of
the applicable time period) and (ii) the amount added back to EBITDA pursuant to
clause (a)(xvi) to the extent such business interruption proceeds were not
received within the time period required by such clause (which amount shall be
deducted in the next succeeding fiscal quarter following expiration of the
applicable time period).

 

15

--------------------------------------------------------------------------------


 

“EBITDA Addback Contribution” shall mean (a) the net cash proceeds received by
the Borrower from capital contributions to its equity capital, and (b) the net
cash proceeds received by the Borrower from the sale (other than to a Restricted
Subsidiary) or issuance of Qualified Capital Stock of the Borrower or any Parent
Entity, in each case designated as an EBITDA Addback Contribution pursuant to a
certificate of a Responsible Officer of the Borrower concurrently with the
delivery of financial statements for the fiscal quarter in which the
contribution is utilized to offset the charge or expense add-back pursuant to
clause (a)(xiv) of the definition of EBITDA, as the case may be, which proceeds
shall not have been designated as an Excluded Contribution, shall not have been
included in the determination of the Available Basket Amount and do not
constitute a Specified Equity Contribution.

 

“Effective Yield” shall mean, with respect to any Indebtedness and as of any
date of determination, the applicable interest rate of such Indebtedness, taking
into account interest rate floors, original issue discount and upfront fees with
respect to such Indebtedness (with original issue discount and fees being
equated to interest rate based on a four-year life to maturity or lesser
remaining average life to maturity) and any amendment made to the interest rate
with respect to such Indebtedness prior to such date of determination, but
excluding arrangement, commitment, structuring and underwriting fees paid to the
Joint Lead Arrangers or their Affiliates (in each case in their capacities as
such) and any amendment fees paid with respect to such Indebtedness to the Joint
Lead Arrangers or their Affiliates (in each case in their capacities as such).

 

“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans and (iii) any Affiliated Lender or Debt Fund
Affiliate.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Laws” shall mean all laws (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or actual or alleged exposure to,
any Hazardous Materials or to occupational health and safety (to the extent
relating to the environment or Hazardous Materials).

 

“Equity Interests” of any person shall mean any and all shares, interests,
participations or other equivalents of or interests in (however designated)
equity of such person, including any preferred stock, any limited or general
partnership interest and any limited liability company membership interest and
any and all warrants, rights or options to purchase or other rights to acquire
any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 (m) or (o) of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Loan Party, any ERISA Affiliate or any Plan of a non-exempt
Prohibited Transaction; (c) the failure

 

16

--------------------------------------------------------------------------------


 

by any Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA), applicable to such Plan,
whether or not waived; (d) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (f) the
receipt by any Loan Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Loan Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization, or terminated (within the meaning of Section 4041A of ERISA); or
(g) the failure by any Loan Party or any ERISA Affiliate to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA.

 

“Eurocurrency Reserve Requirements” shall mean, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate” shall mean, with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on the Reuters Screen LIBOR01 Page as of
11:00 A.M., London time, two (2) Business Days prior to the beginning of such
Interest Period.  In the event that such rate does not appear on such page (or
otherwise on such screen), the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which dollar deposits
of $5,000,000 and for a maturity comparable to such Interest Period are offered
by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 A.M.,
London time, two (2) Business Days prior to the commencement of such Interest
Period.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar Revolving
Loan.

 

“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula:

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

; provided that in no event shall the Eurodollar Rate with respect to Tranche B
Term Loans be less than 1%.

 

“Eurodollar Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.

 

17

--------------------------------------------------------------------------------


 

“Eurodollar Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Eurodollar Rate in accordance
with the provisions of Article II.

 

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Eurodollar Rate in accordance with the provisions
of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” shall mean, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis for any Excess Cash Flow Period, an amount
(in any case not less than zero) equal to (A) EBITDA of the Borrower and the
Restricted Subsidiaries on a consolidated basis for such Excess Cash Flow
Period, minus, without duplication, (B) the sum of

 

(a)           Cash Interest Expense and scheduled payments of Indebtedness for
such Excess Cash Flow Period,

 

(b)           (i) Capital Expenditures made, (ii) the aggregate consideration
paid in cash in respect of Investments permitted under Section 6.04(b), (but
only in respect of Investments in Subsidiaries which are not Subsidiary Loan
Parties), Section 6.04(e), Section 6.04(j), Section 6.04(o), Section 6.04(q),
and Section 6.04(r), and (iii) the amount of Restricted Payments made in cash
pursuant to Section 6.06(b), Section 6.06(c), Section 6.06(e) and
Section 6.06(f), in each case, during the Excess Cash Flow Period (or, at the
option of the Borrower, made or paid, as applicable, after the close of such
Excess Cash Flow Period but prior to the Excess Cash Flow Prepayment Date), in
each case to the extent such Capital Expenditures, Investments and Restricted
Payments are not financed, or intended to be financed, using the proceeds of the
incurrence of long-term Indebtedness (other than revolving Indebtedness),
provided that any amount so deducted in respect of such Capital
Expenditures, Investments or Restricted Payments that were made after the close
of such Excess Cash Flow Period shall not be deducted again in a subsequent
Excess Cash Flow Period,

 

(c)           Capital Expenditures, any Investments and Restricted Payments
referred to in paragraph (b) above that the Borrower or any Restricted
Subsidiary shall, during such Excess Cash Flow Period, become obligated to make,
but that are not made during such Excess Cash Flow Period, provided that the
Borrower shall deliver a certificate to the Administrative Agent in connection
with the delivery of the Excess Cash Flow certificate for such Excess Cash Flow
Period, signed by a Responsible Officer of the Borrower and certifying that such
Capital Expenditures, Investments and Restricted Payments will be completed in
the first six (6) months of the following Excess Cash Flow Period and shall not
be financed using the proceeds of the incurrence of long-term Indebtedness
(other than revolving Indebtedness); provided that (i) if such Capital
Expenditure, Investments and Restricted Payments are made in respect of assets
under construction, such Capital Expenditure, Investments and Restricted
Payments shall be deemed to occur in full on the date of commencement of
construction and (ii) any amount so deducted in respect of such Capital
Expenditures, Investments and Restricted Payments that will be made after the
close of such Excess Cash Flow Period shall not be deducted again in a
subsequent Excess Cash Flow Period,

 

(d)           all Taxes based on income, profits or capital of the Borrower and
the Restricted Subsidiaries including state, foreign, franchise and similar
taxes and Tax Distributions made by the Borrower during such Excess Cash Flow
Period (or, at the option, of the Borrower that will be made within six
(6) months after the close of such Excess Cash Flow Period), in each case, paid
in cash (provided that any amount so deducted in respect of such Taxes or Tax
Distribution that

 

18

--------------------------------------------------------------------------------


 

will be made after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period),

 

(e)           an amount equal to any positive Change in Working Capital of the
Borrower and the Restricted Subsidiaries for such Excess Cash Flow Period,

 

(f)            cash expenditures made in respect of Swap Agreements during such
Excess Cash Flow Period, to the extent not reflected as a subtraction in the
computation of EBITDA (or to the extent added thereto) or an addition to Cash
Interest Expense,

 

(g)           amounts paid in cash during such Excess Cash Flow Period on
account of (x) items that were accounted for as non-cash reductions of Net
Income in determining Consolidated Net Income or as non-cash reductions of
Consolidated Net Income in determining EBITDA of the Borrower and the Restricted
Subsidiaries in a prior Excess Cash Flow Period and (y) reserves or accruals
established in purchase accounting,

 

(h)           the amount related to items that were added to or not deducted
from Net Income in calculating Consolidated Net Income or were added to or not
deducted from Consolidated Net Income in calculating EBITDA (including the items
referred to in clauses (iv), (v), (vi), (viii), (ix), (x), (xi), (xii),
(xiv) and (xvi) of the definition thereof) to the extent either (x) such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by the Borrower and the Restricted Subsidiaries or (y) such items did
not represent cash received by the Borrower and the Restricted Subsidiaries, in
each case on a consolidated basis during such Excess Cash Flow Period,

 

(i)            to the extent not expensed during such period or not deducted in
calculating Consolidated Net Income (or EBITDA), the aggregate amount of cash
payments in respect of long-term liabilities or other long-term obligations
(other than Indebtedness), Transaction Costs and expenditures, fees, costs and
expenses paid in cash by the Borrower and the Restricted Subsidiaries and not
financed using the proceeds of the incurrence of long-term Indebtedness (other
than Revolving Indebtedness) during such period (including payment and
expenditures for Transaction Costs, the payment of financing fees and any such
amounts netted from the gross amounts that otherwise would have been received
under any transaction related thereto), and

 

(j)            the amount of cash taxes paid in such period (and tax reserves
set aside and payable within twelve (12) months of such period) to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period,

 

plus, without duplication, (C) the sum of

 

(a)           an amount equal to any negative Change in Working Capital for such
Excess Cash Flow Period,

 

(b)           (i) to the extent any permitted Capital Expenditures referred to
in clause (B)(c) above do not occur in the first six (6) months of the following
Excess Cash Flow Period of the Borrower specified in the certificate of the
Borrower delivered pursuant to clause (B)(c) above, the amount of such Capital
Expenditures, Investments and Restricted Payments that were not so made in such
six (6)-month period or (ii) to the extent any amounts are deducted pursuant to
clause (B)(c) above in respect of assets under construction and such
construction is abandoned or terminated, any unexpended amounts in respect of
such deduction,

 

19

--------------------------------------------------------------------------------


 

(c)           cash payments received in respect of Swap Agreements during such
Excess Cash Flow Period to the extent not included in the computation of EBITDA,

 

(d)           any extraordinary, unusual or nonrecurring gain realized in cash
during such Excess Cash Flow Period (except to the extent such gain consists of
Net Proceeds subject to Section 2.11(b)),

 

(e)           to the extent deducted in the computation of EBITDA, cash interest
income,

 

(f)            the amount of consideration paid with respect to assets acquired
as part of a Permitted Business Acquisition to the extent such property or
assets have been subsequently disposed of pursuant to Section 6.05(h) and such
amount reduced Excess Cash Flow in a prior year, and

 

(g)           the amount related to items that were deducted from or not added
to Net Income in connection with calculating consolidated Net Income or were
deducted from or not added to consolidated Net Income in calculating EBITDA to
the extent either (x) such items represented cash received by the Borrower or
any Subsidiary or (y) such items do not represent cash paid by the Borrower or
any Subsidiary, in each case on a consolidated basis during such Excess Cash
Flow Period.

 

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower commencing
with the 2012 fiscal year(1).

 

“Excess Cash Flow Prepayment Date” shall have the meaning assigned to such term
in Section 2.11(c).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time and any successor statute.

 

“Excluded Contribution” at any date of determination, an amount equal to:

 

(a)           (i) the fair market value (as reasonably determined by the
Borrower) of property or assets contributed to the Borrower (A) as capital
contributions to its capital and (B) the net cash proceeds received by the
Borrower from the sale (other than to a Restricted Subsidiary) of Qualified
Capital Stock of the Borrower or Equity Interests of any Parent Entity, in each
case designated as Excluded Contributions pursuant to a certificate of a
Responsible Officer of the Borrower on the date such capital contributions are
utilized, which amount has not been designated as an EBITDA Addback
Contribution, has not been included in the determination of the Available Basket
Amount and does not constitute a Specified Equity Contribution; provided that
(i) the fair market value of such property or assets shall have been determined
pursuant to a resolution duly adopted by the Board of Directors of Holdings, any
Parent Entity or the Borrower (or, to the extent that the fair market value of
the property or assets is greater than $25.0 million, such fair market value is
supported by a valuation of a nationally recognized independent appraiser within
three (3) months of such contribution)  and (ii) the contribution of any
property or assets other than cash and cash equivalents shall be deemed an
Investment by the Borrower in respect of such property or assets and shall build
the Available Basket only to the extent the Borrower would be permitted to make
such Investment under Section 6.04 (and such deemed Investment shall constitute
a use

 

--------------------------------------------------------------------------------

(1) Assumes Closing Date prior to March 31, 2012

 

20

--------------------------------------------------------------------------------


 

of such Investment capacity subject to any limits or restrictions (if any) on
such Investments under Section 6.04), minus

 

(b)           the sum at the time of determination of:

 

(i) any amounts thereof used to make (A) Investments pursuant to
Section 6.04(r)(ii) and (B) Restricted Debt Payments pursuant to clause (y) of
the proviso to Section 6.09(b), and

 

(ii) the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e)(iv) (without duplication of amounts paid by the Borrower to
Holdings which are then further distributed by Holdings under such Section)
after the Closing Date and on or prior to the date of determination.

 

“Excluded Subsidiary” shall mean (a) any Restricted Subsidiary that is
prohibited by law, regulation or Contractual Obligation from providing a
Guarantee of the Obligations or that would require a governmental (including
regulatory) consent, approval, license or authorization in order to provide such
Guarantee, (b) any Restricted Subsidiary for which the Guaranteeing of the
Obligations by such Subsidiary would result in material adverse tax consequences
as reasonably determined by the Borrower, (c) any Disregarded Domestic
Subsidiary, (d) any Domestic Subsidiary that is a direct or indirect Subsidiary
of a Disregarded Domestic Subsidiary, (e) any not-for profit Restricted
Subsidiary, Captive Insurance Subsidiary or Special Purpose Subsidiary, (f) any
Foreign Subsidiary and (g) any Restricted Subsidiary to the extent that the
burden or cost of obtaining a Guarantee of the Obligations from such Subsidiary
outweighs the benefit afforded thereby, as reasonably determined by the
Administrative Agent and the Borrower.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income taxes imposed
on (or measured by) its net income (or franchise taxes imposed in lieu of net
income taxes) by the United States of America (or any state thereof) or the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or any other jurisdiction as a result of
such recipient engaging in a trade or business in such jurisdiction for tax
purposes, (b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender making a
Loan to the Borrower, any withholding tax imposed by the United States or
imposed by the jurisdiction in which such Lender is incorporated or has its
principal place of business that (x) is in effect and would apply to amounts
payable hereunder to such person (assuming applicable forms required under
Section 2.17(e) have not been delivered by such person) at the time such person
becomes a party to such Loan to the Borrower (or designates a new Lending
Office) except to the extent that such person (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from a Loan Party with respect to any withholding tax
pursuant to Section 2.17(a) or Section 2.17(c) or (y) is attributable to such
person’s failure to comply with Section 2.17(e) with respect to such Loan unless
such failure to comply with Section 2.17(e) is a result of a change in law after
the date such Lender becomes a party to such Loan to the Borrower (or designates
a new Lending Office), (d) any interest, additions to taxes or penalties with
respect to the foregoing and (e) any withholding taxes imposed pursuant to
FATCA.

 

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of November 10, 2006, among the Borrower (as successor by merger to GPS CCMP
Merger Corp.), Holdings, the lenders party thereto from time to time, Goldman
Sachs Credit Partners L.P., as administrative agent, and the other agents and
parties party thereto from time to time.

 

21

--------------------------------------------------------------------------------


 

“Existing Debt” shall mean the Indebtedness outstanding under the Existing
Credit Agreement.

 

“Existing Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(b)(iii).

 

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.23(a)(ii).

 

“Extended Revolving Facility Loans” shall have the meaning assigned to such term
in Section 2.23(a)(ii).

 

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.23(a)(iii).

 

“Extended Tranche A Term Loans” shall have the meaning assigned to such term in
Section 2.23(a)(iii).

 

“Extended Tranche B Term Loans” shall have the meaning assigned to such term in
Section 2.23(a)(iii).

 

“Extension” shall have the meaning assigned to such term in Section 2.23(a).

 

“Extension Offer” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there are three (3) Facilities, i.e., the Tranche A Term
Facility, the Tranche B Term Facility and the Revolving Facility.

 

“FATCA” shall mean Sections 1471 through 1474, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any day the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a Lender,
on such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” shall mean that certain Fee Letter dated January 17, 2012 by and
among the Borrower, the Joint Lead Arrangers and certain other parties.

 

“Fees” shall mean the Revolving Credit Commitment Fees, the L/C Participation
Fees, the Issuing Bank Fees and the Administrative Agent Fees.

 

22

--------------------------------------------------------------------------------


 

“Final Maturity Date” shall mean, as at any date, the latest to occur of (a) the
Tranche B Term Loan Maturity Date, (b) the latest maturity date in respect of
any outstanding Extended Term Loans and (c) the latest maturity date in respect
of any Incremental Term Loans.

 

“Final Revolving Termination Date” shall mean, as at any date, the latest to
occur of (a) the Revolving Facility Maturity Date, (b) the latest termination
date in respect of any outstanding Extended Revolving Facility Commitments and
(c) the latest termination date in respect of any Increased Revolving Facility
Commitments.

 

“Financial Covenants” shall mean the financial covenants set forth in
Section 6.10.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

 

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Loan Party
or any ERISA Affiliate.

 

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Benefit Arrangement
or Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan.

 

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets,

 

23

--------------------------------------------------------------------------------


 

goods, securities or services, to take-or-pay or otherwise) or to purchase (or
to advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation,
or (b) any Lien on any assets of the guarantor securing any Indebtedness of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement.  The amount of any Guarantee for
purposes of clause (b) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such person in good faith.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee”.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents of any nature which are
subject to regulation by any Governmental Authority or which would reasonably be
likely to give rise to liability under any Environmental Law, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas.

 

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
the Borrower (i) having total assets (as determined in accordance with GAAP) in
an amount of less than 2% of Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries and (ii) contributing less than 2% to EBITDA for the
Test Period of twelve (12) consecutive fiscal months most recently ended for
which financial statements have been delivered pursuant to Section 5.04;
provided, however, that the total assets (as so determined) and EBITDA
contribution (as so determined) of all Immaterial Subsidiaries shall not exceed
7.5% of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries or 7.5% of EBITDA for the relevant period, as the case may be.  In
the event that total assets of all Immaterial Subsidiaries exceeds 7.5% of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries or the
total contribution to EBITDA of all Immaterial Subsidiaries exceeds 7.5% of
EBITDA for any relevant Test Period for which financial statements have been
delivered pursuant to Section 5.04, as the case may be, (i) such Restricted
Subsidiaries shall no longer constitute Immaterial Subsidiaries to be excluded
as Immaterial Subsidiaries until such 7.5% thresholds are met and (ii) to the
extent not otherwise excluded as a Subsidiary Loan Party, shall comply with the
Collateral and Guarantee Requirement.

 

24

--------------------------------------------------------------------------------


 

“Increased Facility Activation Date” shall mean any Business Day on which any
Lender shall execute and deliver to the Administrative Agents an Increased
Facility Activation Notice pursuant to Section 2.22(a).

 

“Increased Facility Activation Notice” shall mean a notice substantially in the
form of Exhibit J-1 or J-2, as applicable.

 

“Increased Facility Closing Date” shall mean any Business Day designated as such
in an Increased Facility Activation Notice.

 

“Increased Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.22(a).

 

“Incremental Equivalent Debt” shall have the meaning assigned to such term in
Section 6.01(p).

 

“Incremental Equivalent Tranche A Debt” shall have the meaning assigned to such
term in Section 2.22(a).

 

“Incremental Equivalent Tranche B Debt” any Incremental Equivalent Debt that is
not Incremental Equivalent Tranche A Debt.

 

“Incremental Extensions of Credit” shall mean the Incremental Term
Loans, Incremental Revolving Facility Commitments (and the Incremental Revolving
Facility Loans, as applicable) or Increased Revolving Facility Commitments (and
the Revolving Facility Loans made in respect thereof, as applicable).

 

“Incremental Facilities” shall mean the Incremental Term Facilities and the
Incremental Revolving Facility.

 

“Incremental Revolving Facility” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Incremental Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.22(a).

 

“Incremental Revolving Facility Loans” shall have the meaning assigned to such
term in Section 2.22(a).

 

“Incremental Term Facilities” shall mean the Incremental Tranche A Term Facility
and the Incremental Tranche B Term Facility.

 

“Incremental Term Lenders” shall mean (a) on any Increased Facility Activation
Date relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

 

“Incremental Term Loans” shall mean the Incremental Tranche A Term Loans and the
Incremental Tranche B Term Loans.

 

25

--------------------------------------------------------------------------------


 

“Incremental Term Maturity Date” shall mean, with respect to the Incremental
Term Loans to be made pursuant to any Increased Facility Activation Notice, the
maturity date specified in such Increased Facility Activation Notice.

 

“Incremental Tranche A Term Facility” shall mean the commitments (if any) of
Lenders (including New Lenders) to make Incremental Tranche A Term Loans in
accordance with Section 2.22(a) and the Incremental Tranche A Term Loans in
respect thereof.

 

“Incremental Tranche A Term Loans” shall mean any term loans made pursuant to
Section 2.22(a) and designated in the applicable Increased Facility Activation
Notice as “Incremental Tranche A Term Loans”.

 

“Incremental Tranche B Term Facility” shall mean the commitments (if any) of
Lenders (including New Lenders) to make Incremental Tranche B Term Loans in
accordance with Section 2.22(a) and the Incremental Tranche B Term Loans in
respect thereof.

 

“Incremental Tranche B Term Loans” shall mean any term loans made pursuant to
Section 2.22(a) and designated in the applicable Increased Facility Activation
Notice as “Incremental Tranche B Term Loans”.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments to the
extent the same would appear as a liability on a balance sheet prepared in
accordance with GAAP, (c) all obligations of such person under conditional sale
or other title retention agreements relating to property or assets purchased by
such person, (d) all obligations of such person issued or assumed as the
deferred purchase price of property or services (other than current intercompany
liabilities (but not any refinancings, extensions, renewals or replacements
thereof) incurred in the ordinary course of business and maturing within three
hundred sixty-five (365) days after the incurrence thereof), to the extent that
the same would be required to be shown as a long term liability on a balance
sheet prepared in accordance with GAAP, (e) all Guarantees by such person of
Indebtedness of others, (f) all Capital Lease Obligations of such person,
(g) all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements net of payments such person would receive
in the event of early termination on such date of determination, (h) the
principal component of all obligations, contingent or otherwise, of such person
as an account party in respect of letters of credit and (i) the principal
component of all obligations of such person in respect of bankers’ acceptances. 
The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof.  The Indebtedness of the Borrower
and the Restricted Subsidiaries shall exclude (i) accrued expenses and accounts
and trade payables, (ii) liabilities under vendor agreements to the extent such
indebtedness may be satisfied through non-cash means such as purchase volume
earnings credits and (iii) reserves for deferred income taxes.

 

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated January 20, 2012, as modified or supplemented prior to the Closing Date.

 

26

--------------------------------------------------------------------------------


 

“Insolvent” with respect to any Multiemployer Plan, shall mean the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intercompany Note” shall mean the Intercompany Note substantially in the form
of Exhibit H.

 

“Intercreditor Agreement” shall mean any intercreditor agreement entered into
after the Closing Date by the Administrative Agent with respect to the
Collateral.

 

“Interest Coverage Ratio”:  shall mean, for any Test Period, the ratio of EBITDA
for such Test Period to Cash Interest Expense for such Test Period less interest
income for such period received or (without duplication) to be received
currently in cash, all determined on a consolidated basis (but excluding, in any
event (w) Transaction Costs and any annual administrative or other agency fees,
(x) fees and expenses associated with Dispositions, Investments and any
issuances of Equity Interests or Indebtedness (in each case (A) not prohibited
under this Agreement and (B) whether or not consummated), (y) amortization of
deferred financing costs and (z) the ratable portion of gross interest expense
of such person attributable to Indebtedness of any non-Wholly Owned
Subsidiaries).

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Tranche A Term Borrowing, Tranche B Term Borrowing or Revolving
Facility Borrowing in accordance with Section 2.07.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum without duplication of (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (b) capitalized interest of such person.  For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by the Borrower and the Restricted
Subsidiaries with respect to Swap Agreements (provided that payments and costs
upon the settlement or termination of a Swap Agreement will not be included in
Interest Expense).

 

“Interest Payment Date” shall mean, (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three (3) months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three (3) months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan (including any Swingline Loan), the first day
of April, July, October and January of each year.

 

“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if agreed by all relevant Lenders) or
shorter period, as the Borrower may elect, or the date any Eurodollar Borrowing
is converted to an ABR Borrowing in accordance with Section 2.07 or repaid or
prepaid in accordance with Section 2.09, Section 2.10 or Section 2.11; provided,
that if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day. 
Interest

 

27

--------------------------------------------------------------------------------


 

shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean JPMorgan Chase Bank, N.A., acting through any of its
Affiliates or branches, and each other Issuing Bank designated pursuant to
Section 2.05(k), in each case in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i). 
An Issuing Bank may, in its discretion, arrange for one (1) or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

 

“Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC, Goldman Sachs
Credit Partners L.P. and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Joint Venture” shall mean a joint venture or similar arrangement, whether in
corporate, partnership or other legal form which is not a Subsidiary but in
which the Borrower or any Subsidiary owns or controls any Equity Interests;
provided, in no event shall any corporate Subsidiary of any person be considered
to be a Joint Venture to which such person is a party.

 

“Junior Lien Indebtedness” shall mean Indebtedness of the Borrower or any
Restricted Subsidiary that is expressly subordinated, in writing, in right of
security in respect of the Collateral to the Obligations.

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder in accordance with Section 9.04.

 

“Lender Counterparty” shall mean any counterparty to a Cash Management
Obligation or Swap Agreement that (i) was a Joint Lead Arranger, Lender or an
Affiliate of any thereof on the Closing Date, (ii) at the time the Cash
Management Obligation or Swap Agreement was entered into, was a Joint Lead
Arranger, a Lender, or an Affiliate of any thereof, including each such
Affiliate that enters into a joinder agreement with the Administrative Agent and
(iii) Cash Management Obligations and Swap Agreements set forth in Schedule
1.01(a) as of the date hereof, which in the case of clauses (i) and (ii), is
designated by the Borrower as a Lender Counterparty (which may be done in the
relevant documentation for such Cash Management Obligation or Swap Agreement).

 

“Lender Parent” shall mean, with respect to any Lender, any person as to which
such Lender is, directly or indirectly, a Subsidiary.

 

28

--------------------------------------------------------------------------------


 

“Lender Party” shall mean the Administrative Agent, each Issuing Bank, the
Swingline Lender or any other Lender.

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” shall mean this Agreement, any Intercreditor Agreement, the
Letters of Credit, the Security Documents, the Administrative Agent Fee Letter,
the Fee Letter and any Note issued under Section 2.09(e), any amendments
(including any Incremental Facility Amendment) and waivers to any of the
foregoing.

 

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan Parties
and any Parent Entity, in lieu of Holdings, that has executed and delivered an
assumption agreement in substantially the form of Exhibit D to the Collateral
Agreement and become a “Guarantor” and “Grantor” thereunder.

 

“Loans” shall mean the Tranche A Term Loans, the Tranche B Term Loans, the
Revolving Facility Loans, the Swingline Loans and loans in respect of
Incremental Extensions of Credit.

 

“Local Time” shall mean New York City time.

 

“Management Group” shall mean the group consisting of the directors, officers
and other management personnel of any Parent Entity, the Borrower and the
Restricted Subsidiaries.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect with respect to
(a) the business, assets, financial condition or results of operations, in each
case of Holdings, the Borrower and the Restricted Subsidiaries, taken as a
whole, or (b) the validity or enforceability of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder, in each
case, taken as a whole.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.23(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean the properties listed on Schedule 5.09 and the
owned real properties of the Loan Parties encumbered by a Mortgage pursuant to
Section 5.09.

 

“Mortgage” shall have the meaning assigned to such term in Section 5.09(c).

 

29

--------------------------------------------------------------------------------


 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate
(other than one considered an ERISA Affiliate only pursuant to subsection (m) or
(o) of Code Section 414) is making or accruing an obligation to make
contributions, or has within any of the preceding six (6) plan years made or
accrued an obligation to make contributions.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean:

 

(a)           an amount equal to 100% of the cash proceeds actually received by
the Borrower or any of the Restricted Subsidiaries, which, in any fiscal year in
the aggregate for all such persons exceeds $15.0 million (including any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but only as
and when received) from any loss, damage, destruction or condemnation of, or any
Disposition to any person of any asset or assets of the Borrower or any
Restricted Subsidiary in a single transaction or series of related transactions
(other than those pursuant to Section 6.05(a), (b), (c), (e), (f), (i), (j),
(k), (m), (n), (o), (p), (r), (t), (u), (v), (w), (x), (y), (z) and (aa)), net
of (i) attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, payments of debt and other
obligations relating to the applicable asset then due and payable or required to
be paid or discharged by the purchaser or transferee of such asset (other than
pursuant hereto or pursuant to any Junior Lien Indebtedness), other customary
expenses and brokerage, consultant and other customary fees and expenses
actually incurred in connection therewith, (ii) Taxes paid or payable as a
result thereof or any Tax Distributions resulting therefrom and (iii) any
reserve for adjustment in respect of (A) the sale price of such asset or assets
established in accordance with GAAP and (B) any liabilities associated with such
asset or assets and retained by the Borrower or such Restricted Subsidiary after
such sale, transfer or other disposition thereof, including pension and other
post-employment benefit obligations associated with such transaction, provided
that if no Event of Default exists and Holdings or the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
promptly following receipt of any such proceeds setting forth the Borrower’s
intention to use or commit to use any portion of such proceeds, to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business the Borrower and the Restricted Subsidiaries or make Permitted Business
Acquisitions, in each case within fifteen (15) months of such receipt, then such
portion shall not constitute Net Proceeds except to the extent not so used or
not contractually committed to be so used within such fifteen (15)-month period
(it being understood that (1) any amount so contractually committed to be used
within such fifteen (15)-month period must be so used within one hundred eighty
(180) days of such commitment, (2) if any amount is reinvested in assets under
construction, such reinvestment shall be deemed to occur in full on the date of
commencement of construction, (3) if any portion of such proceeds are not so
used within the period required by clause (1) hereof (whether because such
amount is contractually committed to be used and subsequent to such date such
contract is terminated or expires without such portion being so used or for any
other reason), such remaining portion shall constitute Net Proceeds (as of the
date of such termination or expiration (if applicable)) and (4) to the extent
any amounts are deducted from Net Proceeds pursuant to clause (2) above in
respect of assets under construction and such construction is abandoned or
terminated, any unexpended amounts shall

 

30

--------------------------------------------------------------------------------


 

constitute Net Proceeds (as of the date of such termination or abandonment)
without giving effect to this proviso), and,

 

(b)           an amount equal to 100% of the cash proceeds received by the
Borrower or any Restricted Subsidiary from the incurrence, issuance or sale by
the Borrower or any of the Restricted Subsidiaries of any Indebtedness (other
than Indebtedness permitted by Section 6.01) net of all taxes and fees
(including investment banking fees), commissions, underwriting discounts, costs
and other expenses, in each case incurred in connection with such issuance or
sale.

 

“New Lender” shall have the meaning assigned to such term in Section 2.22(b).

 

“New Lender Supplement” shall have the meaning assigned to such term in
Section 2.22(b).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Non-Debt Fund Affiliate” shall mean any affiliate of Holdings other than
(a) any Subsidiary of Holdings and (b) any Debt Fund Affiliate.

 

“Nonpublic Information” shall mean information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“Obligations” shall mean (a) for purposes of the Loan Documents, all obligations
of every nature of each Loan Party from time to time owed to the Agents
(including former Agents) or the Lenders, under any Loan Document, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Loan Party, would have accrued on any such
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, fees, expenses, indemnification or otherwise and
(b) for purposes of any Security Document, also includes obligations in respect
of Cash Management Obligations and Swap Agreements with a Lender Counterparty. 
For the avoidance of doubt, Incremental Term Loans, Incremental Revolving
Facility Loans and Revolving Facility Loans in respect of Increased Revolving
Facility Commitments incurred pursuant to Section 2.22 shall constitute
Obligations.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.

 

“Parent” shall mean Generac Holdings Inc.

 

“Parent Entity” shall mean any of (i) Holdings and (ii) any other person of
which Holdings is a Subsidiary.

 

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(i).

 

31

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Permitted Business Acquisition” shall mean any acquisition by the Borrower or
any Restricted Subsidiary of all or substantially all of the assets of, or a
majority of the outstanding Equity Interests (other than directors’ qualifying
shares and similar de minimis holdings required by applicable law in, a person
or division or line of business of a person (but in any event including any
Investment in a Subsidiary which serves to increase the Borrower’s or any
Restricted Subsidiary’s respective equity ownership in such Subsidiary),
provided that: (i) on the date of execution of the purchase agreement in respect
of such acquisition, no Event of Default shall have occurred and be continuing
or would result therefrom; and the Borrower and its Subsidiaries shall be in
compliance, on a Pro Forma Basis (after giving effect to the acquisition,
assumption or incurrence of any Indebtedness in connection with such acquisition
and the use of proceeds thereof) with the Financial Covenants, (ii) if the
aggregate cash consideration to be paid by the Borrower or any Restricted
Subsidiary exceeds $10.0 million, the Borrower shall have delivered to the
Administrative Agent at least five (5) days prior to such acquisition a
certificate of a Responsible Officer of the Borrower to such effect, together
with all financial information for such Subsidiary or assets that is reasonably
requested by the Administrative Agent and available to the Borrower, and
(iii) if (with respect to any acquisition of a person or any Equity Interests in
a person) the acquired person shall not become a Subsidiary Loan Party or (with
respect to any acquisition of assets) the assets shall be acquired by a
Subsidiary that is not a Subsidiary Loan Party, the aggregate amount of cash or
property in connection with such acquisition shall not exceed $50.0 million plus
amounts permitted by Sections 6.04(b), (q), (r), (t) or (v) (and, without
duplication, clause (v) to the extent made with an Investment pursuant to
Sections 6.04(b), (q), (r), or (t)).

 

“Permitted Debt Securities” shall mean unsecured Indebtedness of the Borrower or
any Restricted Subsidiary, (i) that is expressly subordinated to the prior
payment in full of the Obligations pursuant to provisions substantially similar
to those set forth in Exhibit G or otherwise on terms reasonably satisfactory to
the Administrative Agent (it being understood that customary high yield
subordination terms prevailing at the time of determination shall be deemed to
be so satisfactory), (ii) the terms of which do not provide for any scheduled
repayment, mandatory redemption (other than pursuant to customary provisions
relating to redemption or repurchase upon change of control or sale of assets)
or sinking fund obligation prior to the date that is, at the time of issuance of
such Indebtedness, ninety-one (91) days after the later of the Final Maturity
Date and the Final Revolving Termination Date, (iii) in the case of Indebtedness
with an outstanding principal amount in excess of $35.0 million, the covenants,
events of default, and remedy provisions of which, taken as a whole, are not
materially more restrictive to, or the mandatory repurchase or redemption
provisions thereof are not materially more onerous or expansive in scope, taken
as a whole, on, the Borrower and the Restricted Subsidiaries than the terms of
the Loan Documents in the good faith determination of the Borrower and (iv) in
respect of which no Subsidiary of the Borrower that is not an obligor under the
Loan Documents is an obligor.

 

“Permitted Investments” shall mean:

 

(a)           direct obligations of the United States of America or any member
of the European Union or any agency thereof or obligations guaranteed by the
United States of America or any member of the European Union or any agency
thereof, in each case with maturities not exceeding two (2) years;

 

(b)           time deposit accounts, certificates of deposit and money market
deposits maturing within one hundred eighty (180) days of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus

 

32

--------------------------------------------------------------------------------


 

and undivided profits in excess of $250.0 million and whose long-term debt, or
whose parent holding company’s long-term debt, is rated A (or such similar
equivalent rating or higher by at least one (1) nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act);

 

(c)           repurchase obligations with a term of not more than one hundred
eighty (180) days for underlying securities of the types described in
clause (a) above entered into with a bank meeting the qualifications described
in clause (b) above;

 

(d)           commercial paper, maturing not more than one (1) year after the
date of acquisition, issued by a corporation organized and in existence under
the laws of the United States of America or any foreign country recognized by
the United States of America with a rating at the time as of which any
investment therein is made of P-2 (or higher) according to Moody’s, or A-1 (or
higher) according to S&P;

 

(e)           securities with maturities of two (2) years or less from the date
of acquisition issued or fully guaranteed by any State, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least A by S&P or A by Moody’s;

 

(f)            shares of mutual funds whose investment guidelines restrict 95%
of such funds’ investments to those satisfying the provisions of clauses
(a) through (e) above;

 

(g)           money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5.0 billion; and

 

(h)           other short-term investments utilized by Foreign Subsidiaries of
the Borrower in accordance with normal investment practices for cash management
in investments of a type analogous to the foregoing.

 

“Permitted Investors” shall mean (a) the Sponsors and (b) the members of the
Management Group.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon, any committed or
undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), except as otherwise
permitted under Section 6.01, (b) other than with respect to Indebtedness
permitted pursuant to Section 6.01(h), Section 6.01(i) and Section 6.01(q), such
Permitted Refinancing Indebtedness has a final maturity date equal to or later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being Refinanced, (c) other than in respect of Indebtedness
permitted by Section 6.01(a), Section 6.01(o), Section 6.01(p), and
Section 6.01(aa) if the Indebtedness being Refinanced is by its terms
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
taken as a whole, (d) no Permitted

 

33

--------------------------------------------------------------------------------


 

Refinancing Indebtedness shall have obligors or contingent obligors that were
not obligors or contingent obligors (or that would not have been required to
become obligors or contingent obligors) in respect of the Indebtedness being
Refinanced except to the extent otherwise permitted under Section 6.01 or
Section 6.04 and (e) if the Indebtedness being Refinanced is (or would have been
required to be) secured by the Collateral (whether on a pari passu or junior
basis to the Secured Parties), such Permitted Refinancing Indebtedness may be
secured by such Collateral on terms not materially less favorable, taken as a
whole, to the Secured Parties than those contained in the documentation
governing the Facilities, taken as a whole; and provided further, that, except
as otherwise provided herein, with respect to a Refinancing of (x) Permitted
Debt Securities such Permitted Refinancing Indebtedness shall meet the
requirements of clauses (i), (ii), (iii) and (iv) of the definition of
“Permitted Debt Securities” and (y) Indebtedness secured by a Lien on the
Collateral, any Liens securing such Permitted Refinancing Indebtedness shall be
subject to an intercreditor agreement that is not materially less favorable,
taken as a whole, to the Secured Parties than the intercreditor agreement
outstanding in respect of the Indebtedness being Refinanced.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trust, or other organization (whether or not a legal
entity), or any government or any agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 5.14.

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee”.

 

“Prime Rate” shall have the meaning assigned to such term in the definition of
the term “ABR”.

 

“Pro Forma Basis” shall mean, as to any calculation of the Total Leverage Ratio,
the Secured Leverage Ratio, the Interest Coverage Ratio and Consolidated Total
Assets for any events as described below that occur subsequent to the
commencement of any period of four (4) consecutive quarters (the “Reference
Period”) for which the financial effect of such events is being calculated, and
giving effect to the events for which such calculation is being made, such
calculation as will give pro forma effect to such events as if such events
occurred on the first day of the Reference Period or in the case of Consolidated
Total Assets, after giving effect thereto (it being understood and agreed that
(x) unless otherwise specified, such Reference Period shall be deemed to be the
four (4) consecutive fiscal quarters ending on the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries for which financial
statements are available and such pro forma adjustments shall be excluded to the
extent already accounted for in the calculation of EBITDA for such period and
(y) if any person that became a Restricted Subsidiary or was merged, amalgamated
or consolidated with or into the Borrower or any Restricted Subsidiary shall
have experienced any event requiring adjustments pursuant to this definition,
then such calculation shall give pro forma effect thereto for such period as if
such event

 

34

--------------------------------------------------------------------------------


 

occurred at the beginning of such period):  (i) in making any determination of
EBITDA, pro forma effect shall be given to any asset disposition of a Restricted
Subsidiary, manufacturing facility or line of business, to any asset
acquisition, any discontinued operation or any operational change and any
Subsidiary Redesignation in each case that occurred during the Reference Period
(or, in the case of determinations made with respect to any action the taking of
which hereunder is subject to compliance on a Pro Forma Basis or otherwise with
the Total Leverage Ratio or the Secured Leverage Ratio (any such action, a
“Restricted Action”) occurring during the Reference Period or thereafter and
through and including the date of such determination) and (ii) in making any
determination on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness
incurred or assumed and for which the financial effect is being calculated,
whether incurred under this Agreement or otherwise, but excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes)
incurred or permanently repaid, returned, redeemed or extinguished during the
Reference Period (or, in the case of determinations made with respect to any
Restricted Action, occurring during the Reference Period or thereafter and
through and including the date of such determination) shall be deemed to have
been incurred or repaid, returned, redeemed or extinguished at the beginning of
such period and (y) Interest Expense of such person attributable to (A) interest
on any Indebtedness, for which pro forma effect is being given as provided in
the preceding clause (x), bearing floating interest rates shall be computed on a
pro forma basis utilizing the rate which is or would be in effect with respect
to such Indebtedness as at the relevant date of determination as if such rate
had been actually in effect during the period for which pro forma effect is
being given taking into account any interest hedging arrangements applicable to
such Indebtedness, (B) any Capital Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a Responsible Officer of the Borrower
to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP and (C) interest on any Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Borrower or Restricted Subsidiary may designate.

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the first anniversary
of any such asset acquisition, asset disposition, discontinued operation or
operational change, Subsidiary Redesignation or Unrestricted Subsidiary
Designation, may include adjustments to reflect operating expense reductions and
other operating improvements or synergies reasonably expected to result from
such asset acquisition, asset disposition, discontinued operation, operational
change, or Subsidiary Redesignation and for purposes of determining compliance
with the Total Leverage Ratio, the Secured Leverage Ratio and the Interest
Coverage Ratio, such adjustments may reflect additional operating expense
reductions and other additional operating improvements and synergies that
(x) would be includable in pro forma financial statements prepared in accordance
with Regulation S-X and (y) such other adjustments not includable in Regulation
S-X under the Securities Act for which substantially all of the steps necessary
for the realization thereof have been taken or are reasonably anticipated by the
Borrower to be taken in the next twelve (12)-month period following the
consummation thereof and, are estimated on a good faith basis by the Borrower;
provided, however that the aggregate amount of any such adjustments pursuant to
clause (y) shall not exceed 3% of the consolidated revenues of the Borrower for
any four (4) fiscal quarter period.  The Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements or synergies and information and calculations
supporting them in reasonable detail.

 

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and/or Section 4975(c) of the Code.

 

35

--------------------------------------------------------------------------------


 

“Projections” shall mean the projections of Holdings, the Borrower and its
Subsidiaries provided to the Administrative Agent prior to the Closing Date.

 

“Qualified Capital Stock” means any Equity Interest of any person that does not
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable or exercisable) or upon the happening of any event
(a) provide for scheduled payments of dividends in cash (other than at the
option of the issuer) prior to the date that is, at the time of issuance of such
Equity Interest, ninety-one (91) days after the later of the Final Maturity Date
and the Final Revolving Termination Date, (b) become mandatorily redeemable at
the option of the holder thereof (other than for Qualified Capital Stock or
pursuant to customary provisions relating to redemption upon a change of control
or sale of assets) pursuant to a sinking fund obligation or otherwise prior to
the date that is, at the time of issuance of such Equity Interest, ninety-one
(91) days after the later of the Final Maturity Date and the Final Revolving
Termination Date or (c) become convertible or exchangeable at the option of the
holder thereof for Indebtedness or Equity Interests that are not Qualified
Capital Stock; provided further, that if any such Equity Interest is issued
pursuant to a plan for the benefit of the employees, directors, officers,
managers or consultants of Holdings (or any Parent Entity thereof), the Borrower
or its Subsidiaries or by any such plan to such persons, such Equity Interest
shall not be regarded as an Equity Interest not constituting Qualified Capital
Stock solely because it may be required to be repurchased by Holdings (any
Parent Entity), the Borrower or its Subsidiaries in order to satisfy applicable
regulatory obligations.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis”.

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness”, and “Refinanced” shall have a
meaning correlative thereto.

 

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 

“Regulation FD” shall mean Regulation FD as promulgated by the U.S. Securities
and Exchange Commission under the Securities Act and Exchange Act as in effect
from time to time.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender, any person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (i) such
Lender, (ii) an Affiliate of such Lender or (iii) an entity or an Affiliate of
an entity that administers, advises or manages such Lender.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

 

36

--------------------------------------------------------------------------------


 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

“Replaced Revolving Facility” shall have the meaning assigned thereto in
Section 9.08(d).

 

“Replaced Term Loans” shall have the meaning assigned thereto in
Section 9.08(d).

 

“Replacement Incremental Revolving Facility Commitments” shall have the meaning
assigned thereto in Section 2.22(a)(iii).

 

“Replacement Revolving Facility” shall have the meaning assigned thereto in
Section 9.08(d).

 

“Replacement Term Loans” shall have the meaning assigned thereto in
Section 9.08(d).

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate that is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code), other than those events as to which the thirty (30)-day notice period
referred to in Section 4043(c) of ERISA has been waived.

 

“Repricing Transaction” shall mean the refinancing or repricing by the Borrower
of all or any portion of the Tranche B Term Loans the primary purpose of which
is to reduce the Effective Yield applicable to such Tranche B Term Loans
(a) with the proceeds of any secured term loans incurred by the Borrower or any
Subsidiary Loan Party or (b) in connection with any amendment to the Loan
Documentation for the Tranche B Term Loans, in either case, (i) having or
resulting in an Effective Yield as of the date of such refinancing or repricing
that is (and not by virtue of any fluctuation in any “base” rate) less than the
Effective Yield for the Tranche B Term Loans as of the date of such refinancing
or repricing and (ii) in the case of a refinancing of the Tranche B Term Loans,
the proceeds of which are used to repay, in whole or in part, the principal of
outstanding Tranche B Term Loans, but excluding, in any such case, any
refinancing or repricing of the Tranche B Term Loans in connection with any
acquisition or similar investment to the extent not otherwise permitted under
the Loan Documents (including, without limitation, any Indebtedness to be issued
or assumed, Liens to be granted or Investments to be made in connection
therewith) or any transaction that would result in a Change of Control.

 

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments, that, taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) the Revolving L/C Exposure, (y) the Swingline Exposure and
(z) all Available Unused Commitments at such time.  The Loans, Revolving L/C
Exposures, Swingline Exposures and Available Unused Commitment of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

 

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period,
50%, provided that (a) if the Secured Leverage Ratio at the end of such Excess
Cash Flow Period is greater than 2.50:1.00 but less than or equal to 3.00:1.00,
such percentage shall be 25%, and (b) if the Secured Leverage Ratio at the end
of such Excess Cash Flow Period is less than or equal to 2.50:1.00, such
percentage shall be 0%.

 

37

--------------------------------------------------------------------------------


 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restricted Action” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis”.

 

“Restricted Amount” shall have the meaning assigned to such term in
Section 2.11(f).

 

“Restricted Debt Payment” shall have the meaning assigned to such term in
Section 6.09(b).

 

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

 

“Restricted Payments Basket Amount” at any date of determination in any fiscal
year, an amount equal to:

 

(a) $6.25 million per fiscal quarter (commencing with the fiscal quarter
beginning January 1, 2012), minus

 

(b) the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e)(iii) (without duplication of amounts paid by the Borrower to
Holdings which are then further distributed by Holdings under such Section)
during such fiscal year;

 

provided that to the extent the Restricted Payments Basket Amount is greater
than zero at the end of any fiscal quarter, such excess amount may be carried
forward and used to increase the Restricted Payments Carry Forward Amount in the
next three (3) succeeding fiscal years (such carry forward amount (the
“Restricted Payments Carry Forward”)).

 

“Restricted Payments Carry Forward” shall have the meaning assigned to such term
in the definition of “Restricted Payments Basket Amount”.

 

“Restricted Payments Carry Forward Amount” shall mean, as of any date, the
aggregate amount of Restricted Payments Carry Forward in effect on such date
minus the cumulative amount of Restricted Payments previously made pursuant to
Section 6.06(e)(ii) in reliance on such amount (without duplication of amounts
paid by the Borrower to Holdings which are then further distributed by Holdings
under such Section).

 

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Commitment Fee” shall have the meaning assigned to such term
in Section 2.12(a).

 

“Revolving Credit Commitment Fee Rate” shall mean a rate equal to 0.50% per
annum; provided, that on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Closing Date,
the Revolving Credit Commitment Fee Rate will be determined pursuant to the
Applicable Pricing Grid.

 

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

 

38

--------------------------------------------------------------------------------


 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04.  The initial amount of each Revolving Facility Lender’s Revolving
Facility Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Revolving Facility Lender shall have assumed
its Revolving Facility Commitment, as applicable.  The aggregate amount of the
Revolving Facility Commitments of all Revolving Facility Lenders is $150.0
million.

 

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time.  The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the sum of (x) the aggregate principal amount of
such Revolving Facility Lender’s Revolving Facility Loans outstanding at such
time and (y) such Revolving Facility Lender’s (i) Revolving L/C Exposure and
(ii) except for purposes of calculating the Revolving Credit Commitment Fee,
Swingline Exposure, at such time.

 

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.

 

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(c).

 

“Revolving Facility Maturity Date” shall mean February 9, 2017.

 

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment.  If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time and (b) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time.  The Revolving L/C Exposure of any Revolving Facility
Lender at any time shall mean its Revolving Facility Percentage of the aggregate
Revolving L/C Exposure at such time.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Leverage Ratio” shall mean, on any date, the ratio of Consolidated
Secured Debt, as of such date, to EBITDA for the relevant Test Period, all
determined on a consolidated basis.

 

39

--------------------------------------------------------------------------------


 

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933.

 

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements, mortgages and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.09.

 

“Special Purpose Subsidiary” shall mean a Restricted Subsidiary that (a) is
engaged solely in (x) the business of acquiring, selling, collecting, financing
or refinancing receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), accounts (as defined in the
Uniform Commercial Code as in effect in any jurisdiction from time to time) and
other accounts, all proceeds thereof and all rights (contractual and other),
collateral and other assets relating thereto and (y) any business or activities
incidental or related to such business, in each case permitted by this Agreement
and (b) is designated as a “Special Purpose Subsidiary” by the Borrower.

 

“Specified Equity Contribution” shall have the meaning assigned to such term
Section 7.02(a).

 

“Sponsors” shall mean CCMP and its Affiliates.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary that is expressly subordinated in right of payment to the
Obligations.

 

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(d).

 

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
ordinary voting power or more than 50% of the partnership interests are, at the
time any determination is being made, directly or indirectly, owned, Controlled
or held by the parent.

 

“Subsidiary Loan Party” shall mean each Restricted Subsidiary that is a Wholly
Owned Subsidiary of the Borrower, other than (a) any Foreign Subsidiary of the
Borrower, (b) any Subsidiary of a Foreign Subsidiary, (c) any Unrestricted
Subsidiary, (d) any Immaterial Subsidiary or (e) any Excluded Subsidiary.

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one (1) or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or other employee benefit plan providing for payments only on account of
services provided by current or former directors, officers, employees, members
of management or consultants of Holdings, the Borrower or any of its
Subsidiaries shall be a Swap Agreement.

 

40

--------------------------------------------------------------------------------


 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.

 

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04.  The aggregate amount of the Swingline Commitments on the Closing
Date is $15.0 million.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Loans at such time.  The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., acting through any of
its Affiliates or branches, in its capacity as a lender of Swingline Loans.

 

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

 

“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Tax Distribution” shall have the meaning assigned to such term in
Section 6.06(f).

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement dated as of November 10,
2006 among the Borrower and GPS CCMP Acquisition Corp.

 

“Term Facilities” shall mean the Tranche A Term Facility and the Tranche B Term
Facility.

 

“Term Loan Installment Date” shall mean any Tranche A Term Loan Installment Date
or any Tranche B Term Loan Installment Date.

 

“Term Loans” shall mean the Tranche A Term Loans and the Tranche B Term Loans.

 

“Termination Date” shall have the meaning assigned to such term in the lead-in
to Article V.

 

“Test Period” shall mean, on any date of determination, the period of four
(4) consecutive fiscal quarters (taken as one (1) accounting period) of the
Borrower (a) then most recently ended for which financial statements are
available or (b) in the case of calculations pursuant to Section 6.10, ended on
the last day of the fiscal quarter in question.

 

“Total Leverage Ratio” shall mean, on any date, the ratio of Consolidated Total
Debt, as of such date, to EBITDA for the relevant Test Period, all determined on
a consolidated basis.

 

“Tranche A Term Borrowing” shall mean a Borrowing comprised of Tranche A Term
Loans.

 

41

--------------------------------------------------------------------------------


 

“Tranche A Term Facility” shall mean the Tranche A Term Loan Commitments and the
Tranche A Term Loans made hereunder.

 

“Tranche A Term Facility Maturity Date” shall mean February 9, 2017.

 

“Tranche A Term Lender” shall mean a Lender with a Tranche A Term Loan
Commitment and/or an outstanding Tranche A Term Loan.

 

“Tranche A Term Loan Commitment” shall mean with respect to each Lender, the
commitment of such Lender to make Tranche A Term Loans pursuant to
Section 2.01(a) in an aggregate amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Tranche A Term
Commitment” or in an Assignment and Acceptance pursuant to which such Lender
becomes a party hereto in accordance with Section 9.04, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  The
aggregate amount of the Tranche A Term Loan Commitments on the Closing Date is
$325.0 million.

 

“Tranche A Term Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a).

 

“Tranche A Term Loan Percentage”:  as to any Tranche A Term Lender at any time,
the percentage which such Lender’s Tranche A Term Loan Commitment then
constitutes of the aggregate Tranche A Term Loan Commitments (or, at any time
after the Closing Date, the percentage which the aggregate principal amount of
such Lender’s Tranche A Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche A Term Loans then outstanding).

 

“Tranche A Term Loans” shall mean the term loans made by the Lenders to the
Borrower on the Closing Date pursuant to Section 2.01(a).

 

“Tranche B Term Borrowing” shall mean a Borrowing comprised of Tranche B Term
Loans.

 

“Tranche B Term Facility” shall mean the Tranche B Term Loan Commitments and the
Tranche B Term Loans made hereunder.

 

“Tranche B Term Facility Maturity Date” shall mean February 9, 2019.

 

“Tranche B Term Lender” shall mean a Lender with a Tranche B Term Loan
Commitment and/or an outstanding Tranche B Term Loan.

 

“Tranche B Term Loan Commitment” shall mean with respect to each Lender, the
commitment of such Lender to make Tranche B Term Loans pursuant to
Section 2.01(b) in an aggregate amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Tranche B Term
Commitment” or in an Assignment and Acceptance pursuant to which such Lender
becomes a party hereto in accordance with Section 9.04, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  The
aggregate amount of the Tranche B Term Loan Commitments on the Closing Date is
$250.0 million.

 

“Tranche B Term Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(b).

 

42

--------------------------------------------------------------------------------


 

“Tranche B Term Loan Percentage”:  as to any Tranche B Term Lender at any time,
the percentage which such Lender’s Tranche B Term Loan Commitment then
constitutes of the aggregate Tranche B Term Loan Commitments (or, at any time
after the Closing Date, the percentage which the aggregate principal amount of
such Lender’s Tranche B Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche B Term Loans then outstanding).

 

“Tranche B Term Loans” shall mean the term loans made by the Lenders to the
Borrower on the Closing Date pursuant to Section 2.01(b).

 

“Transaction Costs” means fees and expenses payable or otherwise borne by
Holdings, any other Parent Entity, the Borrower and its Subsidiaries in
connection with the Transactions occurring on or about the Closing Date.

 

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Loan Documents, including (a)  the execution and delivery of the Loan
Documents and the initial borrowings hereunder; (b) the repayment of the
Existing Debt and (c) the payment of the Transaction Costs.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Eurodollar Rate and the ABR.

 

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that is
acquired or created after the Closing Date designated by the Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided that the Borrower shall only be permitted to so designate an
Unrestricted Subsidiary (each an “Unrestricted Subsidiary Designation”) so long
as (a) as of the date of such designation, no Default or Event of Default exists
or would result therefrom, (b) as of the date of such designation, the
designation of such Unrestricted Subsidiary shall comply with Section 6.04, with
the amount of the fair market value of any assets owned by such Unrestricted
Subsidiary and any of its Subsidiaries at the time of the designation thereof
being deemed an Investment pursuant to Section 6.04 (as reasonably determined by
the Borrower in good faith), (c) calculations are made by the Borrower
demonstrating compliance with the Financial Covenants for the relevant Reference
Period, on a Pro Forma Basis as if the respective Unrestricted Subsidiary
Designation (as well as all other Unrestricted Subsidiary Designations
theretofore consummated after the first day of such Reference Period) had
occurred on the first day of such Reference Period, and such calculations shall
show that such Financial Covenants would have been complied with if the
Unrestricted Subsidiary Designation had occurred on the first day of such
Reference Period (for this purpose, if the first day of the respective Reference
Period occurs prior to the Closing Date, calculated as if the Financial
Covenants had been applicable from the first day of the Reference Period) and
(d) as of the date of such designation, the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying to such officer’s knowledge, compliance with the
requirements of preceding clauses (a) through (c), inclusive, and containing the
calculations required by the preceding clause (c).  The Borrower may designate
any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of the
credit documentation (each, a “Subsidiary Redesignation”); provided that (i)  no
Default or Event of Default then exists or would occur as a consequence of any
such Subsidiary Redesignation (including, but not limited to, under Sections
6.01 and 6.02), (ii) calculations are made by the Borrower of compliance with
the Financial Covenants for the relevant Reference Period, on a Pro Forma Basis
as if the respective Subsidiary Redesignation (as well as all other Subsidiary
Redesignations theretofore consummated after the first day of such Reference
Period) had occurred on the first day of such Reference Period, and such
calculations shall show that such Financial Covenants would have been complied
with if the Subsidiary

 

43

--------------------------------------------------------------------------------


 

Redesignation had occurred on the first day of such Reference Period (for this
purpose, if the first day of the respective Reference Period occurs prior to the
Closing Date, calculated as if the Financial Covenants had been applicable from
the first day of the Reference Period), (iii) treating such Subsidiary
Redesignation as a contribution to the Borrower of an amount equal to the fair
market value of such Unrestricted Subsidiary (as reasonably determined by the
Borrower in good faith) and (iv) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying to such officer’s knowledge, compliance with the
requirements of preceding clauses (i) through (iv), inclusive, and containing
the calculations required by the preceding clause (ii).

 

“Unrestricted Subsidiary Designation” shall have the meaning assigned thereto in
the definition of “Unrestricted Subsidiary”.

 

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Adequate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Voluntary Prepayments” shall mean (a) any voluntary prepayment of Tranche A
Term Loans, Tranche B Term Loans or Incremental Extensions of Credit that are
term loans pursuant to Section 2.11(a), (b) any voluntary prepayment of
Revolving Facility Loans pursuant to Section 2.11(a) to the extent that the
Revolving Facility Commitments are substantially concurrently reduced
voluntarily in an equal amount pursuant to Section 2.08(b) and (c) any voluntary
prepayment of Incremental Revolving Facility Loans pursuant to
Section 2.11(a) to the extent that the Incremental Revolving Facility
Commitments are substantially concurrently reduced voluntary in an equal amount,
in each case, to the extent not financed using the proceeds of the incurrence of
any long-term Indebtedness (other than revolving Indebtedness).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the product
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
a payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth that will elapse between such date and
the making of such payment); by (b) the outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the outstanding Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares (including shares issued to
foreign nationals) required pursuant to applicable law) are owned by such person
or another Wholly Owned Subsidiary of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.            Terms Generally.

 

(a)   The definitions set forth or referred to in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  The words
“herein,” “hereto,” “hereof” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.  Whenever the context may require, any
pronoun shall

 

44

--------------------------------------------------------------------------------


 

include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, the Loan Documents in which the reference appears
unless the context shall otherwise require.

 

(b)   Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document or other document, agreement or instrument
(including any bylaws, limited partnership agreement, limited liability company
agreement, articles of incorporation, certificate of limited partnership or
certificate of formation, as the case may be) shall mean such Loan Document,
agreement or instrument as amended, restated, amended and restated,
supplemented, otherwise modified, replaced, renewed, extended or refinanced from
time to time and any reference in this Agreement to any person shall include a
reference to such person’s permitted assigns and successors-in-interest.

 

SECTION 1.03.            Accounting Terms.

 

(a)   Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof (including the conversion to IFRS as described below)
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided further
that if an amendment is requested by the Borrower or the Required Lenders, then
the Borrower and the Administrative Agent shall negotiate in good faith to enter
into an amendment of such affected provisions (without the payment of any
amendment or similar fees to the Lenders) to preserve the original intent
thereof in light of such change in GAAP or the application thereof subject to
the approval of the Required Lenders (not to be unreasonably withheld,
conditioned or delayed); provided further that all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made without giving effect to (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.  If the Borrower notifies the Administrative Agent that it is
required to report under IFRS or has elected to do so through an early adoption
policy, “GAAP” shall mean international financial reporting standards pursuant
to IFRS (provided that after such conversion, the Borrower cannot elect to
report under GAAP).

 

(b)   Notwithstanding anything to the contrary contained in paragraph (a) above
or the definition of Capital Lease Obligations, in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that they were in existence on the date hereof) that would
constitute Capital Lease Obligations on the date hereof shall be considered
Capital Lease Obligations and all calculations and deliverables under this
Agreement or any other Loan Document shall be made in accordance therewith
(provided that all financial statements delivered to the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent in accordance with the terms of this Agreement after the
date of such accounting change shall contain a schedule showing the adjustments
necessary to reconcile such financial statements with GAAP as in effect
immediately prior to such accounting change).

 

SECTION 1.04.            Rounding.  Except as otherwise expressly provided
herein, any financial ratios required to be maintained by the Borrower pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one (1) place more than the number
of places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding up if there is no nearest number).

 

SECTION 1.05.            Timing of Payment or Performance.  When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day (other
than as described in the definition of ABR, Federal Funds Rate or Interest
Period), the date of such payment or performance shall extend to the immediately
succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

SECTION 1.06.            Classification.  For purposes of determining compliance
at any time with Sections 6.01, 6.02, 6.04, 6.05, 6.06, 6.07 and 6.09, in the
event that any Lien, Investment, Indebtedness, Disposition, Restricted Payment,
affiliate transaction, contractual restriction or prepayment of Indebtedness
meets the criteria of more than one (1) of the categories of transactions or
items permitted pursuant to any clause of such Sections 6.01, 6.02, 6.04, 6.05,
6.06, 6.07 and 6.09, the Borrower, in its sole discretion, may classify or
reclassify such transaction or item (or portion thereof) and will only be
required to include the amount and type of such transaction (or portion thereof)
in any one (1) category.

 

SECTION 1.07.            References to Laws.  Unless otherwise expressly
provided herein, references to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law.

 

SECTION 1.08.            Pro Forma.  Notwithstanding anything to the contrary
contained herein, financial ratios and tests (including the Total Leverage
Ratio, the Secured Leverage Ratio, the Interest Coverage Ratio and the amount of
Consolidated Total Assets) pursuant to this Agreement shall be calculated in the
manner prescribed by the definition of “Pro Forma”.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.            Commitments.  Subject to the terms and conditions set
forth herein:

 

(a)   each Tranche A Term Lender agrees to and shall make Tranche A Term Loans
to the Borrower on the Closing Date in a principal amount not to exceed its
Tranche A Term Loan Commitment;

 

(b)   each Tranche B Term Lender agrees to and shall make Tranche B Term Loans
to the Borrower on the Closing Date in a principal amount not to exceed its
Tranche B Term Loan Commitment; and

 

(c)   each Revolving Facility Lender agrees to make Revolving Facility Loans to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Facility
Credit Exposure exceeding such Lender’s Revolving

 

46

--------------------------------------------------------------------------------


 

Facility Commitment or (ii) the Revolving Facility Credit Exposure exceeding the
total Revolving Facility Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Facility Loans.

 

SECTION 2.02.            Loans and Borrowings.  (a)   Each Loan shall be made as
part of a Borrowing consisting of Loans under the same Facility and of the same
Type made by the Lenders ratably in accordance with their respective Commitments
under the applicable Facility (or, in the case of Tranche A Term Loans, Tranche
B Term Loans or Swingline Loans, in accordance with their respective Tranche A
Term Loan Commitments, Tranche B Term Loan Commitments or Swingline Commitments,
as applicable); provided, however, that Revolving Facility Loans shall be made
by the Revolving Facility Lenders ratably in accordance with their respective
Revolving Facility Percentages on the date such Loans are made hereunder.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder.

 

(b)   Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Swingline Borrowing shall be an ABR
Borrowing.  Each Lender at its option may make any ABR Loan or Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

 

(c)   At the commencement of each Interest Period for any Eurodollar Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum.  At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that an ABR
Revolving Facility Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Revolving Facility Commitments or that is required
to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e).  Each Swingline Borrowing shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum.  Borrowings of more than one (1) Type and under more than one
(1) Facility may be outstanding at the same time; provided that, without the
consent of the Administrative Agent, there shall not at any time be more than a
total of fifteen (15) Eurodollar Borrowings outstanding.

 

(d)   Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date, the Tranche A Term Facility Maturity Date or the Tranche
B Term Facility Maturity Date, as applicable.

 

SECTION 2.03.            Requests for Borrowings.  To request a Revolving
Facility Borrowing, a Tranche A Term Borrowing and/or a Tranche B Term
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
Local Time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 1:00 p.m., Local Time, one
(1) Business Day before the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, fax or other electronic transmission (including
“.pdf” or “.tif”) to the Administrative Agent of a written Borrowing Request in
a form approved by the Administrative Agent and signed by the Borrower.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

47

--------------------------------------------------------------------------------


 

(i)   whether such Borrowing is to be a Borrowing of Revolving Facility Loans,
Tranche A Term Loans or Tranche B Term Loans;

 

(ii)   the aggregate amount of the requested Borrowing;

 

(iii)   the date of such Borrowing, which shall be a Business Day;

 

(iv)   whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(v)   in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi)   the location and number of the Borrower’s account to which funds are to
be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected a Eurodollar Borrowing with an Interest Period of one
(1) month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04.            Swingline Loans.  (a)   Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the Revolving Facility Credit Exposure exceeding
the total Revolving Facility Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Borrowing.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

(b)   To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by fax or other electronic
transmission (including “.pdf” or “tif”)), not later than 1:00 p.m., Local Time,
on the day of a proposed Swingline Borrowing.  Each such notice and Swingline
Borrowing Request shall be irrevocable and shall specify (i) the requested date
(which shall be a Business Day) and (ii) the amount of the requested Swingline
Borrowing.  The Swingline Lender shall consult with the Administrative Agent as
to whether the making of the Swingline Loan is in accordance with the terms of
this Agreement prior to the Swingline Lender funding such Swingline Loan.  The
Swingline Lender shall make each Swingline Loan in accordance with
Section 2.02(a) on the proposed date thereof by wire transfer of immediately
available funds by 4:00 p.m., Local Time, to the account of the Borrower (or, in
the case of a Swingline Borrowing made to finance the reimbursement of an L/C
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank).

 

(c)   The Swingline Lender may, by written notice given to the Administrative
Agent not later than 10:00 a.m., Local Time, on any Business Day require the
Revolving Facility Lenders to acquire participations on such Business Day in all
or a portion of the outstanding Swingline Loans made by it.  Such notice shall
specify the aggregate amount of such Swingline Loans in which the Revolving
Facility Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Lender, specifying in
such notice such Lender’s Revolving Facility Percentage of such Swingline Loan
or Loans.  Each Revolving Facility Lender hereby absolutely and unconditionally

 

48

--------------------------------------------------------------------------------


 

agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Revolving Facility Lender’s
Revolving Facility Percentage of such Swingline Loan or Loans.  Each Revolving
Facility Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Facility Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Facility Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Facility Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph (c), and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender.  Any amounts received by the Swingline Lender from
the Borrower (or other person on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Facility Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower (or such other person) for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

(d)   If the maturity date shall have occurred in respect of any tranche of
Revolving Facility Commitments at a time when another tranche or tranches of
Revolving Facility Commitments is or are in effect with a longer maturity date,
then on the earliest occurring maturity date all then outstanding Swingline
Loans shall be repaid in full on such date (and there shall be no adjustment to
the participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided that if on the occurrence of such earliest maturity
date (after giving effect to any repayments of Revolving Facility Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.05(b)(ii)), there shall exist sufficient unutilized Extended Revolving
Facility Commitments so that the respective outstanding Swingline Loans could be
incurred pursuant to the Extended Revolving Facility Commitments which will
remain in effect after the occurrence of such maturity date, then there shall be
an automatic adjustment on such date of the participations in such Swingline
Loans and the same shall be deemed to have been incurred solely pursuant to the
relevant Extended Revolving Facility Commitments, and such Swingline Loans shall
not be so required to be repaid in full on such earliest maturity date.

 

SECTION 2.05.            Letters of Credit.  (a)   General.  Subject to the
terms and conditions set forth herein, the Borrower may request the issuance of
Letters of Credit for its own account, or for the account of any Loan Party, in
a form reasonably acceptable to the applicable Issuing Bank, at any time and
from time to time during the Availability Period and prior to the date that is
thirty (30) days prior to the Revolving Facility Maturity Date.  In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with, an
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  For the avoidance of doubt, no letter of credit
application, reimbursement agreement or similar agreement shall contain any
representations or warranties, covenants or events of default not set forth in
the Loan Documents and any such representation or warranty, covenant or event of
default shall be subject to the same qualifiers, exceptions and exclusions as
those set forth in the Loan Documents, other than representations or

 

49

--------------------------------------------------------------------------------


 

warranties relating to the execution, delivery or enforceability of such letter
of credit application and other provisions reasonably acceptable to the Borrower
and not inconsistent with the provisions of this Agreement.

 

(b)   Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions.

 

(i)   To request the issuance of a Letter of Credit (or the amendment, renewal
(other than an automatic renewal in accordance with paragraph (c) of this
Section) or extension of an outstanding Letter of Credit), the Borrower shall
either (x) provide telephonic notice promptly followed by written notice or
(y) hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (three (3) Business
Days in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to issue, amend, renew or extend such Letter
of Credit.  If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit; provided that to the extent
such standard form is inconsistent with the Loan Documents, the provisions of
the Loan Documents shall control.  Upon satisfaction or waiver (in accordance
with Section 9.08) of the conditions set forth in Section 4.01 (and in the case
of any Letters of Credit to be issued on the Closing Date, Section 4.02), the
Issuing Bank shall issue or extend the requested Letter of Credit in accordance
with the Issuing Bank’s standard operating procedures.  A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit, the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (A) the Revolving L/C Exposure shall not exceed
$25.0 million and (B) the Revolving Facility Credit Exposure shall not exceed
the total Revolving Facility Commitments.

 

(ii)   If the maturity date in respect of any tranche of Revolving Facility
Commitments occurs prior to the expiration of any Letter of Credit, then (A) if
one (1) or more other tranches of Revolving Facility Commitments in respect of
which the maturity date shall not have occurred are then in effect, (x) the
outstanding Revolving Facility Loans shall be repaid pursuant to Section 2.10 on
such maturity date to the extent and in an amount sufficient to permit the
reallocation of the Revolving L/C Exposure relating to the outstanding Letters
of Credit contemplated by clause (y) below and (y) such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Facility Lenders to purchase participations therein
and to make payments in respect thereof pursuant to Section 2.05(d)) under (and
ratably participated in by Lenders pursuant to) the Revolving Facility
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the Revolving Facility
Commitments in respect of such non-terminating tranches at such time (it being
understood that (1) the participations therein of Revolving Facility Lenders
under the maturing tranche shall be correspondingly released and (2) no partial
face amount of any Letter of Credit may be so reallocated) and (B) to the extent
not reallocated pursuant to the immediately preceding clause (A), but without
limiting the obligations with respect thereto, the Borrower shall cash
collateralize or backstop any such Letter of Credit in a manner reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank.  If,
for any reason, such cash collateral or backstop is not provided or the
reallocation does not occur,

 

50

--------------------------------------------------------------------------------


 

the Revolving Facility Lenders under the maturing tranche shall continue to be
responsible for their participating interests in the Letters of Credit; provided
that, notwithstanding anything to the contrary contained herein, upon any
subsequent repayment of the Revolving Facility Loans, the reallocation set forth
in clause (A) shall automatically and concurrently occur to the extent of such
repayment (it being understood that no partial face amount of any Letter of
Credit may be so reallocated).  Except to the extent of reallocations of
participations pursuant to clause (A) of the second preceding sentence, the
occurrence of a maturity date with respect to a given tranche of Revolving
Facility Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Revolving Facility Lenders in any Letter of
Credit issued before such maturity date.  Commencing with the maturity date of
any tranche of Revolving Facility Commitments, the sublimit for Letters of
Credit under any tranche of Revolving Facility Commitments that has not so then
matured shall be as agreed with such Revolving Facility Lenders; provided that
in no event shall such sublimit be less than the sum of (x) the Revolving L/C
Exposure of the Revolving Facility Lenders under such extended tranche
immediately prior to such maturity date and (y) the face amount of the Letters
of Credit reallocated to such tranche of Revolving Facility Commitments pursuant
to clause (A) of the second preceding sentence above (assuming Revolving
Facility Loans are repaid in accordance with clause (A)(x)).

 

(iii)   As of the Closing Date, each of the letters of credit described on
Schedule 1.01(b) (collectively, the “Existing Letters of Credit”) shall be
deemed to be Letters of Credit issued hereunder and shall be subject to all of
the terms and provisions of this Agreement and the other Loan Documents
applicable to Letters of Credit issued hereunder.  The Issuing Bank agrees that
its obligations with respect to Letters of Credit shall include the Existing
Letters of Credit and the Borrower affirms its reimbursement obligation for
honored drawings under such Existing Letters of Credit in accordance with the
terms and provisions of this Agreement and the other Loan Documents applicable
to Letters of Credit issued hereunder.

 

(c)   Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve (12) months after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve (12) months after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Revolving Facility
Maturity Date; provided that any Letter of Credit with a one (1)-year tenor may
provide for the automatic renewal thereof for additional twelve (12)-month
periods (which, in no event, shall extend beyond the date referred to in
clause (ii) of this paragraph (c) unless such Letter of Credit is cash
collateralized or backstopped pursuant to arrangements satisfactory to the
applicable Issuing Bank and the Administrative Agent).

 

(d)   Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Facility Lenders,
such Issuing Bank hereby grants to each Revolving Facility Lender, and each
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
Revolving Facility Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Facility Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Revolving Facility Lender’s Revolving Facility Percentage of
each L/C Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Revolving Facility Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and

 

51

--------------------------------------------------------------------------------


 

continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)   Reimbursement.  If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount equal to such
L/C Disbursement not later than 4:00 p.m., Local Time, on the second Business
Day following the Business Day that the Borrower receives notice under paragraph
(g) of this Section of such L/C Disbursement; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Facility Borrowing or a Swingline Borrowing, as applicable, in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving Facility
Borrowing or Swingline Borrowing.  If the Borrower fails to reimburse any L/C
Disbursement when due, then the Administrative Agent shall promptly notify the
applicable Issuing Bank and each other Revolving Facility Lender of the
applicable L/C Disbursement, the payment then due from the Borrower in respect
thereof and, in the case of a Revolving Facility Lender, such Lender’s Revolving
Facility Percentage thereof.  Promptly following receipt of such notice, each
Revolving Facility Lender shall pay to the Administrative Agent its Revolving
Facility Percentage of the payment then due from the Borrower in respect of such
L/C Disbursement in the same manner as provided in Section 2.06 with respect to
Loans made by such Revolving Facility Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Facility Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Facility Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Revolving Facility Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Revolving Facility Lender pursuant
to this paragraph to reimburse an Issuing Bank for any L/C Disbursement (other
than the funding of an ABR Revolving Loan or a Swingline Borrowing as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such L/C Disbursement in accordance with
Section 2.05(e).

 

(f)   Obligations Absolute.  The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence of this Section 2.05(f);
provided that the foregoing shall not be construed to excuse the applicable
Issuing Bank from liability to the Borrower to

 

52

--------------------------------------------------------------------------------


 

the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower caused by (i) such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof or (ii) such
Issuing Bank’s refusal to issue a Letter of Credit in accordance with the terms
of this Agreement.  The parties hereto expressly agree that, in the absence of
gross negligence, willful misconduct or bad faith on the part of, or breach of
any Loan Document by, the applicable Issuing Bank, such Issuing Bank shall be
deemed to have exercised care in each such determination and each refusal to
issue a Letter of Credit.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the applicable Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)   Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by fax)
of such demand for payment and whether such Issuing Bank has made or will make a
L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
such Issuing Bank or the Revolving Facility Lenders from the amount of any such
L/C Disbursement.

 

(h)   Interim Interest.  If an Issuing Bank shall make any L/C Disbursement,
then, unless the Borrower shall reimburse such L/C Disbursement in full on the
date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that the Borrower reimburses such L/C Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that if such
L/C Disbursement is not reimbursed by the Borrower when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

 

(i)   Replacement of an Issuing Bank.  An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12.  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

 

(j)   Cash Collateralization.  If any Event of Default shall occur and be
continuing (i) in the case of an Event of Default described in
Section 7.01(h) or Section 7.01(i)(i), (ii), (iii) or (iv) on the Business Day
or (ii) in the case of any other Event of Default, on the third Business Day
following the

 

53

--------------------------------------------------------------------------------


 

date on which the Borrower receives notice from the Administrative Agent (or, if
the maturity of the Loans has been accelerated, the Revolving Facility Lenders
with Revolving L/C Exposure representing greater than 50% of the total Revolving
L/C Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with or at the direction of
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the Revolving L/C Exposure as
of such date plus any accrued and unpaid interest thereon.  Each such deposit
pursuant to this paragraph shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of (i) for so long
as an Event of Default shall be continuing, the Administrative Agent and (ii) at
any other time, the Borrower, in each case, in Permitted Investments and at the
risk and expense of the Borrower, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for L/C Disbursements for which such Issuing Bank
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Revolving
L/C Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of the Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure), be
applied to satisfy other obligations of the Borrower under this Agreement.  If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived.

 

(k)   Additional Issuing Banks.  From time to time, the Borrower may by notice
to the Administrative Agent designate additional Lenders as an Issuing Bank each
of which agrees (in its sole discretion) to act in such capacity and is
reasonably satisfactory to the Administrative Agent.  Each such additional
Issuing Bank shall execute a counterpart of this Agreement upon the approval of
the Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.

 

(l)   Reporting.  Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), and the Issuing Bank shall
be permitted to issue, amend, renew or extend such Letter of Credit if the
Administrative Agent shall not have advised the Issuing Bank that such issuance,
amendment renewal or extension would not be in conformity with the requirements
of this Agreement, (B) on each Business Day on which such Issuing Bank makes any
L/C Disbursement, the date of such L/C Disbursement and the amount of such L/C
Disbursement and (C) on any other Business Day, such other information as the
Administrative Agent shall reasonably request, including but not limited to
prompt verification of such information as may be requested by the
Administrative Agent.

 

SECTION 2.06.            Funding of Borrowings.  (a)   Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 p.m., Local Time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in

 

54

--------------------------------------------------------------------------------


 

Section 2.04.  The Administrative Agent will make the proceeds of such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans and Swingline Borrowings made to
finance the reimbursement of a L/C Disbursement and reimbursements as provided
in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

 

(b)   Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
(provided, that any such payment by the Borrower to the Administrative Agent is
without prejudice to any claim the Borrower may have against such applicable
Lender) forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.07.            Interest Elections.  (a)   Each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)   To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly (but in any event
on the same Business Day) by hand delivery, fax or other electronic transmission
(including “.pdf” or “.tif”) to the Administrative Agent of a written Interest
Election Request in the form of Exhibit D and signed by the Borrower.

 

(c)   Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)   the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

55

--------------------------------------------------------------------------------


 

(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)   if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

(d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)   If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing under such Facility may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing under such Facility shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

 

SECTION 2.08.            Termination and Reduction of Commitments.  (a)   Unless
previously terminated, the Revolving Facility Commitments shall terminate on the
Revolving Facility Maturity Date. The parties hereto acknowledge that (i) the
Tranche A Term Loan Commitments will terminate at the earlier to occur of
(x) 5:00 p.m., Local Time, on the Closing Date and (y) the making of any Tranche
A Term Loans hereunder and (ii) the Tranche B Term Loan Commitments will
terminate at the earlier to occur of (x) 5:00 p.m., Local Time, on the Closing
Date and (y) the making of any Tranche B Term Loans hereunder.

 

(b)   The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum (or,
if less, the remaining amount of the Revolving Facility Commitments) and
(ii) the Borrower shall not terminate or reduce the Revolving Facility
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Facility Loans in accordance with Section 2.11, the Revolving Facility
Credit Exposure would exceed the total Revolving Facility Commitments.

 

(c)   The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof.  Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Revolving Facility Commitments shall be made ratably among the Lenders in
accordance with their Revolving Facility Commitments.

 

56

--------------------------------------------------------------------------------


 

SECTION 2.09.            Repayment of Loans; Evidence of Debt.  (a)   The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Facility Lender the then unpaid principal
amount of each Revolving Facility Loan on the Revolving Facility Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of the Term Loans of such Lender as provided in Section 2.10
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Revolving Facility Maturity Date.  Once prepaid or repaid,
Term Loans may not be reborrowed.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)   The Administrative Agent (or its agent or sub-agent appointed by it) shall
maintain the Register, as set forth in Section 9.04(b)(iv), in which it shall
record (i) the amount of each Loan made hereunder, the Facility and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(d)   The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement and, provided
further that in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern.

 

(e)   Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”) in the form of Exhibit M-1, Exhibit M-2 or Exhibit M-3, as
applicable.  In such event, the Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and the Borrower.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one
(1) or more promissory notes in such form payable to the payee named therein.

 

SECTION 2.10.            Repayment of Term Loans and Revolving Facility Loans. 
(a)   Subject to the other paragraphs of this Section, the Borrower shall repay
Tranche A Term Borrowings on each date set forth below (subject to the
application of clause (d) below and Section 2.23), in the aggregate principal
amount set forth below opposite such date (each such date being referred to as a
“Tranche A Term Loan Installment Date”):

 

Date

 

Amount of Term
Borrowings to be Repaid

 

 

 

 

 

 

July 1, 2012

 

$

4,062,500

 

October 1, 2012

 

$

4,062,500

 

January 1, 2013

 

$

4,062,500

 

April 1, 2013

 

$

4,062,500

 

July 1, 2013

 

$

4,062,500

 

October 1, 2013

 

$

4,062,500

 

January 1, 2014

 

$

4,062,500

 

 

57

--------------------------------------------------------------------------------


 

Date

 

Amount of Term
Borrowings to be Repaid

 

 

 

 

 

 

April 1, 2014

 

$

4,062,500

 

July 1, 2014

 

$

8,125,000

 

October 1, 2014

 

$

8,125,000

 

January 1, 2015

 

$

8,125,000

 

April 1, 2015

 

$

8,125,000

 

July 1, 2015

 

$

10,156,250

 

October 1, 2015

 

$

10,156,250

 

January 1, 2016

 

$

10,156,250

 

April 1, 2016

 

$

10,156,250

 

July 1, 2016

 

$

10,156,250

 

October 1, 2016

 

$

10,156,250

 

January 1, 2017

 

$

10,156,250

 

Tranche A Term Facility Maturity Date

 

$

188,906,250

 

 

provided that the final principal repayment installment of the Tranche A Term
Loans repaid on the Tranche A Term Facility Maturity Date shall be, in any
event, in an amount equal to the aggregate principal amount of all Tranche A
Term Loans outstanding on such date.

 

(b)   Subject to the other paragraphs of this Section, commencing July 1, 2012,
the Borrower shall (subject to the application of clause (d) below and
Section 2.23) repay Tranche B Term Borrowings on the first day of April, July,
October and January in each year prior to the Tranche B Term Facility Maturity
Date (each such date being referred to as a “Tranche B Term Loan Installment
Date”), in the aggregate principal amount equal to $625,000 and the final
principal repayment installment of the Tranche B Term Loans shall be repaid on
the Tranche B Term Facility Maturity Date and shall be in an amount equal to the
aggregate principal amount of all Tranche B Term Loans outstanding on such date.

 

(c)   To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date.

 

(d)   Prepayment of the Borrowings from:

 

(i)   Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant to
Section 2.11(c) shall be applied first to ABR Term Loans and then to Eurodollar
Term Loans, and to the Tranche A Term Borrowings and Tranche B Term Borrowings
on a pro rata basis, with the application thereof within each Term Facility as
directed by the Borrower (or if the Borrower fails to specify, in direct order
of maturity),

 

(ii)   any optional prepayments of the Term Loans pursuant to
Section 2.11(a) shall be applied to the applicable tranche of Term Loans and to
the remaining installments thereof, in each case, as directed by the Borrower
(or if the Borrower fails to specify, shall be applied first to ABR Term Loans
and then to Eurodollar Term Loans, and with the application thereof within each
Term Facility in direct order of maturity), and

 

(iii)   any prepayments or reductions in the amount of any Facility hereunder
(or any commitment therefor) effected as a result of transactions permitted by
Sections 6.01(a) or 9.08(d) may be applied at the option of the Borrower first
to the earliest maturity portion of such Facility and then to the next earliest
maturity portion of such Facility in accordance with the terms of such Facility.

 

58

--------------------------------------------------------------------------------


 

(e)   Prior to any optional repayment of any Borrowing under any Facility
hereunder, the Borrower shall notify the Administrative Agent by telephone
(confirmed by fax or other electronic transmission (including “.pdf” or “.tif”))
of the Borrowings under the applicable Facility to be repaid not later than
12:00 p.m., Local Time, (i) in the case of an ABR Borrowing, one (1) Business
Day before the scheduled date of such repayment and (ii) in the case of a
Eurodollar Borrowing, three (3) Business Days before the scheduled date of such
repayment.  Each repayment of a Borrowing (x) in the case of the Revolving
Facility, shall be applied to the Revolving Facility Loans included in the
repaid Borrowing such that each Revolving Facility Lender receives its ratable
share of such repayment (based upon the respective Revolving Facility Credit
Exposures of the Revolving Facility Lenders at the time of such repayment) and
(y) in all other cases, shall be applied ratably to the Loans included in the
repaid Borrowing.  Notwithstanding anything to the contrary in the immediately
preceding sentence, prior to any repayment of a Swingline Borrowing hereunder,
the Borrower shall select the Borrowing or Borrowings to be repaid and shall
notify the Administrative Agent by telephone (confirmed by fax or other
electronic transmission (including “.pdf” or “.tif”)) of such selection not
later than 1:00 p.m., Local Time, on the scheduled date of such repayment. 
Repayments of Borrowings (other than repayments of ABR Revolving Facility
Borrowings that are not made in connection with the termination or permanent
reduction of the Revolving Facility Commitments) shall be accompanied by accrued
interest on the amount repaid.  In the event the Borrower fails to specify the
Borrowings to which any such voluntary prepayment shall be applied, such
prepayment shall be applied as follows:

 

first, to repay outstanding ABR Swing line Loans to the full extent thereof;

 

second, to repay outstanding ABR Revolving Loans and then to outstanding
Eurodollar Revolving Loans to the full extent thereof; and

 

third, to prepay the ABR Term Loans and then to the Eurodollar Term Loans, in
each case, on a pro rata basis among the Tranche A Term Loans and the Tranche B
Term Loans, and within each such Facility in direct order of maturity.

 

SECTION 2.11.            Prepayment of Loans.  (a)   The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, without premium or penalty (but subject to Section 2.16), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, subject to
prior notice in accordance with Section 2.10(e); provided that in the event of
(i) any prepayment of Tranche B Term Loans made or (ii) an amendment to the Loan
Documents in respect of the Tranche B Term Loans, in each case, on or prior to
the first anniversary of the Closing Date in connection with a Repricing
Transaction, the Borrower shall pay to the Tranche B Term Lenders a prepayment
premium equal to 1% of the principal amount of the Tranche B Term Loans so
prepaid or, in the case of any such amendment, the principal amount of relevant
Tranche B Term Loans outstanding immediately prior to such amendment.

 

(b)   Subject to Section 2.11(f), the Borrower shall apply, without duplication,
all Net Proceeds within three (3) Business Days of receipt thereof to prepay
Tranche A Term Borrowings and Tranche B Term Borrowings in accordance with
Section 2.10(d).

 

(c)   Subject to Section 2.11(f), not later than one hundred twenty-five (125)
days after the end of each Excess Cash Flow Period (the date of such prepayment,
the “Excess Cash Flow Prepayment Date”), the Borrower shall prepay Tranche A
Term Borrowings and Tranche B Term Borrowings in an aggregate amount equal to
(i) an amount equal to the Required Percentage of Excess Cash Flow for such
Excess Cash Flow Period, and, at the option of the Borrower, minus (ii) without
duplication of amounts previously deducted in respect of prior Excess Cash Flow
Periods, the aggregate

 

59

--------------------------------------------------------------------------------


 

amount of Voluntary Prepayments made at any time from the first day of the
applicable Excess Cash Flow Period until the Excess Cash Flow Prepayment Date. 
Prepayments pursuant to the immediately preceding sentence shall be applied in
accordance with Section 2.10(d).

 

(d)   If at any time the aggregate amount of the Revolving Credit Exposure
exceeds the total Revolving Facility Commitment then in effect, the Borrower
will immediately prepay Swingline Borrowings and Revolving Facility Borrowings
and cash collateralize and/or backstop the Revolving L/C Exposure in an
aggregate amount equal to such excess (with no reduction of the Revolving
Facility Commitment).

 

(e)   Concurrently with any prepayment pursuant to Section 2.11(b), the Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
demonstrating the calculation of the amount of the applicable Net Proceeds.  In
the event that the Borrower shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, the Borrower shall
promptly make an additional prepayment of the Loans in an amount equal to such
excess, and the Borrower shall concurrently therewith deliver to Administrative
Agent a certificate of a Financial Officer demonstrating the derivation of such
excess.

 

(f)   If the Borrower and the Restricted Subsidiaries determine in good faith
that the upstreaming or transferring as a dividend of any amounts required to
mandatorily prepay the Loans pursuant to Section 2.11(b) or
Section 2.11(c) would result in an additional current tax liability (such
amount, a “Restricted Amount”), as reasonably determined by the Borrower, the
amount the Borrower shall be required to mandatorily prepay pursuant to
Section 2.11(b) or Section 2.11(c), as applicable, shall be reduced by the
Restricted Amount until such time as it may upstream or transfer such Restricted
Amount without incurring such additional current tax liability.

 

(g)   Notwithstanding anything to the contrary contained in this Section 2.11,
if any Term Lender shall notify the Administrative Agent on the date of any
prepayment that it wishes to decline its share of any prepayment made pursuant
to Section 2.11(b) or Section 2.11(c), such share (the “Declined Prepayment
Amount”) may be retained by the Borrower; provided that in no event shall any
Term Lender decline any prepayment in connection with a refinancing of the Term
Loans.

 

SECTION 2.12.            Fees.  (a)   The Borrower agrees to pay to each
Revolving Facility Lender (except as otherwise provided in Section 2.21 in
respect of any Defaulting Lender), through the Administrative Agent, on the
first day of April, July, October and January in each year, and on the date on
which the Revolving Facility Commitments of all the Revolving Facility Lenders
shall be terminated as provided herein, a commitment fee (a “Revolving Credit
Commitment Fee”) on the daily amount of the Available Unused Commitment of such
Lender during the preceding quarter (or other period commencing with the Closing
Date or ending with the date on which the last of the Commitments of such Lender
shall be terminated) at the Revolving Credit Commitment Fee Rate.  All Revolving
Credit Commitment Fees shall be computed on the basis of the actual number of
days elapsed in a year of three hundred sixty (360) days.  For the purpose of
calculating any Revolving Facility Lender’s Revolving Credit Commitment Fee, the
outstanding Swingline Loans during the period for which such Revolving Facility
Lender’s Revolving Credit Commitment Fee is calculated shall be deemed to be
zero.  The Revolving Credit Commitment Fee due to each Lender shall commence to
accrue on the Closing Date and shall cease to accrue on the date on which the
last of the Revolving Facility Commitments of such Revolving Facility Lender
shall be terminated as provided herein.

 

(b)   The Borrower from time to time agrees to pay (i) to each Revolving
Facility Lender (except as otherwise provided in Section 2.21 in respect of any
Defaulting Lender), through the Administrative Agent, on the first day of April,
July, October and January of each year and on the date on

 

60

--------------------------------------------------------------------------------


 

which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a fee (an “L/C Participation Fee”) on such Lender’s
Revolving Facility Percentage of the daily aggregate Revolving L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements),
during the preceding quarter (or shorter period commencing with the Closing Date
or ending with the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments shall be terminated) at the rate per annum equal
to the Applicable Margin for Eurodollar Revolving Facility Borrowings effective
for each day in such period and (ii) to each Issuing Bank, for its own account,
(x) on the last day of March, June, September and December of each year and on
the date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fronting fee in respect of each Letter of
Credit issued by such Issuing Bank for the period from and including the date of
issuance of such Letter of Credit to and including the termination of such
Letter of Credit, computed at a rate equal to 0.125% of the daily average stated
amount of such Letter of Credit, plus (y) in connection with the issuance,
amendment or transfer of any such Letter of Credit or any L/C Disbursement
thereunder, such Issuing Bank’s customary documentary and processing charges
(collectively, “Issuing Bank Fees”).  All L/C Participation Fees and Issuing
Bank Fees that are payable on a per annum basis shall be computed on the basis
of the actual number of days elapsed in a year of three hundred sixty (360)
days.

 

(c)   The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Administrative Agent
Fee Letter, at the times and in the amount specified therein (the
“Administrative Agent Fees”).

 

(d)   All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks.  Once paid, none of the Fees shall be refundable under any
circumstances.

 

SECTION 2.13.            Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the ABR plus the
Applicable Margin.

 

(b)   The Loans comprising each Eurodollar Borrowing shall bear interest at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)   Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of, or interest on, any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section (in each case, the “Default Rate”).

 

(d)   Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the Revolving Facility Commitments, (iii) in the case
of the Tranche A Term Loans, on the Tranche A Term Facility Maturity Date and
(iv) in the case of the Tranche B Term Loans, on the Tranche B Term Facility
Maturity Date; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

61

--------------------------------------------------------------------------------


 

(e)   All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days, except that interest computed by reference to the ABR
at times when the ABR is based on the Prime Rate shall be computed on the basis
of a year of three hundred sixty-five (365) days (or three hundred sixty-six
(366) days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable ABR, Eurodollar Base Rate or Eurodollar Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

SECTION 2.14.            Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Base Rate or the Eurodollar Rate, as
applicable, for such Interest Period; or

 

(b)   the Administrative Agent is advised by the Required Lenders that the
Eurodollar Base Rate or the Eurodollar Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

SECTION 2.15.            Increased Costs.  (a)   If any Change in Law shall:

 

(i)   impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate) or Issuing Bank; or

 

(ii)   subject any Lender Party to any Taxes (other than (A) Indemnified Taxes
paid or payable under Section 2.17, (B) Other Taxes and (C) Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)   impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then within thirty
(30) days of receipt of a certificate of the type specified in paragraph
(d) below the Borrower will pay to such Lender or Issuing Bank, as applicable,
such additional amount or amounts as will compensate such Lender or Issuing
Bank, as applicable, for such additional costs incurred or reduction suffered.

 

62

--------------------------------------------------------------------------------


 

(b)   If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
within thirty (30) days of receipt of a certificate of the type specified in
paragraph (d) below the Borrower shall pay to such Lender or such Issuing Bank,
as applicable, such additional amount or amounts as will compensate such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)   Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

 

(d)   A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or Issuing Bank, as applicable, the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.

 

(e)   Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof.  Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than ninety (90) days prior to the
date that such Lender or Issuing Bank, as applicable, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the ninety (90)-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.16.            Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding loss of margin).  Such loss, cost and
expense to any Lender shall be deemed to be the amount reasonably determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Eurodollar Rate that would have been applicable to such

 

63

--------------------------------------------------------------------------------


 

Loan but exclusive of the Applicable Margin relating thereto, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for U.S. Dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within thirty (30) days after receipt
thereof.

 

SECTION 2.17.            Taxes. (a)   Any and all payments by or on account of
any obligation of any Loan Party hereunder shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or any Issuing Bank, as applicable, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions and (iii) such Loan
Party shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)   In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)   Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as applicable, on or with respect to
any payment by or on account of any obligation of such Loan Party hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto.  A
certificate as to the amount of such payment or liability, prepared in good
faith and delivered to such Loan Party by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.

 

(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)   (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two (2) sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in

 

64

--------------------------------------------------------------------------------


 

Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)   in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii)   executed originals of IRS Form W-8ECI;

 

(iii)   in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv)   to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one (1) or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may

 

65

--------------------------------------------------------------------------------


 

provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit L-4 on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)   If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund) as is determined by the Administrative Agent or Lender and in its
sole discretion, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
Loan Party, upon the request of the Administrative Agent or such Lender, agrees
to repay as soon as reasonably practicable the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section 2.17(f) shall not be construed to require
the Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other person.

 

(g)   Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the

 

66

--------------------------------------------------------------------------------


 

obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 

(h)   For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and the Swingline Lender.

 

SECTION 2.18.            Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)   Unless otherwise specified, the Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of L/C Disbursements, or of amounts payable under
Section 2.15, 2.16, or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on
the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank or the Swingline Lender as expressly provided
herein.  The Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof.  All payments hereunder shall be made in Dollars. 
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

(b)   If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds (except as otherwise provided in the Collateral Agreement
with respect to the application of amounts realized from the Collateral) shall
be applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal and unreimbursed L/C Disbursements then due from
the Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed L/C Disbursements then due to
such parties.

 

(c)   If (other than (x) any payment obtained by a Lender as consideration for
the assignment or sale of a participation in any of its Loans to any assignee or
participant, including any assignee or participation that is a Loan Party, the
Sponsors or any of their respective Affiliates or (y) as otherwise expressly
provided elsewhere herein, including, without limitation, as provided in or
contemplated by Section 2.22, Section 2.23, Sections 9.04(f), (i) and (j) or
Section 9.08(d)) any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Tranche A Term Loans, Tranche B Term Loans, Revolving
Facility Loans or participations in L/C Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Tranche A Term Loans, Tranche B Term Loans, Revolving
Facility Loans and participations in L/C Disbursements and Swingline Loans and

 

67

--------------------------------------------------------------------------------


 

accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Tranche A Term Loans, Tranche B Term Loans,
Revolving Facility Loans and participations in L/C Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Tranche A Term
Loans, Tranche B Term Loans, Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement.  The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)   Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)   If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

(f)   Each borrowing by the Borrower from the Lenders hereunder shall be made
pro rata according to the respective Tranche A Term Loan Percentages, Tranche B
Term Loan Percentages or Revolving Facility Percentages, as the case may be, of
the relevant Lenders.

 

SECTION 2.19.            Mitigation Obligations; Replacement of Lenders. 
(a)   If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

68

--------------------------------------------------------------------------------


 

(b)   If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender or becomes an Affected Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (i) terminate the Commitments of such Lender and repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date or (ii) require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, (iv) the Borrower shall be liable to such
Lender under Section 2.16 if any Eurodollar Loan owing to such Lender is repaid
or purchased other than on the last day of the Interest Period relating thereto,
(v) such assignment shall otherwise comply with Section 9.04 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein) and (vi) until such time as such Commitments are terminated,
obligations repaid or such assignment is consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.15 or Section 2.17,
as the case may be.  Nothing in this Section 2.19 shall be deemed to prejudice
any rights that the Borrower, the Administrative Agent or any Lender may have
against any replaced Lender.  Each Lender hereby grants to the Administrative
Agent an irrevocable power of attorney (which power is coupled with an interest)
to execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.19(b).

 

(c)   If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.08 requires the consent of all of the Lenders or all
of the Lenders affected and with respect to which the Required Lenders shall
have granted their consent, then the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by (i) terminating the Commitments of such Lender and repaying all obligations
of the Borrower owing to such Lender relating to the Loans and participations
held by such Lender as of such termination date or (ii) requiring such
Non-Consenting Lender to assign (in accordance with and subject to the
restrictions contained in Section 9.04) all or the affected portion of its
Loans, and its Commitments hereunder to one (1) or more assignees, provided
that: (a) all Obligations of the Borrower owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment, (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon, (c) the Borrower shall be
liable to such Lender under Section 2.16 if any Eurodollar Loan owing to such
Lender is repaid or purchased other than on the last day of the Interest Period
relating thereto, (d) such assignment shall otherwise comply with Section 9.04
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein) and (e) the replacement Lender shall grant
its consent with respect to the applicable proposed amendment, waiver, discharge
or termination.  Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to

 

69

--------------------------------------------------------------------------------


 

effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.19(c).

 

SECTION 2.20.            Illegality.  If any Lender reasonably determines that
any Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable Lending Office to make or maintain any Eurodollar Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent
(at which time such Lender shall be deemed an “Affected Lender”), any
obligations of such Affected Lender to make or continue Eurodollar Loans or to
convert ABR Borrowings to Eurodollar Borrowings shall be suspended until such
Affected Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall upon demand from such Affected Lender (with a
copy to the Administrative Agent), either convert all Eurodollar Borrowings of
such Affected Lender to ABR Borrowings, either on the last day of the Interest
Period therefor, if such Affected Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Affected Lender may
not lawfully continue to maintain such Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

SECTION 2.21.            Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)   fees shall cease to accrue on the unfunded portion of the Revolving
Facility Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)   the voting rights of a Defaulting Lender is subject to Section 9.08(b);

 

(c)   if any Swingline Exposure or Revolving L/C Exposure exists at the time
such Lender becomes a Defaulting Lender then:

 

(i)   all or any part of the Swingline Exposure and Revolving L/C Exposure of
such Defaulting Lender shall be automatically reallocated (effective on the date
such Lender becomes a Defaulting Lender) among the non-Defaulting Lenders in
accordance with their respective Revolving Facility Percentages but only to the
extent the sum of all non-Defaulting Lenders’ Revolving Facility Credit Exposure
plus such Defaulting Lender’s Swingline Exposure and Revolving L/C Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Facility
Commitments; provided that neither such reallocation nor any payment by a
non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim by the Borrower, the Administrative Agent, the applicable Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a non-Defaulting Lender;

 

(ii)   if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent (at the direction of the applicable
Issuing Bank and/or the Swingline Lender), at its option, (x) prepay such
Swingline Exposure, (y) cash collateralize for the benefit of the applicable
Issuing Bank or the Swingline Lender, as the case may be, only the Borrower’s
obligations corresponding to such Defaulting Lender’s Revolving L/C Exposure or
Swingline Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above), in an amount equal to the aggregate amount of such
unreallocated portion or (z) make other arrangements reasonably satisfactory to
the Administrative Agent, and to the applicable Issuing Bank and the Swingline

 

70

--------------------------------------------------------------------------------


 

Lender, as the case may be, in their reasonable discretion to protect them
against the risk of non-payment by such Defaulting Lender;

 

(iii)   if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Revolving L/C Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s Revolving L/C Exposure
during the period such Defaulting Lender’s Revolving L/C Exposure is cash
collateralized;

 

(iv)   if the Revolving L/C Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Revolving Facility Percentages and such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such non-Defaulting Lenders, pro
rata in accordance with their respective Commitments (and the pro rata
provisions of Section 2.18 will automatically be deemed adjusted to reflect the
provisions of this Section);

 

(v)   if all or any portion of such Defaulting Lender’s Revolving L/C Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Banks or any other Lender hereunder, all fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s Revolving L/C Exposure shall be payable to
the applicable Issuing Bank until and to the extent that such Revolving L/C
Exposure is reallocated and/or cash collateralized;

 

(vi)   any amount paid by the Borrower for the account of a Defaulting Lender
that was or is a Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) will not be paid or
distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated account until (subject to paragraph (f) of
this Section) the Termination Date and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement; second, to the payment of any amounts owing by such Defaulting Lender
to any Issuing Bank or the SwingLine Lender (pro rata as to the respective
amounts owing to each of them) under this Agreement; third, if such Defaulting
Lender is a Revolving Facility Lender, to satisfy the obligations, if any, of
such Revolving Facility Lender to make Revolving Facility Loans to the Borrower;
fourth, to the payment of post-default interest and then current interest due
and payable to the Lenders hereunder other than Defaulting Lenders that are
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them; fifth, to the payment of fees then due and payable to
the non-Defaulting Lenders that are Lenders hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them; sixth, to
pay principal and unreimbursed payments made by the applicable Issuing Bank
pursuant to a Letter of Credit then due and payable to the non-Defaulting
Lenders that are Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them; seventh, to the ratable payment of other
amounts then due and payable to the non-Defaulting Lenders that are Lenders;
eighth, upon the Termination Date, to the payment of any amounts owing to the
Borrower as a result of a final judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and ninth,
after the Termination Date, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct;
and

 

71

--------------------------------------------------------------------------------


 

(d)   so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and an Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Revolving L/C Exposure will be 100% covered by the Revolving Facility
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.21(c), and participating
interests in any newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).

 

(e)   [Reserved].

 

(f)   In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Banks each agrees in writing at their discretion that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender and that such Defaulting Lender should no longer be
deemed to be a Defaulting Lender, whereas effective as of such agreement and
subject to any conditions such parties hereto require (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.21(c)(vi)), then the Swingline Exposure and Revolving
L/C Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Facility Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Revolving Facility
Percentage, whereupon such Lender will cease to be a Defaulting Lender and will
be a non-Defaulting Lender (and such Commitments and Loans of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender having been a Defaulting Lender.

 

SECTION 2.22.            Incremental Extensions of Credit.  (a)  The Borrower
and any one or more Lenders (including New Lenders) may (but shall have no
obligation) from time to time agree that such Lenders shall provide to the
Borrower Incremental Term Loans, additional revolving loan facilities (each, an
“Incremental Revolving Facility”; and the commitments thereunder, “Incremental
Revolving Facility Commitments”) or increased Revolving Facility Commitments
(any such increased Revolving Facility Commitments, “Increased Revolving
Facility Commitments”), as applicable, by executing and delivering to the
Administrative Agent an Increased Facility Activation Notice specifying (i) the
amount of such increase or the additional loans or facilities and the Facility
or Facilities involved, (ii) the applicable Increased Facility Closing Date,
(iii) in the case of Incremental Term Loans, (w) the applicable Incremental Term
Maturity Date, (x) the amortization schedule for such Incremental Term Loans,
(y) the Applicable Margin for such Incremental Term Loans and (z) whether such
Incremental Term Loans shall be Incremental Tranche A Term Loans or Incremental
Tranche B Term Loans and (iv) in the case of any Incremental Revolving Facility
Commitments, (x) the applicable termination date in respect of such commitments,
(y) the Applicable Margin for Revolving Facility Loans in respect of such
commitments (such loans, “Incremental Revolving Facility Loans”), and (z) the
commitment fee rate in respect of such Incremental Revolving Facility
Commitments; provided that

 

(i)            immediately prior to and after giving effect to any Incremental
Facility Activation Notice (and the making of any Incremental Term
Loans, Incremental Revolving Facility Commitments or Increased Revolving
Facility Commitments

 

72

--------------------------------------------------------------------------------


 

pursuant thereto), no Event of Default has occurred and is continuing or shall
result therefrom,

 

(ii)           the Borrower shall be in compliance, on a Pro Forma Basis
(including giving pro forma effect to any Incremental Facility Activation Notice
(and the making of any Incremental Term Loans, Incremental Revolving Facility
Commitments or Increased Revolving Facility Commitments pursuant thereto (and
assuming, in the case of any Incremental Facility Activation Notice with respect
to Incremental Revolving Facility Commitments and/or Increased Revolving
Facility Commitments, that such commitments are fully drawn) and the use of
proceeds thereof)), with the Financial Covenants,

 

(iii)          the aggregate principal amount (or committed amount, if
applicable) of all Incremental Term Loans, Incremental Revolving Facility
Commitments and Increased Revolving Facility Commitments pursuant to this
Section 2.22, together with the aggregate initial principal amount of any
Incremental Equivalent Debt, shall not exceed (A) $250.0 million plus (B) in the
case of the incurrence of an Incremental Revolving Facility with a termination
date later than the Revolving Facility Maturity Date, the aggregate amount of
Revolving Facility Commitments reduced in accordance with Section 2.08(b) in
connection with the incurrence of such Incremental Revolving Facility (any
Incremental Revolving Commitments provided pursuant to this clause (B),
“Replacement Incremental Revolving Facility Commitments”),

 

(iv)          the aggregate principal amount of all Incremental Tranche A Term
Loans (together with the aggregate initial principal amount of any Incremental
Equivalent Debt that matures prior to the Tranche B Term Loan Maturity Date)
(any such Indebtedness, “Incremental Equivalent Tranche A Debt”) shall not
exceed $141.0 million.

 

(v)           the Weighted Average Life to Maturity of the Incremental Tranche A
Term Loans shall not be shorter than the Weighted Average Life to Maturity of
the Tranche A Term Loans,

 

(vi)          the Weighted Average Life to Maturity of the Incremental Tranche B
Term Loans shall not be shorter than the Weighted Average Life to Maturity of
the Tranche B Term Loans,

 

(vii)         each Incremental Tranche A Term Facility shall have a final
maturity date no earlier than the Tranche A Term Facility Maturity Date,

 

(viii)        each Incremental Tranche B Term Facility shall have a final
maturity date no earlier than the Tranche B Term Facility Maturity Date,

 

(ix)          each Incremental Revolving Facility shall have a final maturity
date no earlier than, and shall require no scheduled amortization or differing
mandatory commitment reduction than the Revolving Facility prior to, the
Revolving Facility Termination Date,

 

(x)           until eighteen (18) months after the Closing Date, if the
Effective Yield in respect of any Incremental Term Loans or Incremental
Revolving Facility Commitments that is pari passu in right of payment and are
secured equally and ratably with the Revolving Credit Facility in effect on the
Closing Date and the initial Term Loans provided to the Borrower exceeds the
Effective Yield for the existing applicable Tranche A Term Loans or Tranche B
Term Loans or the existing Revolving Facility Commitments, as the case

 

73

--------------------------------------------------------------------------------


 

may be, by more than 0.50%, the Applicable Margin for the applicable Tranche A
Term Loans or Tranche B Term Loans or Revolving Facility Loans, as the case may
be, shall be increased so that the Effective Yield in respect of such
Incremental Term Loans or Incremental Revolving Facility Loans, as the case may
be, is no higher than the Effective Yield for the existing applicable Tranche A
Term Loans or Tranche B Term Loans or Revolving Facility Loans, as the case may
be, less 0.50% (provided that if the applicable Incremental Facility includes an
interest rate floor greater than that applicable to the relevant existing
Facility, such excess amount shall be equated to yield for purposes of
determining whether an increase to the Applicable Margin for the existing
Facility shall be required, provided that if such increase is required, the
interest rate floor (but not the Applicable Margin) applicable to the existing
Facility shall be increased by such excess amount),

 

(xi)          all Incremental Extensions of Credit shall rank pari passu or
subordinated in right of payment and right of security in respect of the
Collateral with the Term Loans and the Revolving Facility Loans or may be
unsecured; provided that to the extent any such Incremental Extensions of Credit
(including any Incremental Equivalent Debt) are subordinated in right of payment
or right of security, they shall be subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent,

 

(xii)         all terms of any Incremental Term Facility not set forth herein,
if not consistent with the applicable existing Term Facility, shall be
reasonably satisfactory to the Administrative Agent; provided that each
Incremental Term Facility shall share ratably in any prepayments of the
applicable Term Facility unless the Borrower and the lenders in respect of such
Incremental Term Facility elect lesser payments,

 

(xiii)        all material terms of any Incremental Revolving Facility not set
forth herein shall be substantially identical to the Revolving Facility or
otherwise reasonably satisfactory to the Administrative Agent, provided that
(A) terms not substantially identical to the Revolving Facility that are
applicable only after the Revolving Facility Termination Date shall not be
subject to Administrative Agent consent and (B) each Incremental Revolving
Facility shall share ratably in payment, borrowing and commitments reductions
(except for payments of interest rates and fees at different rates on
Incremental Revolving Facility Commitments (and related outstandings),
repayments required upon the Revolving Facility Maturity Date and repayment made
in connection with a permanent repayment and termination of commitments) of the
Revolving Facility, unless the Borrower and the lenders in respect of the
applicable Incremental Revolving Facility elect lesser payments,

 

(xiv)        any Increased Revolving Facility Commitments and the Revolving
Facility Loans in respect thereof shall be pursuant to the terms hereof
otherwise applicable to the Revolving Facility and such Increased Revolving
Facility Commitments shall become Revolving Facility Commitments under this
Agreement after giving effect to such Incremental Facility Activation Notice,
and

 

(xv)         in no event at any one time shall there be Revolving Facility
Commitments hereunder (including Incremental Revolving Facility Commitments and
any original Revolving Facility Commitments) which have more than four
(4) different maturity dates.

 

Notwithstanding the foregoing, without the consent of the Administrative Agent,
(x) each increase effected pursuant to this paragraph shall be in a minimum
amount of at least $10.0 million and (y) no

 

74

--------------------------------------------------------------------------------


 

more than ten (10) Increased Facility Closing Dates may be selected by the
Borrower after the Closing Date.  No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion.

 

(b)   Any additional bank, financial institution or other entity which, with the
consent of the Borrower and (to the extent such consent would be required under
Section 9.04 with respect to an assignment of Loans or Commitments in respect of
the applicable Facility to such person) the consent of the Administrative Agent,
the Issuing Banks and the Swingline Lender (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.22(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit K, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement and the other Loan Documents, and, except as otherwise provided
above in clause (a)(xi), shall benefit equally and ratably from the Guarantees
and security interests created by the Security Documents; provided that (i) the
Sponsor and any Non-Debt Fund Affiliate (x) shall be permitted (without
Administrative Agent consent) to provide Incremental Term Loans, it being
understood that in connection with such Incremental Term Loans, the Sponsor and
any such Non-Debt Fund Affiliate, as applicable, shall be subject to the
restrictions applicable to such persons under Section 9.04 as if such
Incremental Term Loans were Term Loans and (y) shall not provide any Incremental
Revolving Facility Commitments or Increased Revolving Facility Commitments and
(ii) any Debt Fund Affiliate shall be permitted to provide any Incremental
Extensions of Credit (subject, in the case of any Incremental Revolving Facility
or Increased Revolving Facility Commitments, to consent of the Administrative
Agent, the Swingline Lender and the Issuing Banks (which consent shall not be
unreasonably withheld)), provided that in connection therewith, such Debt Fund
Affiliate shall be subject to the restrictions applicable to Debt Fund
Affiliates under Section 9.04 as if such Incremental Extensions of Credit were
Term Loans, Revolving Facility Commitments or Revolving Facility Loans, as
applicable.

 

(c)   Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to Increased Revolving Facility Commitments,
the Borrower shall borrow Revolving Facility Loans under the relevant Increased
Revolving Facility Commitments from each Lender participating in the relevant
increase in an amount determined by reference to the amount of each Type of Loan
which would then have been outstanding from such Lender if (i) each such Type
had been borrowed or effected on such Increased Facility Closing Date and
(ii) the aggregate amount of each such Type requested to be so borrowed or
effected had been proportionately increased.  The Eurodollar Rate applicable to
any Eurodollar Loan borrowed pursuant to the preceding sentence shall equal the
Eurodollar Rate then applicable to the Eurodollar Loans of the other Lenders in
the same Facility (or, until the expiration of the then-current Interest Period,
such other rate as shall be agreed upon between the Borrower and the relevant
Lender).

 

(d)   Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans and/or
Incremental Revolving Facility Commitments evidenced thereby.  Any such deemed
amendment may be effected in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.  Without limiting the foregoing, in connection with any
Incremental Facility the respective Loan Parties shall (at their expense) amend
(and the Administrative Agent is hereby directed to amend) any Mortgage as
necessary to reflect the increase in Indebtedness (or undrawn commitments) under
this Agreement.

 

75

--------------------------------------------------------------------------------


 

(e)  Prior to the effectiveness of any Incremental Facility Activation Notice
and the Incremental Extensions of Credit thereunder, the Administrative Agent
shall have received legal opinions, board resolutions and other closing
documents and certificates reasonably requested by the Administrative Agent and
consistent with those delivered on the Closing Date under Section 4.02.  The
proceeds of the Incremental Extensions of Credit may be used for any purpose not
otherwise prohibited hereunder.

 

SECTION 2.23.      Extensions of Term Loans and Revolving Facility Commitments.

 

(a)  Notwithstanding anything to the contrary in this Agreement, pursuant to one
(1) or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Tranche A Term Loans with a like maturity date,
Tranche B Term Loans with a like maturity date or Revolving Facility Commitments
with a like maturity date, in each case on a pro rata basis (based on the
aggregate outstanding principal amount of the respective Term Loans or Revolving
Facility Commitments with a like maturity date, as the case may be) and on the
same terms to each such Lender, the Borrower is hereby permitted to consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Term Loans and/or Revolving Facility Commitments and otherwise modify
the terms of such Term Loans and/or Revolving Facility Commitments pursuant to
the terms of the relevant Extension Offer (including by increasing the interest
rate or fees payable in respect of such Term Loans and/or Revolving Facility
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension”, and each
group of Term Loans or Revolving Facility Commitments, as applicable, in each
case as so extended, as well as the original Term Loans and the original
Revolving Facility Commitments (in each case not so extended), being a
“tranche”; any Extended Tranche A Term Loans shall constitute a separate tranche
of Tranche A Term Loans from the tranche of Tranche A Term Loans from which they
were converted, any Extended Tranche B Term Loans shall constitute a separate
tranche of Tranche B Term Loans from the tranche of Tranche B Term Loans from
which they were converted and any Extended Revolving Facility Commitments shall
constitute a separate tranche of Revolving Facility Commitments from the tranche
of Revolving Facility Commitments from which they were converted), so long as
the following terms are satisfied:

 

(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders,

 

(ii) except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Facility Commitment of any Revolving Facility Lender that agrees to an
extension with respect to such Revolving Facility Commitment extended pursuant
to an Extension (an “Extended Revolving Facility Commitment”; and the Loans
thereunder, “Extended Revolving Facility Loans”), and the related outstandings,
shall be a Revolving Facility Commitment (or related outstandings, as the case
may be) with the same terms (or terms not less favorable to existing Revolving
Facility Lenders) as the original Revolving Facility Commitments (and related
outstandings); provided that (x) subject to the provisions of
Section 2.04(d) and Section 2.05(b)(ii) to the extent dealing with Swingline
Loans and Letters of Credit which mature or expire after a maturity date when
there exist Extended Revolving Facility Commitments with a longer maturity date,
all Swingline Loans and Letters of Credit shall be participated in on a pro rata
basis by all Lenders with Extended Revolving Facility Commitments in accordance
with their Revolving Facility Percentages (and except as provided in
Section 2.04(d) and Section 2.05(b)(ii), without giving effect to changes
thereto on an earlier maturity date with respect to Swingline Loans and Letters
of Credit theretofore incurred or issued), (y) all borrowings and repayments
(except for (A) payments of interest and fees at different rates on Extended
Revolving Facility Commitments (and related outstandings), (B) repayments
required upon the maturity date of the non-extending Revolving Facility
Commitments and

 

76

--------------------------------------------------------------------------------


 

(C) repayments made in connection with a permanent repayment and reduction or
termination of commitments) of Extended Revolving Facility Loans after the
applicable Extension date shall be made on a pro rata basis with all other
Revolving Facility Commitments and (z) at no time shall there be Revolving
Facility Commitments hereunder (including Extended Revolving Facility
Commitments, any Incremental Revolving Facility Commitments and any original
Revolving Facility Commitments) that have more than four (4) different maturity
dates,

 

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v), (vi), (vii) and
(viii), be determined by the Borrower and set forth in the relevant Extension
Offer), the Tranche A Term Loans or Tranche B Term Loans, as applicable, of any
Lender that agrees to an extension with respect to such Term Loans extended
pursuant to any Extension (any such extended Tranche A Term Loans, “Extended
Tranche A Term Loans” and any such extended Tranche B Term Loans, “Extended
Tranche B Term Loans” and collectively, the “Extended Term Loans”) shall have
the same terms as the tranche of Tranche A Term Loans or Tranche B Term Loans,
as applicable, subject to such Extension Offer until the maturity of such Term
Loans,

 

(iv) the final maturity date of any Extended Tranche A Term Loans shall be no
earlier than the Tranche A Term Loan Maturity Date,

 

(v) the final maturity date of any Extended Tranche B Term Loans shall be no
earlier than the Tranche B Term Loan Maturity Date,

 

(vi) the Weighted Average Life to Maturity of any Extended Tranche A Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Tranche A Term Loans extended thereby,

 

(vii) the Weighted Average Life to Maturity of any Extended Tranche B Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Tranche B Term Loans extended thereby,

 

(viii) any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments in respect of the applicable Facility, in
each case as specified in the respective Extension Offer,

 

(ix) if the aggregate principal amount of Tranche A Term Loans (calculated on
the face amount thereof), Tranche B Term Loans (calculated on the face amount
thereof) or Revolving Facility Commitments, as the case may be, in respect of
which Tranche A Term Lenders, Tranche B Term Lenders or Revolving Facility
Lenders, as the case may be, shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Tranche A Term Loans,
Tranche B Term Loans or Revolving Facility Commitments, as the case may be,
offered to be extended by the Borrower pursuant to such Extension Offer, then
the Tranche A Term Loans, Tranche B Term Loans or Revolving Facility Loans, as
the case may be, of such Tranche A Term Lenders, Tranche B Term Lenders or
Revolving Facility Lenders, as the case may be, shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Tranche A Term Lenders,
Tranche B Term Lenders or Revolving Facility Lenders, as the case may be, have
accepted such Extension Offer,

 

(x) all documentation in respect of such Extension shall be consistent with the
foregoing and

 

77

--------------------------------------------------------------------------------


 

(xi) any applicable Minimum Extension Condition shall be satisfied unless waived
by the Borrower.

 

(b)  With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.23, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments or commitment reductions for purposes of Sections 2.08,
2.09, 2.11 or 2.18, (ii) the amortization schedules (in so far as such schedule
affects payments due to Lenders participating in the relevant Facility) set
forth in Section 2.10 shall be adjusted to give effect to the Extension of the
relevant Facility and (iii) no Extension Offer is required to be in any minimum
amount or any minimum increment; provided that the Borrower may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in the Borrower’s sole discretion and may be waived by
the Borrower) of Tranche A Term Loans, Tranche B Term Loans or Revolving
Facility Commitments (as applicable) of any or all applicable tranches be
tendered.  The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.23 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Facility Commitments on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including Sections 2.08, 2.09, 2.11 or 2.18) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section.

 

(c)  No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one (1) or more of its Tranche A Term Loans,
Tranche B Term Loans and/or Revolving Facility Commitments (or a portion
thereof) and (B) with respect to any Extension of the Revolving Facility
Commitments (or a portion thereof), the consent of the Issuing Banks and the
Swingline Lender, which consent shall not be unreasonably withheld or delayed. 
All Extended Tranche A Term Loans, Extended Tranche B Term Loans and Extended
Revolving Facility Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral and guaranteed on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents.  The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Facility Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.23.  In addition, if so provided in such amendment and with the
consent of each Issuing Bank, participants in Letters of Credit expiring on or
after the latest maturity date (but in no event later than the date that is five
(5) Business Days prior to the Final Maturity Date) in respect of the Revolving
Facility Commitments shall be re-allocated from Lenders holding non-extended
Revolving Facility Commitments to Lenders holding Extended Revolving Facility
Commitments in accordance with the terms of such amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Revolving Facility Commitments, be deemed to be participation
interests in respect of such Revolving Facility Commitments and the terms of
such participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.  Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties shall
(at their expense) amend (and the Administrative Agent is hereby directed to
amend) any Mortgage that has a maturity date prior to the then latest maturity
date so that such maturity date is extended to the then latest maturity date (or
such later date as may be advised by local counsel to the Administrative Agent).

 

(d)  In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative

 

78

--------------------------------------------------------------------------------


 

Agent) prior written notice thereof, and shall agree to such procedures
(including regarding timing, rounding and other adjustments and to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.23.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings (solely to the extent applicable to it) and the Borrower
represents and warrants to each of the Lenders that:

 

SECTION 3.01.              Organization; Powers.  Each of Holdings, the Borrower
and each of the Restricted Subsidiaries (a) is a limited partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business and in good standing
in each jurisdiction where such qualification is required; except in each case
referred to in this Section 3.01 (other than in clause (a) and clause (b),
respectively, with respect to the Borrower), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.02.              Authorization.  The execution, delivery and
performance by Holdings, the Borrower and each of the Subsidiary Loan Parties of
each of the Loan Documents to which it is a party, and the borrowings hereunder
and the transactions forming a part of the Transactions (a) have been duly
authorized by all corporate, stockholder, limited partnership or limited
liability company action required to be obtained by Holdings, the Borrower and
such Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of
(x) law, statute, rule or regulation applicable to such party, or (y) of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings, the Borrower or any such Subsidiary Loan Party, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, the Borrower or any such Subsidiary Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (b)(i)(A)(x), (b)(i)(B),
(b)(i)(C) or (b)(ii) of this Section 3.02, could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings, the Borrower or any such
Subsidiary Loan Party, other than the Liens created by the Loan Documents and
Liens permitted by Section 6.02 hereof.

 

SECTION 3.03.              Enforceability.  This Agreement has been duly
executed and delivered by Holdings and the Borrower and constitutes, and each
other Loan Document when executed and delivered by each Loan Party that is party
thereto will constitute, a legal, valid and binding obligation of such Loan
Party enforceable against each such Loan Party in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

79

--------------------------------------------------------------------------------


 

SECTION 3.04.              Governmental Approvals.  No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions, except for
(a) the filing of Uniform Commercial Code financing statements, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such as have been
made or obtained and are in full force and effect and (e) such actions,
consents, approvals, registrations or filings the failure to be obtained or made
which could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.05.              Financial Statements.  (a)  The audited consolidated
balance sheets of the Borrower and its Subsidiaries at December 31, 2009 and
2010, and the audited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such fiscal years, reported on by and
accompanied by an audit opinion from Ernst & Young, copies of which have
heretofore been furnished to each Lender, present fairly in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries for such periods and as at such dates and the consolidated results
of operations and cash flows of the Borrower and its Subsidiaries for the years
then ended.

 

(b)  The unaudited interim consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2011, June 30, 2011 and September 30, 2011, and the
related unaudited interim consolidated statements of income and cash flows for
the three (3)-month periods then ended (including for the comparable periods in
fiscal year 2010), present fairly in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at such date
(subject to normal year-end audit adjustments).  All such financial statements
have been prepared in accordance with GAAP (subject to (i) normal year-end
adjustments and (ii) the absence of notes), except as approved by the
aforementioned firm of accountants and disclosed therein.

 

SECTION 3.06.              No Material Adverse Effect.  Since September 30,
2011, no event, development, circumstance or change has occurred that has or
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.07.              Title to Properties; Possession Under Leases. 
(a)  Each of Holdings, the Borrower and the Restricted Subsidiaries has good and
insurable fee simple title to the Mortgaged Properties, and good and insurable
fee simple title to, or good and valid interests in easements or other limited
property interests in, as applicable, all its other real properties and has good
and valid title to its personal property and assets, in each case, free and
clear of Liens except for defects in title that do not impair the value thereof
in any material respect or interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes and Liens expressly permitted by Section 6.02 or arising by operation
of law and except where the failure to have such title or interest or existence
of such Lien could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(b)  Each of Holdings, the Borrower and the Restricted Subsidiaries owns or
possesses, or is licensed or otherwise has the right to use, all patents,
trademarks, service marks, trade names and copyrights and all licenses and
rights with respect to the foregoing, reasonably necessary for the present
conduct of its business, without any conflict (of which the Borrower has been
notified in writing) with the rights of others, except where the failure to have
such rights or where such conflicts and restrictions could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.08.              Subsidiaries.  (a)  Schedule 3.08(a) sets forth as of
the Closing Date the name and jurisdiction of incorporation, formation or
organization of each Subsidiary of Holdings and,

 

80

--------------------------------------------------------------------------------


 

as to each such Subsidiary, the percentage of each class of outstanding Equity
Interests owned by Holdings or by any such Subsidiary.

 

(b)  As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than
directors’ qualifying shares) of any nature relating to any Equity Interests of
any Restricted Subsidiary.

 

SECTION 3.09.              Litigation; Compliance with Laws.  (a)  There are no
actions, suits, investigations or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending against, or
to the knowledge of Holdings or the Borrower threatened in writing against,
Holdings or the Borrower or any of the Restricted Subsidiaries or any business,
property or rights of any such person (i) that involve any Loan Document or the
Transactions or (ii) that would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(b)  None of Holdings, the Borrower, the Restricted Subsidiaries or their
respective properties or assets is in violation of any law, rule or regulation
(including any zoning, building, ordinance, code or approval or any building
permit, but excluding any Environmental Laws that are the subject of
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.10.              Investment Company Act.  None of Holdings, the
Borrower and the Restricted Subsidiaries is an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended.

 

SECTION 3.11.              [Reserved].

 

SECTION 3.12.              Federal Reserve Regulations.  (a)  None of Holdings,
the Borrower and the Restricted Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

 

(b)  No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

SECTION 3.13.              Tax Returns.  (a)  Each of Holdings, the Borrower and
the Subsidiaries has filed or caused to be filed all U.S. federal, state, local
and non-U.S. Tax returns required to have been filed by it that are material to
such companies, taken as a whole, and each such Tax return is true and correct
in all material respects, except, in each case, as could not be, individually or
in the aggregate, reasonably expected to have a Material Adverse Effect;

 

(b)  Each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all such amounts
due) with respect to all periods or portions thereof ending on or before the
Closing Date (except Taxes or assessments that are being contested in good faith
by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the Borrower or any of its Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid

 

81

--------------------------------------------------------------------------------


 

or adequately provided for, could, individually or in the aggregate, reasonably
be expected to have, a Material Adverse Effect; and

 

(c)  Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, with respect to each of Holdings,
the Borrower and the Subsidiaries, no tax lien has been filed, and, to the
knowledge of the Borrower and its Subsidiaries, no claim is being asserted, with
respect to any such Taxes.

 

SECTION 3.14.              No Material Misstatements.  (a)  As of the Closing
Date only, all written information (other than the Projections, other forward
looking information and information of a general economic or industry specific
nature) (the “Information”) concerning Holdings, the Borrower, its Subsidiaries
and the Transactions included in the Information Memorandum or otherwise
prepared by or on behalf of the foregoing or their representatives and made
available, by or on behalf of Holdings or the Borrower, to the Joint Lead
Arrangers, any Lenders or the Administrative Agent in connection with the
Transactions or any other transactions contemplated hereby, when taken as a
whole, were true and correct in all material respects as of the Closing Date and
does not as of such date contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made.

 

(b)  The Projections furnished to the Joint Lead Arrangers, the Administrative
Agent or the Lenders have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time made, as of the date the
Projections were furnished to the Joint Lead Arrangers, the Administrative Agent
or the Lenders and as of the Closing Date (it being understood that actual
results may vary from the Projections and that such variations may be material).

 

SECTION 3.15.              Employee Benefit Plans.  (a)  Except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect:  (i) each Loan Party and each ERISA Affiliate is in compliance
with the applicable provisions of ERISA and the provisions of the Code relating
to Plans and the regulations and published interpretations thereunder; and (ii)
no ERISA Event has occurred or is reasonably expected to occur; the present
value of all accumulated benefit obligations under each Plan (based on those
assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan allocable to such accrued benefits and the present value
of all accrued benefit obligations of all underfunded Plans did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
value of the assets of all such underfunded Plans.

 

(b)  Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no Foreign Plan Event has
occurred.

 

SECTION 3.16.              Environmental Matters.  Except as to matters that
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect: (i) no written notice of violation, request for
information, order, complaint or assertion of penalty has been received by the
Borrower or any of the Restricted Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened which allege a violation of or liability
under any Environmental Laws or concerning Hazardous Materials, in each case
relating to the Borrower or any of the Restricted Subsidiaries, (ii) each of the
Borrower and its Restricted Subsidiaries has all permits necessary for its
operations to comply with all applicable Environmental Laws and is, and during
the term of all applicable statutes of limitation, has been, in compliance with
the terms of such permits and with all other applicable Environmental Laws,
(iii) no Hazardous Material is located at any property currently or formerly
owned, operated or leased by the Borrower or any of the

 

82

--------------------------------------------------------------------------------


 

Restricted Subsidiaries in quantities or concentrations that would reasonably be
expected to give rise to any liability or obligation of the Borrower or any of
the Restricted Subsidiaries under any Environmental Laws, and no Hazardous
Material has been generated by or on behalf of the Borrower or any of the
Restricted Subsidiaries that has been transported to or Released at or from any
location in a manner that would reasonably be expected to give rise to any
liability or obligation of the Borrower or any of the Restricted Subsidiaries,
and (iv) there is no agreement to which the Borrower or any of the Restricted
Subsidiaries is a party in which the Borrower or any of the Restricted
Subsidiaries has assumed or undertaken, or retained, responsibility for any
known or reasonably likely liability or obligation arising under or relating to
Environmental Laws.

 

SECTION 3.17.              Security Documents.  (a)  The Collateral Agreement is
effective to create in favor of the Administrative Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  In the case of the Pledged
Collateral described in the Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Administrative Agent (together with transfer powers or
endorsements executed in blank), and in the case of the other Collateral
described in the Collateral Agreement (other than registered copyrights and
copyright applications), when financing statements and other filings described
on Schedule 3.17 are filed in the offices specified on Schedule 3.17, the
Administrative Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and, subject to Section 9-315 of the New
York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to any other person (except, in the case of Collateral other than Pledged
Collateral, Liens expressly permitted by Section 6.02 and Liens having priority
by operation of law).

 

(b)  When the Collateral Agreement or a summary thereof is properly filed in the
United States Copyright Office or the United States Patent and Trademark Office,
as applicable, the Administrative Agent (for the benefit of the Secured Parties)
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties thereunder in the Collateral consisting of
registered copyrights and copyright applications, in each case prior and
superior in right to any other person except Liens expressly permitted by
Section 6.02 and Liens having priority by operation of law (it being understood
that subsequent recordings in the United States Copyright Office or United
States Patent and Trademark Office, as the case may be, may be necessary to
perfect a lien on registered copyrights and copyright applications acquired by
the grantors after the Closing Date).

 

(c)  The Mortgages shall be effective to create in favor of the Administrative
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when such Mortgages
are filed or recorded in the proper real estate filing or recording offices, the
Administrative Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to any other person, other than with
respect to the rights of a person pursuant to Liens expressly permitted by
Section 6.02 and Liens having priority by operation of law.

 

SECTION 3.18.              Solvency.  Immediately after giving effect to the
Transactions on the Closing Date and immediately following the making of each
Loan on the Closing Date and after giving effect to the application of the
proceeds of each Loan, (i) the fair value of the assets of Holdings, the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of Holdings, the Borrower and its Subsidiaries on

 

83

--------------------------------------------------------------------------------


 

a consolidated basis, respectively; (ii) the present fair saleable value of the
property of Holdings, the Borrower and its Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of Holdings, the Borrower and its Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) Holdings, the Borrower and its Subsidiaries on a consolidated
basis will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) Holdings, the Borrower and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.

 

SECTION 3.19.              Labor Matters.  Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes pending or, to the knowledge of
Holdings or the Borrower, threatened in writing against the Borrower or any of
the Restricted Subsidiaries; (b) the hours worked and payments made to employees
of the Borrower and the Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters; (c) all persons treated as contractors by the Borrower and the
Restricted Subsidiaries are properly categorized as such, and not as employees,
under applicable law; and (d) all payments due from the Borrower or any of the
Restricted Subsidiaries or for which any claim may be made against the Borrower
or any of the Restricted Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Borrower or such Restricted Subsidiary to the
extent required by GAAP.  Except as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect the consummation of the
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any of its Subsidiaries (or any predecessor)
is a party or by which Holdings, the Borrower or any of its Subsidiaries (or any
predecessor) is bound.

 

SECTION 3.20.              Insurance.  Schedule 3.20 sets forth a true, complete
and correct description of all material insurance maintained by or on behalf of
Holdings, the Borrower or the Restricted Subsidiaries as of the Closing Date. 
Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, as of such date, such insurance is in full force
and effect.

 

SECTION 3.21.              Patriot Act.  To the extent applicable, each Loan
Party is in compliance, in all material respects, with the (i) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) USA PATRIOT Act.  To the knowledge of the Borrower, no part of the proceeds
of the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction of the following conditions:

 

84

--------------------------------------------------------------------------------


 

SECTION 4.01.              All Credit Events.  On the date of each Borrowing
(including each Swingline Borrowing) and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit:

 

(a)  The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b) or, in the case of a
Swingline Borrowing, the Swingline Lender and the Administrative Agent shall
have received a Swingline Borrowing Request as required by Section 2.04(b).

 

(b)  The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

 

(c)  At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

 

Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, that the conditions specified in paragraphs (b) and
(c) of this Section 4.01 shall have been satisfied in accordance with the terms
hereof on such date in accordance with the terms of such paragraphs or waived in
accordance with the terms hereof.

 

SECTION 4.02.              First Credit Event.  On the Closing Date:

 

(a)  The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

(b)  The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Closing Date, a written opinion of Weil,
Gotshal & Manges LLP, special counsel for Holdings and the Borrower, (A) dated
the Closing Date, (B) addressed to each Issuing Bank, the Administrative Agent
and the Lenders on the Closing Date and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request, and each of Holdings and the Borrower hereby instructs
its counsel to deliver such opinions.

 

(c)  The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

 

(i)  a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, certified as of a

 

85

--------------------------------------------------------------------------------


 

recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official);

 

(ii)   a certificate of the secretary or assistant secretary or similar officer
of each Loan Party dated the Closing Date and certifying:

 

(A)                              that attached thereto is a true and complete
copy of the by-laws (or limited partnership agreement, limited liability company
agreement or other equivalent governing documents) of such Loan Party as in
effect on the Closing Date,

 

(B)                                that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of such Loan Party (or its managing general partner or managing
member) authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

 

(C)                                that the certificate or articles of
incorporation, certificate of limited partnership or certificate of formation of
such Loan Party has not been amended since the date of the last amendment
thereto disclosed pursuant to clause (i) above,

 

(D)                               as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party,

 

(E)                                 as to the absence of any pending proceeding
for the dissolution or liquidation of such Loan Party;

 

(iii)   a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to clause (ii) above; and

 

(iv)   a certificate of a Responsible Officer of Holdings or the Borrower
certifying that as of the Closing Date (i) all the representations and
warranties described in Section 4.01 are true and correct to the extent set
forth therein and (ii) that as of the Closing Date, no Default or Event of
Default has occurred and is continuing or would result from any Borrowing to
occur on the date hereof or the application of the proceeds thereof.

 

(d)   (i) The Collateral and Guarantee Requirement shall have been satisfied,
(ii) the Administrative Agent shall have received a duly completed Collateral
Questionnaire dated the Closing Date, together with all attachments contemplated
thereby, (iii) the Administrative Agent shall have received the results of a
search of the Uniform Commercial Code (or equivalent) filings made with respect
to the Loan Parties and copies of the financing statements (or similar
documents) disclosed by such search and (iv) the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are either
permitted by Section 6.02 or have been released (or authorized for release in a
manner reasonably satisfactory to the Administrative Agent).

 

86

--------------------------------------------------------------------------------


 

(e)   The Lenders shall have received the financial statements, Projections and
other financial information referred to in Section 3.05 and Section 3.14.

 

(f)   On the Closing Date, substantially concurrently with the funding of the
Loans, Holdings and its Subsidiaries shall have (i) repaid in full the Existing
Debt and caused the termination of any commitments to lend or make other
extensions of credit under the Existing Credit Agreement, (ii) delivered to the
Administrative Agent all documents or instruments necessary to release all Liens
securing Indebtedness or other obligations of Holdings and its Subsidiaries
being so repaid or terminated, and (iii) made arrangements satisfactory to the
Administrative Agent with respect to the cancellation of any letters of credit
outstanding with respect to the Indebtedness being so repaid or terminated, or
the issuance of Letters of Credit to support the obligations of Holdings and its
Subsidiaries with respect thereto.

 

(g)   The Lenders shall have received a solvency certificate substantially in
the form of Exhibit F and signed by the Chief Financial Officer of the Borrower.

 

(h)   The Administrative Agent shall have received all fees payable thereto or
to any Lender on or prior to the Closing Date and, to the extent invoiced, all
other amounts due and payable pursuant to the Loan Documents on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP) required to be reimbursed or
paid by the Loan Parties hereunder or under any other Loan Document.

 

(i)   Since September 30, 2011, there shall not have occurred and there is no
circumstance or occurrence that is reasonably likely to have (individually or in
the aggregate) a Material Adverse Effect.

 

(j)   To the extent requested by the Administrative Agent not less than two
(2) days prior to the Closing Date, the Administrative Agent shall have
received, at least one (1) day prior to the Closing Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

 

(k)   The Administrative Agent shall have received duly executed originals (or
copies thereof, to the reasonable satisfaction of the Administrative Agent) of a
letter of direction from the Borrower addressed to the Administrative Agent, on
behalf of itself and Lenders, with respect to the disbursement on the Closing
Date of the proceeds of the Loans made on such date.

 

Each Agent and each Lender, by delivering its signature page to this Agreement
and funding a Loan on the Closing Date shall be deemed to have acknowledged
receipt of and consented to and approved each Loan Document and each other
document required to be approved by any Agent or Lender, as applicable, on the
Closing Date.

 

ARTICLE V

 

Affirmative Covenants

 

Each of Holdings (solely as to Sections 5.01, 5.05 and 5.09 as applicable to it)
and the Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than obligations for taxes,
costs, indemnifications, reimbursements, damages and other contingent
liabilities in respect of which no claim or demand for payment has been made or,
in the case of indemnifications, no notice been given (or

 

87

--------------------------------------------------------------------------------


 

reasonably satisfactory arrangements have otherwise been made)) shall have been
paid in full and all Letters of Credit have been canceled or have expired (or
have been cash collateralized in a manner consistent with the requirements of
Section 2.05 or backstopped with a letter of credit having terms and conditions
reasonably satisfactory to the applicable Issuing Banks), and all amounts drawn
thereunder have been reimbursed in full (such occurrence, the “Termination
Date”), unless the Required Lenders shall otherwise consent in writing, the
Borrower (and Holdings solely to the extent applicable to it) will, and the
Borrower will cause each of the Restricted Subsidiaries to:

 

SECTION 5.01.                                         Existence; Businesses and
Properties.  (a)   Do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence, except (i) where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect, (ii) as otherwise expressly permitted under Section 6.05 and (iii) the
liquidation or dissolution of any Restricted Subsidiary if the assets of such
Restricted Subsidiaries are acquired by the Borrower or a Subsidiary of the
Borrower.

 

(b)   Except where the failure to do so would not reasonably be expected to have
a Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto reasonably
necessary to the normal conduct of the business of the Borrower and the
Restricted Subsidiaries and (ii) at all times maintain and preserve all property
reasonably necessary to the normal conduct of the business of the Borrower and
the Restricted Subsidiaries and keep such property in satisfactory repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto in accordance with prudent industry practice (in each case except as
expressly permitted by this Agreement).

 

SECTION 5.02.                                         Insurance.  (a)   Except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by similarly situated companies engaged in the same or similar
businesses operating in the same or similar locations.  Each such policy of
insurance shall (i) name the Administrative Agent, on behalf of Secured Parties
as an additional insured thereunder as its interests may appear and (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to the Administrative
Agent, that names the Administrative Agent, on behalf of Lenders as the loss
payee thereunder and to the extent available provides for at least thirty (30)
days’ prior written notice to the Administrative Agent of any cancellation of
such policy.

 

(b)   If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated a special “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent may from time to time reasonably require, and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time.

 

SECTION 5.03.                                         Taxes.  Except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, pay and discharge promptly when due all material Taxes, imposed upon it
or upon its income or profits or in respect of its property, as well as all
lawful claims which, if unpaid, might give rise to a Lien (other than a Lien
permitted under Section 6.02) upon such properties or any part thereof except to
the extent not overdue by more than thirty (30) days or, if more than thirty
(30) days overdue (a) the validity or amount thereof shall be contested in good
faith by appropriate proceedings, and the Borrower or the affected Restricted
Subsidiary, as applicable, shall have

 

88

--------------------------------------------------------------------------------


 

set aside on its books reserves in accordance with GAAP with respect thereto and
(b) in the case of a Tax or claim which has or may become a Lien on any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such Tax or claim.

 

SECTION 5.04.                                         Financial Statements,
Reports, etc.  Furnish to the Administrative Agent (which will promptly furnish
such information to the Lenders):

 

(a)   within one hundred ten (110) days after the end of each fiscal year
(commencing with fiscal year 2011), (x) a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of the Parent and its Subsidiaries as of the close of such fiscal year
and the consolidated results of its operations during such year and setting
forth in comparative form the corresponding figures for the prior fiscal year,
which consolidated balance sheet and related statements of operations, cash
flows and owners’ equity shall be audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall be without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present,
in all material respects, the financial condition and results of operations of
the Parent and its Subsidiaries on a consolidated basis in accordance with GAAP,
(y) a consolidating balance sheet and related statements of operations and cash
flows showing the financial position of the Borrower and its Restricted
Subsidiaries as of the close of such fiscal year and the consolidating results
of its operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidating financial
information shall not be subject to the audit procedures set forth in clause
(x) but shall be certified by a Financial Officer of the Borrower to the extent
that such consolidating financial statements fairly present, in all material
respects, the financial condition and results of operations of the Borrower and
its Restricted Subsidiaries on a consolidating basis in accordance with GAAP)
and (z) in the case of the information required pursuant to clause (x) or clause
(y) supporting schedules reconciling such consolidated (or consolidating, as
applicable) balance sheet and related statements of operations and cash flows
with the consolidated (or consolidating, as applicable) financial condition and
results of operations of the Parent or the Borrower, as applicable, for the
relevant period;

 

(b)   within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year (commencing with the first fiscal
quarter of 2012), (x) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Parent and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) (it being understood
that the delivery by the Borrower of quarterly reports on Form 10-Q of the
Parent and its consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein), (y) a consolidating balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
Restricted Subsidiaries as of the close of such fiscal quarter and the
consolidating results of its operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail and which consolidating balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and

 

89

--------------------------------------------------------------------------------


 

results of operations of the Borrower and its Restricted Subsidiaries on a
consolidating basis in accordance with GAAP and (z) in the case of information
required pursuant to clause (x) or clause (y), supporting schedules reconciling
such consolidated (or consolidating, as applicable) balance sheet and related
statements of operations and cash flows with the consolidated (or consolidating,
as applicable) financial position and results of operations of the Parent or the
Borrower, as applicable, for the relevant period;

 

(c)   (i) concurrently with any delivery of financial statements under
paragraphs (a) or (b) above, a certificate of a Financial Officer of the
Borrower in substantially the form attached hereto as Exhibit I (x) certifying
that no Default or Event of Default has occurred or, if such a Default or an
Event of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto,
(y) commencing with the fiscal quarter ending March 31, 2012, setting forth
computations in detail reasonably satisfactory to the Administrative Agent
demonstrating compliance with the Financial Covenants and (z) setting forth the
amount of Adjusted Consolidated Net Income for the applicable period and
(ii) concurrently with any delivery of financial statements under
paragraph (a) above, a certificate of a Financial Officer of the Borrower
commencing with the 2012 Excess Cash Flow Period, setting forth the amount, if
any, of Excess Cash Flow for the Excess Cash Flow Period then ended, in each
case together with the calculation thereof in reasonable detail;

 

(d)   promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of its Subsidiaries with the SEC or any securities exchange, or
after an initial public offering, distributed to its stockholders generally, as
applicable and all press releases and other statements made available generally
by Holdings or any of its Subsidiaries to the public concerning material
developments in the business of Holdings or any of its Subsidiaries;

 

(e)   within ninety (90) days after the beginning of each fiscal year, a
detailed consolidated and consolidated quarterly budget for such fiscal year
(including a projected consolidated and consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal year, and the related
consolidated and consolidated statements of projected cash flow and projected
income) and, as soon as available, significant revisions, if any, of such budget
and quarterly projections with respect to such fiscal year (to the extent that
such revisions have been approved by the Borrower’s board of directors (or
equivalent governing body)), including a description of underlying assumptions
with respect thereto (collectively, the “Budget”), which Budget shall in each
case be accompanied by the statement of a Financial Officer of the Borrower to
the effect that, to such Financial Officer’s knowledge, the Budget is a
reasonable estimate for the period covered thereby;

 

(f)   promptly following a request therefor, all documentation and other
information that the Administrative Agent reasonably requests on its behalf or
on behalf of any Lender in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act;

 

(g)   together with the delivery of the annual compliance certificate required
by Section 5.04(c), deliver an updated Collateral Questionnaire reflecting all
changes since the date of the information most recently received pursuant to
this paragraph (g) or Section 5.09(f);

 

(h)   promptly following reasonable request therefore from the Administrative
Agent, copies of (i) any documents described in Sections 101(f) and/or (j) of
ERISA with respect to any Plan, and/or (ii) any notices or documents described
in Sections 101(f), (k) and/or (l) of ERISA requested with respect to any
Multiemployer Plan; provided, that if any Loan Party or any ERISA Affiliate has
not requested such documents or notices from the administrator or sponsor of the
applicable Plan or

 

90

--------------------------------------------------------------------------------


 

Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Loan Party(ies) and/or the ERISA Affiliate(s) shall promptly make a request
for such documents or notices from such administer or sponsor and the Borrower
shall provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof; and

 

(i)   promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of its Subsidiaries, or compliance with the terms of any Loan Document,
as in each case the Administrative Agent may reasonably request (for itself or
on behalf of any Lender).

 

SECTION 5.05.                                         Litigation and Other
Notices.  Furnish to the Administrative Agent written notice of the following
promptly after any Responsible Officer of Holdings or the Borrower obtains
actual knowledge thereof:

 

(a)   any Default or Event of Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

(b)   any action, suit or proceeding, whether at law or in equity or by or
before any Governmental Authority or in arbitration, against Holdings, the
Borrower or any of its Subsidiaries would reasonably be expected to have a
Material Adverse Effect;

 

(c)   the occurrence of any ERISA Event or Foreign Plan Event that, individually
or together with all other ERISA Events or Foreign Plan Events that have
occurred, would reasonably be expected to have a Material Adverse Effect; and

 

(d)   any other development specific to Holdings, the Borrower or any of its
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect.

 

SECTION 5.06.                                         Compliance with Laws. 
Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect; provided that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.08, or to laws related to
Taxes, which are the subject of Section 5.03.

 

SECTION 5.07.                                         Maintaining Records;
Access to Properties and Inspections.  Maintain all financial records in a
manner sufficient to permit the preparation of consolidated financial statements
in accordance with GAAP.  Upon the request of Administrative Agent permit any
persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of Holdings, the Borrower or any of its
Subsidiaries at reasonable times during normal business hours, upon reasonable
prior notice to Holdings or the Borrower, and as often as reasonably requested
and to make extracts from and copies of such financial records, and permit any
persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender upon reasonable prior
notice to Holdings or the Borrower to discuss the affairs, finances and
condition of Holdings, the Borrower or any of its Subsidiaries with the officers
thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract);
provided, that the Borrower shall have the right to have one or more of its
designees present during any discussions with its independent accountants and
provided, further, that the Administrative Agent shall not exercise its rights
under this Section 5.07 more than two times during any calendar year absent the
existence of an Event of Default and only one such time shall be at the
Borrower’s expense.  So long as

 

91

--------------------------------------------------------------------------------


 

no Event of Default has occurred and is continuing, the Administrative Agent
agrees to use commercially reasonable efforts to coordinate and otherwise to
conduct the foregoing visits and inspections so as to avoid creating
unreasonable burdens upon management of the Borrower and its Subsidiaries.

 

SECTION 5.08.                                         Compliance with
Environmental Laws.  (a)   Comply, and make reasonable efforts to cause all
lessees and other persons occupying its properties to comply, with all
Environmental Laws applicable to its operations and properties; and obtain and
renew all authorizations and permits required pursuant to Environmental Law for
its operations and properties, in each case in accordance with Environmental
Laws.  This clause (a) shall be deemed not breached by a noncompliance with the
foregoing if, upon learning of such noncompliance, the Borrower and any affected
Subsidiaries promptly undertake reasonable efforts to eliminate such
noncompliance, and such noncompliance and the elimination thereof, in the
aggregate with any other noncompliance with any of the foregoing and the
elimination thereof, could not reasonably be expected to have a Material Adverse
Effect.

 

(b)   Except as could not reasonably be expected to have a Material Adverse
Effect, generate, use, treat, store, release, dispose of, and otherwise manage
Hazardous Materials in a manner that would not reasonably be expected to result
in a material liability to any Borrower or any of the Restricted Subsidiaries or
to materially affect any real property owned or leased by any of them; and take
reasonable efforts to prevent any other person from generating, using, treating,
storing, releasing, disposing of, or otherwise managing Hazardous Materials in a
manner that could reasonably be expected to result in a material liability to,
or materially affect any real property owned or operated by, the Borrower or any
of the Restricted Subsidiaries.

 

SECTION 5.09.                                         Further Assurances;
Mortgages.  (a)   Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents and recordings of Liens in stock registries), that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

 

(b)   If any asset (other than real property or improvements thereto or any
interest therein) that has an individual fair market value in an amount greater
than $10.0 million (as reasonably estimated by the Borrower) is acquired by
Holdings, the Borrower or any Subsidiary Loan Party after the Closing Date or
owned by an entity at the time it becomes a Subsidiary Loan Party (in each case
other than assets constituting Collateral under a Security Document that become
subject to the Lien of such Security Document upon acquisition thereof), cause
such asset to be subjected to a Lien securing the Obligations and take, and
cause the Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties, subject to paragraph (c) and paragraph (g) below.

 

(c)   Upon the request of the Administrative Agent, grant and cause each of the
Subsidiary Loan Parties to grant to the Administrative Agent (or, if the
Administrative Agent shall so direct, a collateral agent, sub-agent or similar
agent) security interests and mortgages in fee owned real property of the
Borrower or any such Subsidiary Loan Parties acquired after the Closing Date and
having a value at the time of acquisition in excess of $10.0 million (as
reasonably estimated by the Borrower) pursuant to documentation in such form as
is reasonably satisfactory to the Administrative Agent (each, a “Mortgage”) and
constituting valid and enforceable Liens subject to no other Liens except as are
permitted by Section 6.02.  Unless otherwise waived by the Administrative Agent,
with respect to each

 

92

--------------------------------------------------------------------------------


 

such Mortgage, the Borrower shall deliver (at its expense) to the Administrative
Agent contemporaneously therewith (i) a policy or policies or marked-up
unconditional binder of title insurance or foreign equivalent thereof, as
applicable, paid for by the Borrower, issued by a nationally recognized title
insurance company insuring the Lien of each such Mortgage as a valid first Lien
on the Mortgaged Property described therein, free of any other Liens except as
permitted by Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request and (ii) the
legal opinions of local U.S. counsel in the state where such real property is
located, in form and substance reasonably satisfactory to the Administrative
Agent.

 

(d)   If (i) any additional Restricted Subsidiary is formed or acquired after
the Closing Date or (ii) any Restricted Subsidiary ceases to be an Immaterial
Subsidiary pursuant to the definition thereof, and, in each case, if such
Subsidiary is a Subsidiary Loan Party, concurrently with the delivery of
financial statements pursuant to Section 5.04(a) or (b), notify the
Administrative Agent and the Lenders thereof and, within twenty (20) Business
Days after such date or such longer period as the Administrative Agent shall
agree, cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary Loan Party owned by or on behalf of any Loan
Party.

 

(e)   If any additional Foreign Subsidiary (which Subsidiary is a “first tier”
Foreign Subsidiary), Disregarded Domestic Subsidiary or Special Purpose
Subsidiary (to the extent a pledge of the Equity Interests of such Subsidiary is
permitted under the securitization agreements applicable to such Subsidiary) is
formed or acquired after the Closing Date and if such Subsidiary is a Subsidiary
Loan Party, concurrently with the delivery of financial statements pursuant to
Section 5.04(a) or (b), notify the Administrative Agent and the Lenders thereof
and, within twenty (20) Business Days after such date or such longer period as
the Administrative Agent shall reasonably agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Subsidiary owned by or on behalf of any Loan Party.

 

(f)   (i) Furnish to the Administrative Agent prompt written notice of any
change in (A) any Loan Party’s corporate or organization name, (B) any Loan
Party’s organizational form or (C) any Loan Party’s organizational
identification number; provided that neither Holdings nor the Borrower shall
effect or permit any such change unless all filings have been made, or will have
been made within any applicable statutory period, under the Uniform Commercial
Code or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral for the benefit of the Secured Parties
and (ii) promptly notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

(g)   The Collateral and Guarantee Requirement and the provisions of this
Section 5.09 need not be satisfied with respect to (i) cash and cash equivalents
and all deposit, securities and commodities accounts (other than to the extent
the foregoing are proceeds of Collateral perfected by filing a Uniform
Commercial Code financing statement), (ii) all leasehold real property
(including delivery of landlord lien waivers, estoppels and collateral access
letters), (iii) any asset (including any fee owned real property but excluding
any personal property in which a security interest may be created under the
terms of any existing Security Documents pursuant to the Uniform Commercial
Code) that has an individual fair market value in an amount less than $10.0
million (as reasonably estimated by the Borrower), (iv) Equity Interests of any
partnerships, joint ventures and any non-Wholly Owned Subsidiary which cannot be
pledged without the consent of one (1) or more third parties, (v) margin stock,
(vi) security interests to the extent the same would result in adverse tax
consequences as reasonably determined by the Borrower, (vii) any property and
assets the pledge of which would require governmental consent, approval, license
or authorization, (viii) all foreign intellectual property and any
“intent-to-use” trademark applications

 

93

--------------------------------------------------------------------------------


 

prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
applicable federal law and (ix) other assets which the Administrative Agent, in
consultation with the Borrower, determines, in its reasonable discretion, should
be excluded taking into account the practical operations of the Borrower’s
business and its client relationships.  Notwithstanding anything to the contrary
herein, (x) the Loan Parties shall not be required to grant a security interest
in any Collateral or perfect a security interest in any Collateral to the extent
(A) the burden or cost of obtaining or perfecting a security interest therein
outweighs the benefit of the security afforded thereby as reasonably determined
by the Borrower and the Administrative Agent or (B) if the granting of a
security interest in such asset would be prohibited by enforceable
anti-assignment provisions of contracts or applicable law or with respect to any
assets to the extent such a pledge would violate the terms of any contract with
respect to such assets (in each case, after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law) or would trigger termination pursuant to any “change of control” or similar
provision in any contract, (y) no foreign law security or pledge agreement shall
be required and (z) the following Collateral shall not be required to be
perfected (A) cash and cash equivalents, deposit, securities and commodities
accounts (including securities entitlements and related assets) constituting the
proceeds of Collateral (other than any cash collateral required to be provided
in support of Letters of Credit or Swingline Loans under this Agreement), in
each case, to the extent a security interest therein cannot be perfected by the
filing of a financing statement under the Uniform Commercial Code, (B) other
assets requiring perfection through control agreements, (C) motor vehicles and
any other assets subject to state law certificate of title statutes,
(D) commercial torts claims and (E) letter of credit rights to the extent not
perfected by the filing of a financing statement under the Uniform Commercial
Code.

 

SECTION 5.10.                                         Fiscal Year; Accounting. 
In the case of Holdings and the Borrower, cause its fiscal year to end on
December 31.

 

SECTION 5.11.                                         Maintenance of Ratings. 
At all times use commercially reasonable efforts to maintain corporate and
corporate family ratings issued by Moody’s and S&P with respect to the
Facilities.

 

SECTION 5.12.                                         [Reserved]

 

SECTION 5.13.                                         Use of Proceeds.  Use the
proceeds of the Revolving Facility Loans, the Swingline Loans, the Term Loans
and the issuance of Letters of Credit for working capital needs and other
general corporate purposes of the Borrower and its Subsidiaries, including for
Permitted Business Acquisitions, Restricted Payments and other distributions
permitted by Section 6.06, to consummate the Transactions and for any other
purpose not otherwise prohibited hereunder.

 

SECTION 5.14.                                         Certification of Public
Information.

 

(a)   Concurrently with the delivery of any document or notice required to be
delivered pursuant to any Loan Document, the Borrower shall indicate in writing
whether such document or notice contains Nonpublic Information.  The Borrower
and each Lender acknowledge that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrower, its Subsidiaries or their securities) and, if
documents or notices required to be delivered pursuant to this Section 5.14 or
otherwise are being distributed through IntraLinks/IntraAgency, Syndtrak or
another relevant website or other information platform (the “Platform”), any
document or notice that the Borrower has indicated contains Nonpublic
Information shall not be posted on that portion of the Platform designated for
such public-side Lenders.  If the Borrower has not indicated whether a document
or notice delivered pursuant to this Section 5.14 contains Nonpublic
Information, the

 

94

--------------------------------------------------------------------------------


 

Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material non-public
information with respect to the Borrower, its Subsidiaries and their
securities.  The Borrower acknowledges and agrees that the list of Disqualified
Institutions does not constitute Nonpublic Information and shall be posted
promptly to all Lenders by the Administrative Agent (including any updates
thereto).

 

(b)   Each “public-side” Lender as described in paragraph (a) of this
Section agrees to cause at least one (1) individual at or on behalf of such
Lender to at all times have selected the “private side information” or similar
designation on the content declaration screen of the Platform in order to enable
such Lender or its delegate, in accordance with such Lender’s compliance
procedures and applicable law, including United States federal and state
securities laws, to make reference to information that is not made available
through the “public side information” portion of the Platform and that may
contain Nonpublic Information with respect to Holdings, the Borrower or the
securities of any of the foregoing for purposes of United States federal or
state securities laws. In the event that any “public-side” Lender has determined
for itself to not access any information disclosed through the Platform or
otherwise, such “public-side” Lender acknowledges that (i) other Lenders may
have availed themselves of such information and (ii) none of the Borrower, the
Agents or the Joint Lead Arrangers has any responsibility for such “public-side”
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Loan Documents.

 

ARTICLE VI

 

Negative Covenants

 

Each of Holdings (solely as to Section 6.08(a)) and the Borrower covenants and
agrees with each Lender that, until the Termination Date, unless the Required
Lenders shall otherwise consent in writing, the Borrower will not and will not
permit any of the Restricted Subsidiaries to (and Holdings as to
Section 6.08(a), will not):

 

SECTION 6.01.                                         Indebtedness.  Incur,
create, assume or permit to exist any Indebtedness, except:

 

(a)   Indebtedness of any Loan Party under the Loan Documents (including
Indebtedness in respect of any Incremental Facility) and any Permitted
Refinancing Indebtedness in respect thereof; provided that (i) such Permitted
Refinancing Indebtedness may be secured or unsecured and, if secured, (x) is
secured only by the Collateral and on a pari passu or subordinated basis with
the Obligations (provided that such Permitted Refinancing Indebtedness shall not
consist of bank loans outside this Agreement that are secured by the Collateral
on a pari passu basis with the Obligations under this Agreement) and (y) is
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent and (ii) the terms (excluding pricing, fees, rate floors
and optional prepayment or redemption terms) of such Permitted Refinancing
Indebtedness are not, when taken as a whole, materially more favorable to the
lenders providing such Permitted Refinancing Indebtedness than those applicable
to the Facilities (other than any covenants or other provisions applicable only
to periods after the later of the Final Maturity Date and the Final Revolving
Termination Date (in each case, as of the date of incurrence of such Permitted
Refinancing Indebtedness);

 

(b)   Indebtedness pursuant to Swap Agreements not incurred for speculative
purposes;

 

(c)   Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation,

 

95

--------------------------------------------------------------------------------


 

securing unemployment insurance and other social security laws or regulation,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other similar obligations to the Borrower or any
Restricted Subsidiary;

 

(d)   Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary (including pursuant to the Intercompany
Note), provided that (i) Indebtedness of any Subsidiary that is not a Subsidiary
Loan Party to the Loan Parties shall be permitted under Section 6.04 and
(ii) Indebtedness of the Borrower and of any other Loan Party to any Subsidiary
that is not a Subsidiary Loan Party (the “Subordinated Intercompany Debt”) shall
be subordinated to the Obligations pursuant to the subordination terms set forth
in the Intercompany Note;

 

(e)   Indebtedness in respect of bids, trade contracts (other than for debt for
borrowed money), leases (other than Capital Lease Obligations), statutory
obligations, surety, stay, customs and appeal bonds, performance, performance
and completion and return of money bonds, government contracts, financial
assurances and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
(including Indebtedness in respect of letters of credit, bank guarantees or
similar instruments in lieu of such items to support the issuance thereof);

 

(f)   Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protection and similar arrangements, in each case, in
connection with cash management and deposit accounts;

 

(g)   (i) (x) Indebtedness assumed or acquired in connection with Permitted
Business Acquisitions, which Indebtedness, in each case exists at the time of
such Permitted Business Acquisition and is not created in contemplation of such
event and (y) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness or (ii) (x) Indebtedness incurred or issued in connection with
Permitted Business Acquisitions, which Indebtedness may be secured or unsecured
and, if unsecured, matures no earlier than the date that is, at the time of
incurrence of such Indebtedness, ninety-one (91) days after the later of the
Final Maturity Date and the Final Revolving Termination Date and (y) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(h)   Capital Lease Obligations, mortgage financings and purchase money
Indebtedness (including any industrial revenue bond, industrial development bond
and similar financings) incurred by the Borrower or any Restricted Subsidiary
prior to or within two hundred seventy (270) days after the acquisition, lease,
repair or improvement of the respective asset in order to finance such
acquisition, lease, repair or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate outstanding principal amount
that at the time of, and after giving effect to, the incurrence thereof
(together with Indebtedness outstanding pursuant  to paragraph (i) of this
Section 6.01) would not exceed the greater of (x) $100.0 million and (y) an
amount equal to 10% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for the Test Period most recently ended on or prior to
the date of determination for which financial statements are available;

 

(i)   Capital Lease Obligations incurred by the Borrower or any Restricted
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03 and any Permitted Refinancing Indebtedness in respect thereof
in an aggregate outstanding principal amount that at the time of, and after
giving effect to the incurrence of (together with Indebtedness outstanding
pursuant to paragraph (h) of this Section 6.01) would not exceed the greater of
(x) $100.0 million and (y) an amount equal to 10% of the consolidated revenues
of the Borrower and the Restricted Subsidiaries for the Test Period most
recently ended on or prior to the date of determination for which financial
statements are available;

 

96

--------------------------------------------------------------------------------


 

(j)   [Reserved];

 

(k)   Guarantees (i) by the Loan Parties of the Indebtedness described in
Section 6.01(o), Section 6.01(p) and Section 6.01(v), (ii) by the Borrower or
any Loan Party (which guarantees shall be subordinated in the case of any
Permitted Debt Securities or any Permitted Refinancing Indebtedness in respect
thereof on terms no less favorable than the subordination applicable to the
guarantees or refinanced Indebtedness) of any Indebtedness of any other Loan
Party permitted to be incurred under this Agreement, (iii) by the Borrower or
any Loan Party of Indebtedness otherwise permitted hereunder of any Subsidiary
that is not a Subsidiary Loan Party or (iv) by any Restricted Subsidiary that is
not a Loan Party of Indebtedness of Holdings and its Subsidiaries to the extent,
in the case of clauses (iii) and (iv), such Guarantees are permitted by
Section 6.04; provided that Guarantees by the Borrower or any Loan Party under
this Section 6.01(k) of any other Indebtedness of a person that is subordinated
to the Obligations shall be expressly subordinated to the Obligations on terms
not materially less favorable to the Lenders as those contained in the
subordination of such other Indebtedness to the Obligations;

 

(l)   Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations (including without limitation earn-out
obligations), in each case, incurred or assumed in connection with the
acquisition or Disposition of any business or assets (including Equity Interests
of Subsidiaries) of the Borrower or any Subsidiary permitted by Section 6.04 or
Section 6.05, other than Guarantees of Indebtedness incurred by any person
acquiring all or any portion of such business or assets for the purpose of
financing such acquisition;

 

(m)   Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

 

(n)   Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(o)   (i) additional Indebtedness of the Borrower or any Restricted Subsidiary
and (ii) any Permitted Refinancing Indebtedness in respect thereof; provided
that (A) in the case of any subordinated Indebtedness, such Indebtedness shall
constitute Permitted Debt Securities, (B) in the case of any unsecured
Indebtedness, such Indebtedness shall mature no earlier than the date that is,
at the time of such incurrence or issuance, ninety-one (91) days after the later
of the Final Maturity Date and the Final Revolving Termination Date, (C) in the
case of any secured Indebtedness, after giving effect to such incurrence or
issuance, no Event of Default shall have occurred and be continuing, (D) in the
case of any secured Indebtedness, secured by Liens as permitted by
Section 6.02(v) and (E) after giving effect to any such incurrence or issuance
(and the use of cash proceeds thereof) the Borrower shall be in compliance with
the Financial Covenants on a Pro Forma Basis;

 

(p)   (i) secured or unsecured notes (such notes, “Incremental Equivalent
Debt”); provided that (A) the aggregate initial principal amount of all
Incremental Equivalent Debt, together with the aggregate initial principal
amount (or committed amount, if applicable) of all Incremental Term
Loans, Incremental Revolving Facility Commitments (other than Replacement
Incremental Revolving Facility Commitments) and Increased Revolving Facility
Commitments provided pursuant to Section 2.22(a), shall not exceed $250.0
million, (B) the incurrence of such Indebtedness shall be subject to clauses
(i), (ii), (iv), (v), (vi), (vii), (viii) and (xi) of the proviso to
Section 2.22(a), as if such Incremental Equivalent Tranche A Debt or Incremental
Equivalent Tranche B Debt, as the case may be, was an Incremental Tranche A Term
Loan or Incremental Tranche B Term Loan, respectively and (C) the covenants and
events of default applicable to such Incremental Equivalent Debt shall not be,
when taken as a whole, materially more favorable, to the holders of such
Indebtedness than those applicable to the Facilities

 

97

--------------------------------------------------------------------------------


 

(except for covenants or other provisions applicable only to periods after the
later of the Final Maturity Date and the Final Revolving Termination Date) and
(ii) Permitted Refinancing Indebtedness in respect thereof;

 

(q)   Indebtedness existing on the Closing Date and set forth on Schedule 6.01
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

 

(r)   letters of credit or bank guarantees (other than Letters of Credit issued
pursuant to this Agreement) having an aggregate face amount not to exceed $15.0
million outstanding at any time;

 

(s)   Indebtedness incurred by the Borrower and its Restricted Subsidiaries
representing (i) deferred compensation to directors, officers, employees,
members of management and consultants of Holdings, any Parent Entity, the
Borrower or any Restricted Subsidiary in the ordinary course of business and
(ii) deferred compensation or other similar arrangements in connection with the
Transactions, any Permitted Business Acquisition or any Investment permitted
hereby;

 

(t)   Indebtedness consisting of promissory notes issued by the Borrower and the
Restricted Subsidiaries to current or former directors, officers, employees,
members of management or consultants of, Holdings, any Parent Entity, the
Borrower or any Subsidiary (or their respective estate, heirs, family members,
spouse, former spouse, domestic partner or former domestic partner) to finance
the purchase or redemption of Equity Interests of any Parent Entity permitted by
Section 6.06;

 

(u)   Indebtedness in respect of (x) letters of credit, bankers’ acceptances
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business or (y) any letter of credit issued in favor
of any Issuing Bank or Swingline Lender to support any Defaulting Lender’s
participation in Letters of Credit or Swingline Loans, respectively;

 

(v)   (i) Permitted Debt Securities to finance any prepayments of Indebtedness
under the Loan Documents pursuant to Section 9.04(f) and (i) and (ii) any
Permitted Refinancing thereof meeting the requirements of Permitted Debt
Securities;

 

(w)   Indebtedness arising out of the creation of any Lien (other than for Liens
securing debt for borrowed money) permitted under Section 6.02;

 

(x)   Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

 

(y)   unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent that they
are permitted to remain unfunded under applicable law; and

 

(z)   other Indebtedness of the Borrower or any Restricted Subsidiary, in an
aggregate outstanding principal amount that at the time of, and after giving
effect to, the incurrence thereof would not exceed $35 million and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness; and

 

(aa)   all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on Indebtedness
described in paragraphs (a) through (z) above.

 

98

--------------------------------------------------------------------------------


 

SECTION 6.02.              Liens.  Create, incur, assume or permit to exist any
Lien on any property or assets (including Equity Interests, evidences of
Indebtedness or other securities of any person) at the time owned by it or on
any income or revenues or rights in respect of any thereof, except:

 

(a)   Liens on property or assets of the Borrower and the Restricted
Subsidiaries existing on the Closing Date and set forth on Schedule 6.02 or, to
the extent not listed in such Schedule, where such property or assets have a
fair market value that does not exceed $5.0 million in the aggregate and any
refinancing, modification, replacement, renewal or extension thereof; provided,
that the Lien does not extend to any additional property other than
after-acquired property that is affixed to or incorporated in the property
covered by such Lien and the proceeds and products thereof;

 

(b)   any Lien (i) created under the Loan Documents, (ii) permitted in respect
of any Mortgaged Property by the terms of the applicable Mortgage,
(iii) securing Permitted Refinancing Indebtedness permitted by
Section 6.01(a) and (iv) Liens on cash or deposits granted in favor of any
Swingline Lender or any Issuing Lender to cash collateralize any Defaulting
Lender’s participation in Letters of Credit or Swingline Loans, respectively;

 

(c)   any Lien securing Indebtedness or Permitted Refinancing Indebtedness
permitted by (i) Section 6.01(g)(i), provided that such Lien (A) in the case of
Liens securing Capital Lease Obligations and purchase money Indebtedness,
applies solely to the assets securing such Indebtedness immediately prior to the
consummation of the related Permitted Business Acquisition and after acquired
property, to the extent required by the documentation governing such
Indebtedness (without giving effect to any amendment thereof effected in
contemplation of such acquisition or assumption), and the proceeds and products
thereof; provided, that individual financings otherwise permitted to be secured
hereunder provided by one (1) person (or its affiliates) may be cross
collateralized to other such financings provided by such person (or its
affiliates), (B) in the case of Liens securing Indebtedness other than Capital
Lease Obligations or purchase money Indebtedness, such Liens do not extend to
the property of any person other than the person acquired or formed to make such
acquisition and the subsidiaries of such person (and the Equity Interests in
such person), (C) in the case of clause (A) and clause (B), such Lien is not
created in contemplation of or in connection with such acquisition or assumption
and (D) in the case of a Lien securing Permitted Refinancing Indebtedness, any
such Lien is permitted, subject to compliance with clause (e) of the definition
of the term “Permitted Refinancing Indebtedness” and (ii) Section 6.01(g)(ii),
provided that (A) in the case of any Indebtedness of any Subsidiaries (including
Foreign Subsidiaries of the Borrower and Disregarded Domestic Subsidiaries) that
are not Subsidiary Loan Parties, such Lien applies solely to the assets and
Equity Interests of such Subsidiaries (including Foreign Subsidiaries of the
Borrower, Disregarded Domestic Subsidiaries, their respective Subsidiaries, any
other Foreign Subsidiary or any Disregarded Domestic Subsidiary) that are not
Subsidiary Loan Parties, (B) in the case of any Indebtedness of the Borrower or
any Loan Party, such Indebtedness is secured only by the Collateral and on a
subordinated basis to the Obligations and is subject to intercreditor
arrangements reasonably satisfactory to the Administrative Agent and (C) in the
case of a Lien securing Permitted Refinancing Indebtedness, any such Lien is
permitted, subject to compliance with clause (e) of the definition of the term
“Permitted Refinancing Indebtedness”;

 

(d)   Liens for Taxes, assessments or other governmental charges or levies which
are not overdue by more than thirty (30) days or, if more than thirty (30) days
overdue, (i) which are being contested in accordance with Section 5.03 or
(ii) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

 

(e)   landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty (30)
days or, if more than thirty (30) days overdue, (i) which are being

 

99

--------------------------------------------------------------------------------


 

contested in accordance with Section 5.03 or (ii) with respect to which the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect;

 

(f)   (i) pledges and deposits made (including to support obligations in respect
of letters of credit, bank guarantees or similar instruments to secure) in the
ordinary course of business in compliance with the Federal Employers Liability
Act or any other workers’ compensation, unemployment insurance and other social
security laws or regulations and deposits securing premiums or liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations or otherwise as permitted in Section 6.01(c) and (ii) pledges
and deposits securing liability for reimbursement or indemnification obligations
of (including to support obligations in respect of letters of credit, bank
guarantees or similar instruments for the benefit of) insurance carriers in
respect of property, casualty or liability insurance to the Borrower or any
Subsidiary provided by such insurance carriers;

 

(g)   (i) deposits to secure the performance of bids, trade contracts (other
than for debt for borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety, stay, customs and appeal bonds,
performance, performance and completion and return of money bonds, government
contracts, financial assurances and completion and similar obligations and
similar obligations, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business and
(ii) obligations in respect of letters of credit or bank guarantees that have
been posted to support payment of the items set forth in clause (i) of this
Section 6.02(g);

 

(h)   zoning restrictions, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of the Borrower or
any Subsidiary;

 

(i)   Liens securing Capital Lease Obligations, mortgage financings, and
purchase money Indebtedness or improvements thereto hereafter acquired, leased,
repaired or improved by the Borrower or any Restricted Subsidiary (including the
interests of vendors and lessors under conditional sale and title retention
agreements); provided that (i) such security interests secure Indebtedness
permitted by Section 6.01(h) (including any Permitted Refinancing Indebtedness
in respect thereof), (ii) such security interests are created, and the
Indebtedness secured thereby is incurred, within two hundred seventy (270) days
after such acquisition, lease, completion of construction or repair or
improvement (except in the case of any Permitted Refinancing), (iii) the
Indebtedness secured thereby does not exceed the cost of such equipment or other
property or improvements at the time of such acquisition or construction,
including transaction costs (including any fees, costs or expenses or prepaid
interest or similar items) incurred by the Borrower or any Restricted Subsidiary
in connection with such acquisition or construction or material repair or
improvement or financing thereof and (iv) such security interests do not apply
to any other property or assets of the Borrower or any Restricted Subsidiary
(other than to the proceeds and products of and the accessions to such equipment
or other property or improvements but not to other parts of the property to
which any such improvements are made); provided, that individual financings
otherwise permitted to be secured hereunder provided by one person (or its
affiliates) may be cross collateralized to other such financings provided by
such person (or its affiliates);

 

(j)   Liens arising out of (i) sale and lease-back transactions permitted under
Section 6.03 and (ii) any Indebtedness incurred in connection therewith
permitted by Section 6.01(i) (and any Permitted Refinancing Indebtedness in
respect thereof), so long as such Liens attach only to the property sold and
being leased in such transaction and any accessions thereto or proceeds or
products thereof and related property;

 

100

--------------------------------------------------------------------------------


 

(k)   Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

 

(l)   Liens disclosed by the title insurance policies delivered in connection
with the Mortgages or pursuant to Section 5.09 and any replacement, extension or
renewal of any such Lien; provided that such replacement, extension or renewal
Lien shall not cover any property other than the property that was subject to
such Lien prior to such replacement, extension or renewal; provided, further,
that the Indebtedness and other obligations secured by such replacement,
extension or renewal Lien are permitted by this Agreement;

 

(m)   any interest or title of a lessor, sublessor, licensor or sublicensee
under any leases, subleases, licenses or sublicenses entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(n)   Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Restricted Subsidiary, (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business, (iv) attaching to commodity
trading or other brokerage accounts incurred in the ordinary course of business
and (v) encumbering reasonable customary initial deposits and margin deposits;

 

(o)   Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

 

(p)   Liens securing obligations in respect letters of credit permitted under
Section 6.01(c), (e), (r) and (u);

 

(q)   (i) leases, subleases, licenses or sublicenses of property in the ordinary
course of business or (ii) rights reserved to or vested in any person by the
terms of any lease, license, franchise, grant or permit held by the Borrower or
any Restricted Subsidiary or by a statutory provision to terminate any such
lease, license, franchise, grant or permit or to require periodic payments as a
condition to the continuance thereof;

 

(r)   Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(s)   Liens (i) solely on any cash earnest money deposits or Permitted
Investments made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement with respect to any
Permitted Business Acquisition or other Investment permitted hereunder and
(ii) consisting of an agreement to dispose of any property in a transaction
permitted under Section 6.05;

 

(t)   Liens arising from precautionary UCC financing statements (or similar
filings under other applicable law) regarding operating leases or consignment or
bailee arrangements;

 

(u)   Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof
arising out of such repurchase transaction;

 

101

--------------------------------------------------------------------------------


 

(v)   any Lien securing Indebtedness or Permitted Refinancing Indebtedness
permitted by Section 6.01(o); provided that (i) in the case of any Indebtedness
of Subsidiaries (including Foreign Subsidiaries of the Borrower and Disregarded
Domestic Subsidiaries) that are not Subsidiary Loan Parties, such Lien applies
solely to the assets and Equity Interests of such Subsidiaries (including
Foreign Subsidiaries of the Borrower, Disregarded Domestic Subsidiaries, their
respective Subsidiaries, any other Foreign Subsidiary or any Disregarded
Domestic Subsidiary) that are not Subsidiary Loan Parties, (ii) in the case of
any Indebtedness of the Borrower or any Loan Party, such Indebtedness is secured
only by the Collateral and on a subordinated basis to the Obligations and is
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent and (iii) in the case of a Lien securing Permitted
Refinancing Indebtedness, any such Lien is permitted, subject to compliance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”;

 

(w)   (i) Liens on Equity Interests in Joint Ventures or Unrestricted
Subsidiaries securing obligations of such Joint Venture or Unrestricted
Subsidiaries, as applicable and (ii) customary rights of first refusal and tag,
drag and similar rights in joint venture agreements entered into in the ordinary
course of business;

 

(x)   Liens in favor of the Borrower or the Restricted Subsidiaries securing
intercompany Indebtedness permitted under Section 6.04;

 

(y)   Liens (i) arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or the
Restricted Subsidiaries in the ordinary course of business and (ii) arising by
operation of law under Article 2 of the Uniform Commercial Code;

 

(z)   Liens securing Incremental Equivalent Debt, provided that such Incremental
Equivalent Debt shall be secured only by a Lien on the Collateral and on a pari
passu or subordinated basis with the Obligations and shall be subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent;

 

(aa)   other Liens with respect to property or assets of the Borrower or any
Restricted Subsidiaries; provided that the aggregate principal amount of the
Indebtedness or other obligations secured by such Liens does not exceed $35.0
million at any time outstanding;

 

(bb)   Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(cc)   Liens on specific items of inventory or other goods and the proceeds
thereof securing such person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such person
to facilitate the purchase, shipment or storage of such inventory or goods;

 

(dd)   ground leases in the ordinary course in respect of real property on which
facilities owned or leased by the Borrower or any of its Subsidiaries are
located; and

 

(ee)   Liens securing obligations under Swap Contracts permitted by
Section 6.01.

 

SECTION 6.03.              Sale and Lease-Back Transactions.  Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and substantially contemporaneously rent or
lease from the transferee such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Lease-Back Transaction”),

 

102

--------------------------------------------------------------------------------


 

provided that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to property (i) owned by the Borrower or any Domestic Subsidiary which
is a Restricted Subsidiary that is acquired, leased, repaired or improved after
the Closing Date so long as such Sale and Lease-Back Transaction is consummated
within two hundred seventy (270) days of the acquisition, lease, repair or
improvement of such property or (ii) owned by any Foreign Subsidiary which is a
Restricted Subsidiary regardless of when such property was acquired or (b) with
respect to any property owned by the Borrower or any Domestic Subsidiary which
is a Restricted Subsidiary, if at the time the lease in connection therewith is
entered into, and after giving effect to the entering into of such lease, such
lease is otherwise permitted under this Agreement.

 

SECTION 6.04.              Investments, Loans and Advances.  Purchase, hold or
acquire any Equity Interests, evidences of Indebtedness or other securities of,
make or permit to exist any loans or advances to or Guarantees of the
obligations of, another person or make a designation of a Restricted Subsidiary
as an Unrestricted Subsidiary of (each, an “Investment”), except:

 

(a)   the Transactions;

 

(b)   Investments among the Borrower and its Subsidiaries; provided that the sum
of Investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof, but net in the case of
intercompany loans, and in any event, after giving effect to any returns,
profits, distributions, and similar amounts, repayment of loans and the release
of guarantees (but only to the extent not included in the Available Basket
Amount)) after the Closing Date by the Borrower and the Subsidiary Loan Parties
in Subsidiaries (including Foreign Subsidiaries of the Borrower) that are not
Subsidiary Loan Parties shall not exceed an aggregate net amount equal to
(x) $50.0 million outstanding at any time; plus (y) the portion, if any, of the
Available Basket Amount on the date of such election that the Borrower elects to
apply to this clause(b)(y); and provided further that intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Borrower and the Restricted Subsidiaries shall
not be included in calculating the limitation in this paragraph at any time;

 

(c)   Permitted Investments and investments that were Permitted Investments when
made;

 

(d)   Investments arising out of the receipt by the Borrower or any Subsidiary
of promissory notes and other non-cash consideration for Dispositions permitted
under Section 6.05 (excluding Section 6.05(e));

 

(e)   (i) loans and advances to directors, officers, employees, members of
management or consultants of Holdings (or any Parent Entity), the Borrower or
any Restricted Subsidiary in the ordinary course of business not to exceed $10.0
million in the aggregate at any time outstanding (calculated without regard to
write-downs or write-offs thereof) and (ii) advances of payroll payments and
expenses to directors, officers, employees, members of management or consultants
in the ordinary course of business;

 

(f)   accounts receivable, notes receivable, security deposits and prepayments
arising and trade credit granted in the ordinary course of business and any
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers made in the
ordinary course of business;

 

(g)   Investments under Swap Agreements permitted pursuant to Section 6.01;

 

103

--------------------------------------------------------------------------------


 

(h)   Investments existing on, or contractually committed as of, the Closing
Date and set forth on Schedule 6.04 and any modification, replacement, renewal
or extension thereof so long as any such modification, renewal or extension
thereof does not increase the amount of such Investment except by terms thereof
or as otherwise permitted by this Section 6.04;

 

(i)   Investments resulting from pledges and deposits permitted by
Section 6.02(b)(iv), (f) and (g);

 

(j)   Investments (i) constituting Permitted Business Acquisitions, (ii) in any
Subsidiary in an amount required to permit such person to consummate a Permitted
Business Acquisition and (iii) in any Subsidiary that is not a Subsidiary Loan
Party consisting of the Equity Interests of any person who is not a Subsidiary
Loan Party;

 

(k)   Guarantees (i) permitted by Sections 6.01(k) and (ii) of leases (other
than Capital Lease Obligations) or of other obligations not constituting
Indebtedness, in each case in the ordinary course of business;

 

(l)   Investments received in connection with the bankruptcy or reorganization
of any person, or settlement of obligations of, or other disputes with or
judgments against, or foreclosure or deed in lieu of foreclosure with respect to
any Lien held as security for an obligation, in each case in the ordinary course
of business;

 

(m)   Investments of the Borrower or any Restricted Subsidiary acquired after
the Closing Date or of a person merged into or consolidated with the Borrower or
a Restricted Subsidiary, in each case, in accordance with Section 6.05 (other
than Section 6.05(e)), after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation and any modification, replacement, renewal
or extension thereof so long as any such modification, renewal or extension
thereof does not increase the amount of such Investment except as otherwise
permitted by this Section 6.04;

 

(n)   acquisitions by the Borrower of obligations of one (1) or more directors,
officers, employees, members or management or consultants of Holdings, the
Borrower or its Subsidiaries in connection with such person’s acquisition of
Equity Interests of Holdings (or its Parent Entity), so long as no cash is
actually advanced by the Borrower or any of its Subsidiaries to such persons in
connection with the acquisition of any such obligations;

 

(o)   Investments in Holdings in amounts and for purposes for which Restricted
Payments to Holdings are permitted under Section 6.06;

 

(p)   Investments consisting of Indebtedness, Liens, Sale and Lease-Back
Transactions, mergers, consolidations, Dispositions, Restricted Payments and
prepayments and repurchases of Indebtedness permitted under Section 6.01, 6.02,
6.03, 6.05, 6.06, 6.09 and 9.04(f) and (i);

 

(q)   Investments by the Borrower or any Restricted Subsidiary in an outstanding
aggregate amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed $75.0 million,
(plus any returns, profits, distributions and similar amounts, repayments of
loans and the release of guarantees in respect of Investments theretofore made
by it pursuant to this paragraph (q) to the extent not otherwise included in the
determination of the Available Basket Amount);

 

104

--------------------------------------------------------------------------------


 

(r)   other Investments by the Borrower or any Restricted Subsidiary in an
aggregate amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed (i) the portion,
if any, of the Available Basket Amount on the date of such election that the
Borrower elects to apply to this Section 6.04(r) plus (ii) the portion, if any,
of the Excluded Contributions on the date of such election that the Borrower
elects to apply to this Section 6.04(r);

 

(s)   Investments in the ordinary course of business consisting of
(A) endorsements for collection or deposit or (B) customary trade arrangements
with customers;

 

(t)   Investments to the extent the consideration paid therefor consists solely
of Equity Interests of the applicable person or any direct or indirect parent
thereof;

 

(u)   Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client and customer contracts and loans or
advances made to, and guarantees with respect to obligations of, distributors,
suppliers, licensors and licensees in the ordinary course of business; and

 

(v)   Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are made with the proceeds received by such
Restricted Subsidiary from an Investment made by a Loan Party in such Restricted
Subsidiary pursuant to this Section 6.04.

 

SECTION 6.05.              Mergers, Consolidations and Dispositions.  Merge into
or consolidate with any other person, or permit any other person to merge into
or consolidate with it, or Dispose of (in one (1) transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired), or Dispose of any Equity Interests of any Restricted
Subsidiary of the Borrower, except that this Section shall not prohibit:

 

(a)   (i) the Disposition of inventory and equipment in the ordinary course of
business by the Borrower or any Restricted Subsidiary, (ii) the Disposition of
surplus, obsolete, used or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business by the Borrower or any Restricted
Subsidiary, (iii) the leasing or subleasing of real property in the ordinary
course of business by the Borrower or any Restricted Subsidiary or (iv) the
Disposition of Permitted Investments in the ordinary course of business;

 

(b)   if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, (i) the merger of any
Subsidiary of Holdings (which shall either be (A) newly formed expressly for the
purpose of such transaction and which owns no assets or (B) a Subsidiary of the
Borrower) into the Borrower in a transaction in which the Borrower is the
surviving or resulting entity or the surviving or resulting person expressly
assumes the obligations of the Borrower in a manner reasonably satisfactory to
the Administrative Agent, (ii) the merger or consolidation of any Subsidiary
with or into any other Subsidiary; provided that in a transaction involving
(A) the Borrower or (B) any Subsidiary Loan Party, a Subsidiary Loan Party shall
be the surviving or resulting person or such transaction shall be an Investment
permitted by Section 6.04 or (iii) the liquidation or dissolution of any
Restricted Subsidiary (other than the Borrower) or change in form of entity of
any Restricted Subsidiary if the Borrower determines in good faith that such
liquidation, dissolution or change in form is in the best interests of the
Borrower;

 

(c)   Dispositions among the Borrower and its Subsidiaries (upon voluntary
liquidation or otherwise); provided that any Dispositions by a Loan Party to a
person that is not a Loan Party shall be for book value (as reasonably
determined by such person) or such transaction shall, to the extent sold for

 

105

--------------------------------------------------------------------------------

 


 

less than fair market value (as reasonably estimated by the Borrower), be made
in compliance with Section 6.04;

 

(d)   Sale and Lease-Back Transactions permitted by Section 6.03;

 

(e)   Liens permitted by Section 6.02, Investments permitted by Section 6.04,
and Restricted Payments permitted by Section 6.06;

 

(f)   Dispositions of receivables in the ordinary course of business and not as
part of an accounts receivables financing transaction;

 

(g)   Dispositions by the Borrower or any Restricted Subsidiary not otherwise
permitted by this Section 6.05; provided that (i) the consideration for any
Disposition shall be at least 75% cash consideration (provided that for purposes
of the 75% cash consideration requirement (w) the amount of any Indebtedness or
other liabilities of the Borrower or any Restricted Subsidiary (as shown on such
person’s most recent balance sheet or in the notes thereto) that are assumed by
the transferee of any such assets, (x) the amount of any trade-in value applied
to the purchase price of any replacement assets acquired in connection with such
Disposition, (y) any securities received by such Restricted Subsidiary from such
transferee that are converted by such Restricted Subsidiary into cash or cash
equivalents (to the extent of the cash or cash equivalents received) following
the closing of the applicable Disposition and (z) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (z) that is at that time outstanding, not in
excess of $25.0 million in each case, shall be deemed to be cash) and (ii) the
Net Proceeds thereof are applied in accordance with Section 2.11(b); provided
further that immediately prior to and after giving effect to such Disposition,
no Event of Default shall have occurred or be continuing;

 

(h)   Dispositions by the Borrower or any Restricted Subsidiary of assets that
were acquired in connection with an acquisition permitted hereunder (including,
without limitation, Permitted Business Acquisitions); provided that any such
sale, transfer, lease or other disposition shall be made or contractually
committed to be made within two hundred seventy (270) days of the date such
assets were acquired by the Borrower or such Subsidiary; and provided further
that, on a Pro Forma Basis for such disposition of a line of business or
manufacturing facility and the consummation of such Permitted Business
Acquisition, the Borrower and the Restricted Subsidiaries are in compliance with
the Total Leverage Ratio;

 

(i)   any merger or consolidation in connection with an Investment permitted
under Section 6.04 (including any Subsidiary Redesignation or Unrestricted
Subsidiary Designation); provided that (i) if the continuing or surviving person
is a Restricted Subsidiary, such Restricted Subsidiary shall have complied with
its obligations under Section 5.09 (if any), (ii) in the case of a transaction,
the purpose of which is a Subsidiary Redesignation or an Unrestricted Subsidiary
Designation, such transaction must be consummated in compliance with
Section 6.04, and (iii) if the Borrower is a party thereto, the Borrower shall
be the continuing or surviving person or the continuing or surviving person
shall assume the obligations of the Borrower in a manner reasonably acceptable
to the Administrative Agent;

 

(j)   licensing and cross-licensing arrangements involving any technology or
other intellectual property of the Borrower or any Restricted Subsidiary in the
ordinary course of business;

 

(k)   Dispositions of inventory or other property of the Borrower and the
Restricted Subsidiaries determined by the management of the Borrower to be no
longer useful or necessary in the operation of the business of the Borrower or
any of its Subsidiaries;

 

106

--------------------------------------------------------------------------------


 

(l)   Permitted Business Acquisitions;

 

(m)   the issuance of Qualified Capital Stock by the Borrower;

 

(n)   sales of Equity Interests of any Subsidiary of the Borrower; provided
that, in the case of the sale of the Equity Interests of a Subsidiary Loan Party
which is a Wholly Owned Subsidiary, the purchaser shall be the Borrower or
another Subsidiary Loan Party or such transaction shall fit within another
clause of this Section 6.05 or constitute an Investment permitted by
Section 6.04 (other than Section 6.04(p));

 

(o)   Dispositions of property to the extent that (A) such property is exchanged
for credit against the purchase price of similar replacement property or (B) the
proceeds of such sale, transfer, lease or other disposition are promptly applied
to the purchase price of such replacement property;

 

(p)   leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and the Restricted Subsidiaries;

 

(q)   Dispositions of property subject to casualty or condemnation proceeding
(including in lieu thereof) upon receipt of the Net Proceeds therefor;

 

(r)   Dispositions of property in the ordinary course of business consisting of
the abandonment of intellectual property rights which, in the reasonable good
faith determination of the Borrower, are not material to the conduct of the
business of the Borrower and the Restricted Subsidiaries;

 

(s)   Dispositions of Investments in Joint Ventures to the extent required by,
or made pursuant to, buy/sell arrangements between the joint venture parties set
forth in, joint venture arrangements and similar binding arrangements;

 

(t)   Dispositions of real property and related assets in the ordinary course of
business in connection with relocation activities for directors, officers,
employees, members of management, or consultants of the Borrower and the
Restricted Subsidiaries;

 

(u)   terminations of Swap Agreements;

 

(v)   the expiration of any option agreement in respect of real or personal
property;

 

(w)   Dispositions of Unrestricted Subsidiaries;

 

(x)   any Restricted Subsidiary of the Borrower may consummate a merger,
dissolution, liquidation or consolidation, the purpose of which is to effect a
Disposition otherwise permitted under this Section 6.05;

 

(y)   Dispositions permitted by Section 6.04 (other than Section 6.04(p)) and
Section 6.06 (other than Section 6.06(h)) and Liens permitted by Section 6.02;

 

(z)   the Disposition of the asset identified to the Administrative Agent prior
to the Closing Date; and

 

(aa)   any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims in the ordinary
course of business.

 

107

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained above in this Section 6.05,
(i) no Disposition in excess of $7.5 million shall be permitted by this
Section 6.05 (other than Dispositions pursuant to clause (a)(ii), (a)(iii), (b),
(c), (i), (k), (l), (r), (s), (t) (u), (v), (w) or (x) (to the extent such
Disposition is not required to be for fair market value)) unless such
Disposition is for fair market value (as reasonably determined by the Borrower)
and (ii) no Disposition shall be permitted by paragraph (d) or (k) of this
Section 6.05 unless such Disposition is for at least 75% cash consideration and
(iii) no Disposition in excess of $7.5 million shall be permitted by paragraph
(h) of this Section 6.05 unless such Disposition is for at least 75% cash
consideration; provided that for purposes of the 75% cash consideration
requirement in the foregoing clauses (ii) and (iii), (w) the amount of any
Indebtedness or other liabilities of the Borrower or any Restricted Subsidiary
(as shown on such person’s most recent balance sheet or in the notes thereto)
that are assumed by the transferee of any such assets, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such Disposition, (y) any securities received by such
Restricted Subsidiary from such transferee that are converted by such Restricted
Subsidiary into cash or cash equivalents (to the extent of the cash or cash
equivalents received) following the closing of the applicable Disposition, and
(z) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z) that is
at that time outstanding, not in excess of $25.0 million (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value), in each
case, shall be deemed to be cash.

 

SECTION 6.06.                                         Dividends and
Distributions.  Declare or pay, directly or indirectly, any dividend or make any
other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any Equity
Interests of the Borrower (other than dividends and distributions on such Equity
Interests payable solely by the issuance of additional Equity Interests of the
Borrower) or directly or indirectly redeem, purchase, retire or otherwise
acquire for value any Equity Interests of the Borrower or set aside any amount
for any such purpose (other than through the issuance of additional Equity
Interests of the person redeeming, purchasing, retiring or acquiring such
shares) (a “Restricted Payment”); provided, however, that:

 

(a)   [Reserved].

 

(b)   the Borrower may make Restricted Payments as shall be necessary to allow
Holdings (or any Parent Entity) (i) to pay operating expenses in the ordinary
course of business and other corporate overhead, legal, accounting and other
professional fees and expenses (including, without limitation, those owing to
third parties plus any customary indemnification claims made by directors,
officers, employees, members of management and consultants of Holdings (or any
Parent Entity) attributable to the ownership or operations of Holdings, the
Borrower and the Restricted Subsidiaries), (ii) to pay fees and expenses related
to any debt or equity offering, investment or acquisition permitted hereunder
(whether or not successful), (iii) to pay franchise or similar taxes and other
fees and expenses required in connection with the maintenance of its existence
and its ownership of the Borrower and in order to permit Holdings to make
payments (other than cash interest payments) which would otherwise be permitted
to be paid by the Borrower under Section 6.07(b), (iv) to finance any Investment
permitted to be made under Section 6.04; provided, that (A) such Restricted
Payments under this clause (iv) shall be made substantially concurrently with
the closing of such Investment and (B) the Parent Entity shall, immediately
following the closing thereof cause all property acquired to be contributed to
the Borrower or one (1) of the Restricted Subsidiaries or the merger of the
person formed or acquired into the Borrower or one (1) of the Restricted
Subsidiaries in order to consummate such Investment; and (v) to pay customary
salary, bonus and other benefits payable to directors, officers, employees,
members of management or consultants of Holdings or any Parent Entity to the
extent such salary, bonuses and other

 

108

--------------------------------------------------------------------------------


 

benefits are directly attributable and reasonably allocated to the operations of
the Borrower and its Subsidiaries;

 

(c)   the Borrower may make Restricted Payments the proceeds of which are used
to purchase or redeem (i) the Equity Interests of Holdings or any Parent Entity
(including related stock appreciation rights or similar securities) held by then
present or former directors, officers, employees, members of management or
consultants of any Parent Entity, the Borrower or any of its Subsidiaries (or
the estate, heirs, family members, spouse, former spouse, domestic partner or
former domestic partner of any of the foregoing) or by any Plan, provided that
the aggregate amount of such Restricted Payments under this paragraph (c) shall
not exceed in any fiscal year $7.5 million (plus the sum of the amount of
(x) net proceeds received by the Borrower during such fiscal year from sales of
Equity Interests of Holdings or any Parent Entity to directors, officers,
employees, members of management or consultants of Holdings, the Borrower or any
Subsidiary (or the estate, heirs, family members, spouse, former spouse,
domestic partner or former domestic partner of any of the foregoing), or any
Plan and (y) net proceeds of any key-man life insurance policies received during
such fiscal year), which, if not used in any year, may be carried forward to the
next subsequent fiscal year and (ii) fractional shares of Equity Interests;

 

(d)   repurchases of Equity Interests in Holdings (or any Parent Entity), the
Borrower or any Restricted Subsidiary deemed to occur upon exercise of stock
options or similar Equity Interests if such repurchased Equity Interests
represent a portion of the exercise price of such options or taxes to be paid in
connection therewith;

 

(e)   the Borrower may make Restricted Payments to Holdings in an aggregate
amount equal to (i) the portion, if any, of the Available Basket Amount on the
date of such election that the Borrower elects to apply to this
Section 6.06(e)(i) plus (ii) the portion, if any, of the Restricted Payments
Carry Forward Amount on the date of such election that the Borrower elects to
apply to this Section 6.06(e)(ii) plus (iii) the portion, if any, of the
Restricted Payments Basket Amount on the date of such election that the Borrower
elects to apply to this Section 6.06(e)(iii) plus (iv) the portion, if any, of
the Excluded Contributions on the date of such election that the Borrower elects
to apply to this Section 6.06(e)(iv); provided that (x) with respect to any
Restricted Payments made pursuant to clause (i) in reliance on the CNI Growth
Amount, at the time of such Restricted Payments and after giving effect thereto
and to any borrowing in connection therewith, the Secured Leverage Ratio on a
Pro Forma Basis does not exceed 3.75:1.00 and (y) with respect to clauses (i),
(ii) and (iii), no Default or Event of Default has occurred and is continuing;

 

(f)   the Borrower and any Subsidiary may make Restricted Payments to any direct
or indirect member of an affiliated group of corporations that files a
consolidated U.S. federal tax return with the Borrower (the “Tax
Distributions”), provided that, such Tax Distributions shall not exceed the
amount that the Borrower or the Subsidiaries would have been required to pay in
respect of federal, state or local taxes, as the case may be, in respect of such
year if the Borrower or the Subsidiaries had paid such taxes directly as a
stand-alone taxpayer or stand-alone group;

 

(g)   the Borrower may make Restricted Payments with the net proceeds of any
issuance of Qualified Capital Stock after the Closing Date;

 

(h)   to the extent constituting a Restricted Payment, the Borrower and the
Restricted Subsidiaries may enter into the transactions expressly permitted by
Section 6.04, Section 6.05 (other than Section 6.05(e)) or Section 6.07;

 

(i)   the proceeds of which shall be used by Holdings to make (or to make a
Restricted Payment to any Parent Equity to enable it to make) cash payments in
lieu of the issuance of fractional

 

109

--------------------------------------------------------------------------------


 

shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Holdings or any Parent
Equity; and

 

(j)   payments made or expected to be made by the Borrower or any of its
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former officers, directors, employees, members of
management or consultants of the Borrower (or any Parent Entity) or any of its
Subsidiaries (or the estate, heirs, family members, spouse, former spouse,
domestic partner or former domestic partner of the foregoing) and any
repurchases of Equity Interest in consideration of such payments including
demand repurchases in connection with the exercise of stock options.

 

SECTION 6.07.                                         Transactions with
Affiliates.  (a)   Sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transaction with, any of its Affiliates, unless such transaction is
(i) otherwise permitted (or required) under this Agreement or (ii) except with
respect to any Investments permitted by Section 6.04, upon terms no less
favorable to the Borrower or such Restricted Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate.  Any transaction or series of related transactions involving
the payment of less than $10.0 million with any such Affiliate shall be deemed
to have satisfied the standard set forth in clause (ii) above if such
transaction is approved by a majority of the Disinterested Directors of the
board of managers (or equivalent governing body) of any Parent Entity, the
Borrower or such Restricted Subsidiary.

 

(b)   The foregoing paragraph (a) shall not prohibit,

 

(i)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the board of directors (or
equivalent governing body) of any Parent Entity,

 

(ii)   loans or advances to directors, officers, employees, members of
management or consultants of Holdings, the Borrower or any of its Subsidiaries
permitted or not prohibited by Section 6.04,

 

(iii)   transactions among Holdings, the Borrower its Subsidiaries, in each case
otherwise permitted or not prohibited by the Loan Documents,

 

(iv)   the payment of fees and indemnities to directors, officers, employees,
members of management or consultants of any Parent Entity, the Borrower and the
Restricted Subsidiaries in the ordinary course of business,

 

(v)   permitted agreements in existence on the Closing Date and set forth on
Schedule 6.07 or any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect,

 

(vi)   (A) any employment or severance agreements or arrangements entered into
by the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business, (B) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers, directors, members of management or consultants, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract or arrangement and transactions pursuant thereto,

 

110

--------------------------------------------------------------------------------


 

(vii)   Restricted Payments permitted under Section 6.06,

 

(viii)   any purchase by Holdings of or contributions to, the equity capital of
the Borrower,

 

(ix)   payments by the Borrower or any of the Restricted Subsidiaries to the
Permitted Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the board of directors (or equivalent governing
body) of the Borrower, in good faith,

 

(x)   transactions among the Borrower and the Restricted Subsidiaries for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business,

 

(xi)   any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors (or equivalent governing body) of the Borrower from an
accounting, appraisal or investment banking firm, in each case of nationally
recognized standing, which letter states that such transaction is on terms that
are no less favorable to the Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate,

 

(xii)   the Transactions, including the payment of all fees, expenses, bonuses
and awards (including Transaction Costs) related to the Transactions,

 

(xiii)   Guarantees permitted by Section 6.01,

 

(xiv)   the issuance and sale of Qualified Capital Stock or Permitted Debt
Securities,

 

(xv)   transactions with customers, clients, suppliers or Joint Ventures for the
purchase or sale of goods and services entered into in the ordinary course of
business,

 

(xvi)   transactions pursuant to the Tax Sharing Agreement, and

 

(xvii)   the indemnification of directors, officers, employees, members of
management or consultants of any Parent Entity, the Borrower and its
Subsidiaries in accordance with customary practice.

 

SECTION 6.08.                                         Business of Holdings, the
Borrower and the Subsidiaries.  Notwithstanding any other provisions hereof,
engage at any time in any business or business activity other than:

 

(a)   in the case of Holdings, (A) ownership and acquisition of Equity Interests
in the Borrower, together with activities directly related thereto,
(B) performance of its obligations under and in connection with the Loan
Documents (and Permitted Refinancing Indebtedness in respect thereof) and the
other agreements contemplated hereby and thereby, (C) actions incidental to the
consummation of the Transactions, (D) the incurrence of and performance of its
obligations related to Indebtedness and Guarantees incurred by Holdings after
the Closing Date and that are related to the other activities referred to in, or
otherwise permitted by, this Section 6.08(a) including the payment by Holdings,
directly or indirectly, of dividends or other distributions (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any of its Equity Interests, or directly or indirectly
redeeming, purchasing, retiring or otherwise acquiring for value any of its
Equity Interests or setting aside any amount for any such purpose, (E) actions
required by law to maintain its existence,

 

111

--------------------------------------------------------------------------------


 

(F) the payment of taxes and other customary obligations, (G) the issuance of
Equity Interests, (H) any transaction contemplated or referred to in this
Article VI (including guaranteeing Indebtedness or obligations of the Borrower
and its Subsidiaries) and (I) activities incidental to its maintenance and
continuance and to the foregoing activities, or

 

(b)   in the case of the Borrower and any Restricted Subsidiary, any business or
business activity conducted by any of them on the Closing Date and any business
or business activities incidental or related thereto, or any business or
activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.

 

Notwithstanding anything to the contrary contained in herein, Holdings shall not
sell, dispose of, grant a Lien on or otherwise transfer its Equity Interests in
the Borrower (other than (i) Liens created by the Collateral Documents,
(ii) Liens arising by operation of law that would be permitted under
Section 6.02 or (iii) the sale, disposition or other transfer (whether by
purchase and sale, merger, consolidation, liquidation or otherwise) of the
Equity Interests of the Borrower to any Parent Entity that becomes a Loan Party
and agrees to be bound by this Section 6.08).

 

SECTION 6.09.                                         Limitation on
Modifications of Indebtedness; Modifications of Certificate of Incorporation,
By-Laws and Certain Other Agreements; etc.  (a)   Amend or modify in any manner
materially adverse to the Lenders, or grant any waiver or release under or
terminate in any manner (if such granting or termination shall be materially
adverse to the Lenders), the articles or certificate of incorporation or by-laws
or limited liability company operating agreement of Holdings, the Borrower or
any of the Subsidiary Loan Parties.

 

(b)   Make, or agree to make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Subordinated Indebtedness with an aggregate
outstanding principal amount in excess of $35.0 million in respect thereof, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
such Subordinated Indebtedness in respect thereof (except for (i) Refinancings
otherwise permitted by Section 6.01, (ii) payments of regularly scheduled
interest, fees, expenses and indemnification obligations and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date thereof,
(iii) any AHYDO “catch up” payments and (iv) the conversion of any Subordinated
Indebtedness to Equity Interests of Holdings or any Parent Entity (each such
payment or distribution, a “Restricted Debt Payment”)); provided, however, that
such Subordinated Indebtedness may be repurchased, redeemed, retired, acquired,
cancelled or terminated so long as (x) (A) immediately prior to and after giving
effect to such repurchase, no Event of Default shall have occurred or be
continuing and (B) the aggregate principal amount of such repurchases shall not
exceed in the aggregate (1) the portion, if any, of the Available Basket Amount
that the Borrower elects to apply to this clause (B) and (2) $50.0 million,
provided that after giving effect to any repurchase using the Available Basket
Amount and any Indebtedness incurred in connection therewith (and the use of
proceeds thereof), the Total Leverage Ratio for the most recently completed Test
Period calculated on a Pro Forma Basis is not more than 3.50 to 1.00 or  (y) the
aggregate principal amount of such repurchases shall not exceed the portion, if
any, of the Excluded Contributions that the Borrower elects to apply to this
clause (y); or

 

(c)   Amend or modify, or permit the amendment or modification of, any provision
of any Permitted Debt Securities, unsecured Indebtedness or Subordinated
Indebtedness (or Permitted Refinancings in respect thereof) in each case with an
aggregate outstanding principal amount in excess of $20.0 million of the
Borrower or any Restricted Subsidiary, or any agreement relating thereto, other
than amendments or modifications that are not materially adverse to Lenders (it
being understood that this Section 6.09(c) shall not restrict Permitted
Refinancings permitted by Section 6.01); or

 

112

--------------------------------------------------------------------------------


 

(d)   Permit the Borrower or any Restricted Subsidiary to enter into any
agreement or instrument that by its terms restricts (i) the payment of dividends
or distributions or the making of cash advances to (or the repayment of cash
advances from) the Borrower or any Restricted Subsidiary or (ii) the granting of
Liens on Collateral pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of:

 

(i)   restrictions imposed by applicable law;

 

(ii)   contractual encumbrances or restrictions in effect on the Closing Date or
contained in any agreements related to any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness, or any such encumbrances or
restrictions in any agreements relating to any Permitted Debt Securities issued
after the Closing Date or Permitted Refinancing Indebtedness in respect thereof,
in each case so long as the scope of such encumbrance or restriction is no more
expansive in any material respect than any such encumbrance or restriction in
effect on the Closing Date (or the date of issuance as the case may be), or any
agreement (regardless of whether such agreement is in effect on the Closing
Date) providing for the subordination of Subordinated Intercompany Debt;

 

(iii)   any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the Disposition of all or substantially all the Equity Interests or
assets of such Subsidiary pending the closing of such sale or disposition;

 

(iv)   customary provisions in Joint Venture agreements and other similar
agreements applicable to Joint Ventures entered into in the ordinary course of
business;

 

(v)   any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

 

(vi)   customary provisions contained in leases, subleases, licenses or
sublicenses of intellectual property and other similar agreements entered into
in the ordinary course of business;

 

(vii)   customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

 

(viii)   customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

 

(ix)   customary restrictions and conditions contained in any agreement relating
to any Disposition permitted under Section 6.05 pending the consummation of such
Disposition;

 

(x)   customary restrictions and conditions contained in the document relating
to any Lien, so long as (1) such Lien is permitted under Section 6.02 and such
restrictions or conditions relate only to the specific asset subject to such
Lien and the proceeds and products thereof, and (2) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 6.09;

 

(xi)   customary net worth provisions contained in real property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions could not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

 

113

--------------------------------------------------------------------------------


 

(xii)   any agreement in effect at the time such person becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Restricted Subsidiary; or

 

(xiii)   restrictions contained in any documents documenting Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party permitted hereunder.

 

SECTION 6.10.                                         Financial Covenants. 
(a)   Permit the Total Leverage Ratio as of the last day of any Test Period
occurring in any period set forth below, to be in excess of the ratio set forth
below for such period.

 

Period

 

Ratio

 

June 30, 2012 to September 30, 2012

 

4.00 to 1.00

 

Thereafter

 

3.75 to 1.00

 

 

If the Borrower or a Restricted Subsidiary intends to take any Restricted Action
prior to the date on which the Borrower first would be required to deliver a
compliance certificate pursuant to Section 5.04(c), then, for purposes of
determining compliance with the Total Leverage Ratio, the applicable Total
Leverage Ratio shall be 4.00:1.00 and EBITDA shall be measured for the most
recent four (4) fiscal quarter period for which quarterly financial statements
are available.

 

(b)   Permit the Interest Coverage Ratio as of the last day of any Test Period
occurring in any period set forth below, to be less than the ratio set forth
below for such period.

 

Period

 

Ratio

 

June 30, 2012 to September 30, 2012

 

2.50 to 1.00

 

December 31, 2012 to June 30, 2013

 

2.75 to 1.00

 

September 30, 2013 to June 30, 2014

 

3.00 to 1.00

 

Thereafter

 

3.25 to 1.00

 

 

If the Borrower or a Restricted Subsidiary intends to take any Restricted Action
prior to the date on which the Borrower first would be required to deliver a
compliance certificate pursuant to Section 5.04(c), then, for purposes of
determining compliance with the Interest Coverage Ratio, the applicable Interest
Coverage Ratio shall be 2.50:1.00 and Cash Interest Expense and EBITDA shall, in
each case, be measured for the most recent four (4) fiscal quarter period for
which quarterly financial statements are available.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.                                         Events of Default.  In
case of the happening of any of the following events (each, an “Event of
Default”):

 

(a)   any representation or warranty made or deemed made by Holdings, the
Borrower or any other Loan Party in any Loan Document, or in any certificate or
other instrument required to be given by any Loan Party in writing furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made pursuant to the
terms of the Loan Documents or so furnished by Holdings, the Borrower or any
other Loan Party;

 

114

--------------------------------------------------------------------------------


 

(b)   default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c)   default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in paragraph (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of five (5) Business Days;

 

(d)   default shall be made in the due observance or performance by Holdings,
the Borrower or any of the Restricted Subsidiaries of any covenant, condition or
agreement contained in Section 5.05(a) or in Article VI;

 

(e)   default shall be made in the due observance or performance by Holdings,
the Borrower or any of the Restricted Subsidiaries of any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above) and such default shall continue unremedied
for a period of thirty (30) days after written notice thereof from the
Administrative Agent or the Required Lenders to the Borrower;

 

(f)   (i) any event or condition occurs that (A) results in any Indebtedness in
excess of $35.0 million becoming due prior to its scheduled maturity or
(B) enables or permits (with all applicable grace periods having expired) the
holder or holders any Indebtedness in excess of $35.0 million or any trustee or
agent on its or their behalf to cause any such Indebtedness in excess of $35.0
million to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity or (ii) Holdings, the
Borrower or any of the Restricted Subsidiaries shall fail to pay the principal
of any Indebtedness in excess of $35.0 million at the stated final maturity
thereof; provided that this paragraph (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder; provided further that any such failure is unremedied and
not waived by the holders of such Indebtedness prior to the acceleration of the
Loans pursuant to this Section 7.01;

 

(g)   there shall have occurred a Change in Control;

 

(h)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any such Restricted Subsidiary (other than
any Immaterial Subsidiary), or of a substantial part of the property or assets
of Holdings, the Borrower or any material Restricted Subsidiary, under the
Bankruptcy Code, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any such Restricted Subsidiary or for a substantial part of the
property or assets of Holdings, the Borrower or any such Restricted Subsidiary
or (iii) the winding-up or liquidation of Holdings, the Borrower or any such
Restricted Subsidiary (except, in the case of any such Restricted Subsidiary, in
a transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i)   Holdings, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary), shall (i) voluntarily commence any proceeding or file
any petition seeking relief under the Bankruptcy Code, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or

 

115

--------------------------------------------------------------------------------


 

any such Restricted Subsidiary or for a substantial part of the property or
assets of Holdings, the Borrower or any such Restricted Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

 

(j)   the failure by Holdings, the Borrower or any Restricted Subsidiary to pay
one (1) or more final judgments aggregating in excess of $35.0 million (to the
extent not covered by third-party insurance as to which the insurer has been
notified of such judgment and does not deny coverage), which judgments are not
discharged or effectively waived or stayed for a period of sixty (60)
consecutive days, or any action shall be legally taken by a judgment creditor to
levy upon assets or properties of Holdings, the Borrower or any Restricted
Subsidiary to enforce any such judgment;

 

(k)   (i) an ERISA Event and/or a Foreign Plan Event shall have occurred, (ii) a
trustee shall be appointed by a United States district court to administer any
Plan(s) or (iii) any Loan Party or any ERISA Affiliate shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such person does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; and in each case
in clauses (i) through (iii) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

 

(l)   (i) any Loan Document shall for any reason cease to be, or shall be
asserted in writing by Holdings, the Borrower or any Restricted Subsidiary not
to be, a legal, valid and binding obligation of any party thereto, (ii) any
security interest purported to be created by any Security Document and to extend
to assets that are not immaterial to Holdings, the Borrower and the Restricted
Subsidiaries on a consolidated basis shall cease to be, or shall be asserted in
writing by Holdings, the Borrower or any other Loan Party not to be (other than
in a notice to the Administrative Agent to take requisite actions to perfect
such Lien), a valid and perfected security interest (perfected as and having the
priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent (x) any such loss of perfection or priority results from the failure of
the Administrative Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Agreement,
(y) such loss is covered by a lender’s title insurance policy as to which the
insurer has been notified of such loss and does not deny coverage and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (z) such loss of perfected security interest may be remedied by the
filing of appropriate documentation without the loss of priority, (iii) the
Guarantees pursuant to the Security Documents by Holdings, the Borrower or the
Subsidiary Loan Parties of any of the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by Holdings or the Borrower or any Subsidiary Loan Party not
to be in effect or not to be legal, valid and binding obligations or (iv) the
Obligations of the Borrower or the Guarantees pursuant to the Security Documents
by Holdings, the Borrower or the Subsidiary Loan Parties shall cease to
constitute senior indebtedness under the subordination provisions of any
indenture or other instruments, agreements and documents evidencing or governing
any Permitted Debt Securities in excess of $35.0 million or such subordination
provisions shall be invalidated or otherwise cease (in each case so long as such
indenture, instrument, agreement or document is then in effect), or shall be
asserted in writing by Holdings, the Borrower or any Subsidiary Loan Party to be
invalid or to cease to be legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their terms;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i)(i), (ii), (iii) or (iv) above), and at any
time thereafter during the continuance of such event, the

 

116

--------------------------------------------------------------------------------


 

Administrative Agent may, and at the request of the Required Lenders shall, upon
notice to the Borrower, take any or all of the following actions, at the same or
different times:  (i) terminate forthwith the Commitments, (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding and (iii) if the Loans have been declared due and
payable pursuant to clause (ii) above, demand cash collateral pursuant to
Section 2.05(j); and in any event with respect to the Borrower described in
paragraph (h) or (i)(i), (ii), (iii) or (iv) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for cash collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

SECTION 7.02.                                   Holdings’s Right to Cure. 
(a)   Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the Borrower fails (or, but for the operation of this Section 7.02,
would fail) to comply with the requirements of the Financial Covenants, until
the expiration of the twentieth day subsequent to the date the certificate
calculating the Financial Covenants is required to be delivered pursuant to
Section 5.04(c) (the “Cure Expiration Date”), the Borrower shall have the right
to issue Qualified Capital Stock for cash or to receive an equity contribution
in respect of its equity constituting Qualified Capital Stock (the “Cure
Right”), and upon the receipt by the Borrower of such cash (the “Specified
Equity Contribution”) the Financial Covenants shall be recalculated giving
effect to the following pro forma adjustments:

 

(i)   EBITDA shall be increased, solely for the purpose of determining
compliance with Section 6.10 and not for any other purpose under this Agreement
(including taking any Restricted Action or calculating Excess Cash Flow), by an
amount equal to the Specified Equity Contribution; and

 

(ii)   if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the Financial Covenants,
the Borrower shall be deemed to have satisfied the requirements of the Financial
Covenants as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of the Financial Covenants that had occurred shall
be deemed cured for purposes of this Agreement.

 

(b)   Notwithstanding anything herein to the contrary, (i) in each four
(4)-fiscal-quarter period there shall be at least two (2) fiscal quarters with
respect to which the Cure Right is not exercised, (ii) the Cure Right shall be
exercised no more than five (5) times over the term of this Agreement, (iii) the
Specified Equity Contribution shall be no greater than the amount required for
purposes of complying with the Financial Covenants, (iv) any amount constituting
a Specified Equity Contribution shall not have been designated as an Excluded
Contribution or an EBITDA Addback Contribution and shall not have been included
in the determination of the Available Amount Basket and (v) after the occurrence
of an Event of Default resulting from a failure to comply with the requirements
of the Financial Covenants, if the Borrower has given the Administrative Agent
notice that the Borrower intends to cure such failure with the proceeds of a
Specified Equity Contribution, neither the Lenders nor the Administrative Agent
shall exercise any rights or remedies under Section 7.01 (or under any other
Loan Document) available

 

117

--------------------------------------------------------------------------------


 

during the continuance of any Default or Event of Default on the basis of any
actual or purported failure to comply with any Financial Covenant until such
failure is not cured on or prior to the Cure Expiration Date.

 

ARTICLE VIII

 

The Agents

 

SECTION 8.01.                                   Appointment.  Each Lender hereby
irrevocably designates and appoints the Administrative Agent as the agent of
such Lender under this Agreement and the other Loan Documents, and each such
Lender irrevocably authorizes the Administrative Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.

 

SECTION 8.02.                                   Delegation of Duties.  The
Administrative Agent may execute any of its duties under this Agreement and the
other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

SECTION 8.03.                                   Exculpatory Provisions.  The
Agents and Joint Lead Arrangers shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  No Agent, Joint Lead Arranger
or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document or any certificate, report, statement
or other document referred to or provided for in, or received by the Agents or
Joint Lead Arrangers under or in connection with, this Agreement or any other
Loan Document (except to the extent that any of the foregoing are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such person’s own gross negligence, willful misconduct, bad
faith or material breach of the Loan Documents but in no event, to include any
liability for special, indirect, consequential or punitive damages) or
(ii) responsible in any manner to any of the Lenders or the Borrower for (or
have any duty to ascertain or acquire into) any recitals, statements,
representations or warranties made by any Loan Party, any officer thereof or any
Lender contained in this Agreement, any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents or Joint Lead Arrangers under or in connection with,
this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  The Agents and Joint Lead
Arrangers shall not (x) be subject to any fiduciary or other implied duties
regardless of whether a Default has occurred and is continuing and (y) except as
expressly set forth in the Loan Documents, have any duty to disclose, nor shall
it be liable for the failure to disclose, any information relating to Holdings,
the Borrower or any Subsidiary that is communicated to or obtained by the bank
serving as Administrative Agent or any of its affiliates in any capacity.  The

 

118

--------------------------------------------------------------------------------


 

Agents and Joint Lead Arrangers shall not be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

SECTION 8.04.                                   Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, fax, telex or teletype message, statement, order
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent or made by the proper person or persons and upon
advice and statements of legal counsel (including counsel to Holdings or the
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

 

SECTION 8.05.                                   Notice of Default.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Lender, Holdings or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

SECTION 8.06.                                   Non-Reliance on Agents and Other
Lenders.  Each Lender expressly acknowledges that none of the Agents, the Joint
Lead Arrangers or any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates have made any representations or
warranties to it and that no act by any Agent or any Joint Lead Arranger
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent or any Joint Lead Arranger to any Lender.  Each Lender
represents to the Agents and the Joint Lead Arrangers that it has, independently
and without reliance upon any Agent, any Joint Lead Arranger or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent, any Joint Lead Arranger
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates.  Except
for notices, reports and other documents expressly required to be furnished to
the

 

119

--------------------------------------------------------------------------------


 

Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

SECTION 8.07.                                   Indemnification.  The Lenders
agree to indemnify each Agent and each Joint Lead Arranger in its capacity as
such (to the extent not reimbursed by Holdings or the Borrower and without
limiting the obligation of Holdings or the Borrower to do so), each in an amount
equal to its pro rata share (based on its Commitments hereunder (or if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of its applicable outstanding Loans or
participations in L/C Disbursements, as applicable)) thereof, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent or Joint Lead Arranger in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent or Joint Lead Arranger under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or Joint Lead Arranger’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

 

SECTION 8.08.                                   Agent in Its Individual
Capacity.  Each Agent, Joint Lead Arranger and their affiliates may make loans
to, accept deposits from and generally engage in any kind of business with any
Loan Party as though such Agent or Joint Lead Arranger were not an Agent or
Joint Lead Arranger, as applicable.  With respect to its Loans made or renewed
by it and with respect to any Letter of Credit issued or participated in by it,
each Agent or each Joint Lead Arranger shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent or Joint Lead Arranger, and the terms
“Lender” and “Lenders” shall include each Agent or Joint Lead Arranger in its
individual capacity.

 

SECTION 8.09.                                   Successor Administrative Agent. 
The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders and the Borrower.  If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Sections 7.01 (h) or (i)(i), (ii), (iii) or (iv) above shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above; provided that nothing herein shall require that the
Administrative Agent resign or retire from its

 

120

--------------------------------------------------------------------------------


 

role as collateral agent under any Security Document whether referred to therein
as administrative agent, collateral agent or any analogous term therein. If the
person serving as Administrative Agent becomes the subject of a Bankruptcy
Event, the Borrower may, to the extent permitted by applicable law, by notice in
writing to the Administrative Agent, remove such person as Administrative Agent
and, in consultation with the Required Lenders, appoint a successor; provided
that upon any such removal, such person shall no longer be the Swingline Lender
and, if applicable, shall be replaced as an Issuing Bank hereunder.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal nonetheless shall become effective in accordance with such notice on the
Removal Effective Date.  After any retiring Administrative Agent’s resignation
as Administrative Agent or the removal of any Administrative Agent, the
provisions of this Article VIII shall inure to its benefit and to the benefit of
its officers, directors, employees, agents, attorneys-in-fact and affiliates as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement and the other Loan Documents.

 

SECTION 8.10.                                   Syndication Agent and
Documentation Agent.  Neither the Syndication Agent nor the Documentation Agent
shall have any duties or responsibilities hereunder in its capacity as such.

 

SECTION 8.11.                                   Withholding Tax.  To the extent
required by any applicable law, the Administrative Agent may withhold from any
interest payment to any Lender an amount equivalent to any applicable
withholding tax.  If the IRS or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender because the appropriate form was not delivered
or was not properly executed or because such Lender failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding tax ineffective or for any other reason, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                                   Notices.  (a)   Notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or other electronic transmission, (including
“.pdf” or “.tif”) pursuant to the terms of this Agreement, as follows:

 

(i)   if to any Loan Party, to Generac Power Systems, Inc., Highway 59 and
Hillside Road, P.O. Box 8, Waukesha Wisconsin, 53187, attention Aaron Jagdfeld,
York Ragen and Joseph Kavalary, Telecopier: (262) 968-9372, Electronic Address: 
york.ragen@generac.com with a copy to CCMP Capital Advisors, LLC, 245 Park
Avenue, 16th Floor, New York, NY, 10167-2403, attention: Mark McFadden,
Telecopier: (917) 464-6167, Electronic Address:  mark.mcfadden@ccmpcapital.com
with a copy to Weil, Gotshal & Manges LLP, 200 Crescent Court, Suite 300,
Dallas, Texas 75201-6950, Attention Angela L. Fontana, Telecopier: (214)
746-7777, Electronic Address:  angela.fontana@weil.com;

 

(ii)   if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,  1111
Fannin Street, Floor 10, Houston, Texas, 77002-6925, Attention: John Ngo,
Telecopier: 713-427-6307, Electronic Address:  john.ngo@jpmorgan.com, with a
copy to JPMorgan Chase Bank, N.A., 383

 

121

--------------------------------------------------------------------------------


 

Madison Avenue, Floor 24, New York, NY 10179, Attention: Aized Rabbani, 
Telecopier: 212-622-6642, Electronic Address:  aized.a.rabbani@jpmorgan.com;

 

(iii)   if to an Issuing Bank, to it at the address, fax number or electronic
address set forth separately in writing; or

 

(iv)   if to a Lender, to it at the address, fax number or electronic address
set forth on Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender becomes a party hereto.

 

(b)   Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  Each of the Administrative Agent and the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, further, that approval of such procedures may be limited to particular
notices or communications.

 

(c)   All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by fax or (to the extent permitted by paragraph (b) above) electronic means
or on the date five (5) Business Days after dispatch by certified or registered
mail if mailed, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

 

(d)   Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.

 

SECTION 9.02.                                   Survival of Agreement.  All
representations and warranties made by the Loan Parties herein and in the other
Loan Documents shall be considered to have been relied upon by the Lenders and
each Issuing Bank and shall survive the making of the Loans, the execution and
delivery of the Loan Documents and the issuance of the Letters of Credit, and
shall continue in full force and effect until the Termination Date.  Without
prejudice to the survival of any other agreements contained herein, obligations
for taxes, costs, indemnifications, reimbursements, damages and other contingent
liabilities contained herein (including pursuant to Sections 2.15, 2.17 and
9.05) shall survive the payment in full of the principal and interest hereunder,
the expiration of the Letters of Credit, the termination of the Commitments or
this Agreement, limited in the manner set forth herein.

 

SECTION 9.03.                                   Binding Effect.  This Agreement
shall become effective when it shall have been executed by Holdings, the
Borrower and the Administrative Agent and when the Administrative Agent shall
have received copies hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of Holdings, the Borrower, each Issuing Bank, the Administrative
Agent and each Lender and their respective permitted successors and assigns.

 

SECTION 9.04.                                   Successors and Assigns. 
(a)   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) except as otherwise permitted by Section 6.05
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted

 

122

--------------------------------------------------------------------------------


 

assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)   (i) Subject to the conditions set forth in clause (ii) below, any Lender
may assign to one (1) or more Eligible Assignees (other than to any Disqualified
Institution or any natural person) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) (provided, however, that pro rata
assignments shall not be required and each assignment shall be of a uniform, and
not varying, percentage of all rights and obligations under and in respect of
any applicable Loan and any related Commitments) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required (i) if an Event of Default under Section 7.01(b) or
(c), or (with respect to the Borrower only) Section 7.01(h) or (i)(i), (ii),
(iii) or (iv) has occurred and is continuing, (ii) with respect to an assignment
in respect of the Revolving Facility, if such assignment is to a Revolving
Facility Lender, an Affiliate of a Revolving Facility Lender or a Related Fund
in respect of a Revolving Facility Lender and (iii) with respect to an
assignment in respect of a Term Facility, if such assignment is to a Lender, an
Affiliate of a Lender or a Related Fund in respect of a Lender (for purposes of
clarity, it is understood that no assignment may be made to a Disqualified
Institution);

 

(B)                               the Administrative Agent; and

 

(C)                               in the case of the Revolving Facility, the
Issuing Banks and the Swingline Lender.

 

(ii)   Assignments shall be subject to the following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an affiliate of a Lender or Related Fund or an assignment of the entire
remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1.0 million in the case of Term Loans, and not less than $5.0
million in the case of Revolving Facility Loans or Revolving Facility
Commitments, unless each of the Borrower and the Administrative Agent otherwise
consent, provided that such amounts shall be aggregated in respect of each
Lender and its Affiliates or Related Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance together
with a processing and recordation fee of $3,500; and

 

(C)                               the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms.

 

123

--------------------------------------------------------------------------------


 

(iii)   Subject to acceptance and recording thereof pursuant to
clause (b)(v) below and subject to clause (f) below, from and after the
effective date specified in each Assignment and Acceptance the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.05, as well as
any Fees accrued for its account and not yet paid).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section 9.04.

 

(iv)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one (1) of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Revolving L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender (with respect to any entry related to such Lender’s Loans), at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)   Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Eligible Assignee (subject to clause (f)), the
Eligible Assignee’s completed Administrative Questionnaire (unless the Eligible
Assignee shall already be a Lender hereunder) and any applicable tax forms, and
any written consent to such assignment required by clause (i) above, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register.  No assignment, whether or not
evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this clause
(v).

 

(c)   (i)   Any Lender may, without the consent of the Borrower, the Swingline
Lender, the Issuing Bank or the Administrative Agent, sell participations to one
(1) or more banks or other entities (other than to any Disqualified Institution)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that requires the
consent of each Lender directly affected thereby pursuant to
Section 9.04(a)(i) or clauses (i) through (vii) of the first proviso to
Section 9.08(b).  Subject to paragraph (c)(ii) of this Section 9.04, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements

 

124

--------------------------------------------------------------------------------


 

and limitations with respect thereto) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.04.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, provided
such Participant shall be subject to Section 2.18(c) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(ii)   A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent expressly acknowledging such Participant may receive a
greater benefit.  A Participant shall not be entitled to the benefits of
Section 2.17 to the extent such Participant fails to comply with
Section 2.17(e) as though it were a Lender.

 

(d)   Any Lender may at any time, without the consent of or notice to the
Administrative Agent or the Borrower, pledge or assign a security interest in
all or any portion of its rights under this Agreement (other than to a
Disqualified Institution or a natural person) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee (including any Eligible Assignee) for such Lender
as a party hereto.

 

(e)   The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f)   If any assignment or participation under this Section 9.04 is made (or
attempted to be made) (i) to a Disqualified Institution or any Affiliate of a
Disqualified Institution, in each case without the Borrower’s prior written
consent or (ii) to the extent the Borrower’s consent is required under the terms
of this Section 9.04, to any other person without the Borrower’s consent, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, (A) terminate the Commitments of such Lender and repay
all obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender or participant as of such termination date
(in the case of any participation in any Loan, to be applied to such
participation), (B) in the case of any outstanding Term Loans, purchase such
Loans by paying the lesser of par or the same amount that such Lender paid to
acquire such Loans or (C) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Lender
shall have received payment of an amount equal to the lesser of par or the
amount such Lender paid for such Loans and participations

 

125

--------------------------------------------------------------------------------


 

in L/C Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (ii) the Borrower shall be liable to such Lender
under Section 2.16 if any Eurodollar Loan owing to such Lender is repaid or
purchased other than on the last day of the Interest Period relating thereto,
and (iii) such assignment shall otherwise comply with this Section 9.04
(provided that no registration and processing fee referred to in this
Section 9.04 shall be owing in connection with any assignment pursuant to this
paragraph).  Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender, as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder to an assignee as contemplated hereby in the circumstances
contemplated by this Section 9.04(f).  Nothing in this Section 9.04(f) shall be
deemed to prejudice any rights or remedies the Borrower may otherwise have at
law or equity.  Each Lender acknowledges and agrees that the Borrower would
suffer irreparable harm if such Lender breaches any of its obligations under
Sections 9.04(a) or 9.04(d) insofar as such Sections relate to any assignment,
participation or pledge to a Disqualified Institution or an Affiliate of a
Disqualified Institution without the Borrower’s prior written consent.  
Additionally, each Lender agrees that the Borrower may seek to obtain specific
performance or other equitable or injunctive relief to enforce this
Section 9.04(f) against such Lender with respect to such breach without posting
a bond or presenting evidence of irreparable harm.

 

(g)   Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent.

 

(h)   If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three (3) Business
Days’ advance notice to the Lenders under such Facility, instead of prepaying
the Loans or reducing or terminating the Commitments to be replaced, to
(i) require the Lenders under such Facility to assign such Loans or Commitments
to the Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)).  Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b).  By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith.  The provisions of this
paragraph (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 

(i)   Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term Loans to an Affiliated Lender (other than
Holdings or any of its Subsidiaries) and (y) Holdings, the Borrower and any of
its Subsidiaries may, from time to time, purchase or prepay Term Loans, in each
case, on a non-pro rata basis through (1) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between the Borrower and the Administrative Agent (or other
applicable agent managing such auction) or (2) open market purchases, in each
case with respect to clauses (x) and (y) of this Section 9.04(i), without the
consent of the Administrative Agent; provided that:

 

126

--------------------------------------------------------------------------------


 

(i)                                     any Term Loans acquired by Holdings, the
Borrower or any of its Subsidiaries (other than any such purchase pursuant to
Section 9.04(f)) shall be retired and cancelled promptly upon the acquisition
thereof;

 

(ii)                                  any Term Loans acquired by any Affiliated
Lender may (but shall not be required to) be contributed to Holdings or any of
its Subsidiaries for purposes of cancellation of such Indebtedness (it being
understood that such Loans shall be retired and cancelled promptly upon such
contribution);

 

(iii)                               in connection with any Dutch auction, such
Affiliated Lender shall provide, as of the date of the effectiveness of such
purchase, a customary representation and warranty that there is no material
non-public information with respect to Holdings, the Borrower, its Subsidiaries
or their respective securities at such time that (A) has not been disclosed to
the assigning Lender prior to such date and (B) could reasonably be expected to
have a material effect upon, or otherwise be material to, a Lender’s decision to
assign Loans to such Affiliated Lender (in each case other than because such
assigning Lender does not wish to receive material non-public information with
respect to Holdings, the Borrower, its Subsidiaries or their respective
securities);

 

(iv)                              each Affiliated Lender shall identify itself
as such in the applicable Assignment and Acceptance;

 

(v)                                 after giving effect to such assignment and
to all other assignments with all Affiliated Lenders, the aggregate principal
amount of all Term Loans then held by all Affiliated Lenders shall not exceed
25% of the aggregate unpaid principal amount of the Loans then outstanding
(after giving effect to any substantially simultaneous cancellations thereof);

 

(vi)                              in connection with any assignment effected
pursuant to a Dutch auction conducted by Holdings, the Borrower or any of the
Restricted Subsidiaries, (A) the Revolving Facility shall not be utilized to
fund such assignment and (B) no Default or Event of Default shall have occurred
and be continuing immediately before and after giving effect to such assignment;

 

(vii)                           by its acquisition of Loans, an Affiliated
Lender shall be deemed to have acknowledged and agreed that:

 

(A)                               the Loans held by such Affiliated Lender shall
be disregarded in both the numerator and denominator in the calculation of any
Lender vote, except that such Affiliated Lender shall have the right to vote
(and the loans held by such Affiliated Lender shall not be so disregarded) with
respect to any amendment, modification, waiver, consent or other action that
requires the vote of all Lenders or all affected Lenders, as the case may be;
provided that no amendment, modification, waiver, consent or other action shall
(1) disproportionately affect such Affiliated Lender in its capacity as a Lender
as compared to other Lenders that are not Affiliated Lenders or (2) deprive any
Affiliated Lender of its share of any payments which the Lenders are entitled to
share on a pro rata basis hereunder, in each case without consent of such
Affiliated Lender;

 

(B)                               the Administrative Agent shall vote on behalf
of such Affiliated Lender in the event that any proceeding under Sections 1126
or 1129 of the Bankruptcy Code shall be instituted by or against the Borrower or
any Restricted Subsidiary, or, alternatively, to the

 

127

--------------------------------------------------------------------------------


 

extent that the foregoing is deemed unenforceable for any reason, such
Affiliated Lender shall vote in such proceedings in the same proportion as the
allocation of voting with respect to such matter by those Lenders who are not
Affiliated Lenders, in each case except to the extent that any plan of
reorganization proposes to treat the obligations held by such Affiliated Lender
in a disproportionate adverse manner to such Affiliated Lender than the proposed
treatment of similar obligations held by Lenders that are not Affiliated
Lenders;

 

(C)                               Affiliated Lenders, solely in their capacity
as an Affiliated Lender, will not be entitled to (i) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender or among Lenders to which the Loan Parties or
their representatives are not invited, (ii) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among Administrative Agent and one (1) or more Lenders, except to the extent
such information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
Borrowings, prepayments and other administrative notices in respect of its Loans
and Commitments required to be delivered to Lenders pursuant to Article II) or
(iii) make or bring (or participate in, other than as a passive participant in
or recipient of its pro rata benefits of) any claim, in its capacity as a
Lender, against the Administrative Agent, the Collateral Agent or any other
Agent hereunder with respect to any duties or obligations or alleged duties or
obligations of such Agent under the Credit Documents (except with respect to
rights expressly retained under this Section 9.04(i) which are not so waived);
and

 

(D) it shall not have any right to receive advice of counsel to the
Administrative Agent or to Lenders other than Affiliated Lenders or to challenge
the Lenders’ attorney-client privilege.

 

(j)   Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Commitments or Loans to a Debt Fund Affiliate and
any Debt Fund Affiliate may, from time to time, purchase Loans on a non-pro rata
basis through Dutch auction procedures open to all applicable Lenders on a pro
rata basis pursuant to customary procedures to be agreed between the Debt Fund
Affiliate and the Administrative Agent (or other applicable agent managing such
auction) or open market; provided that:

 

(i)                                     in the case of any purchase by a Debt
Fund Affiliate of Revolving Facility Loans or Revolving Facility Commitments,
such purchase shall be subject to the consent of the Administrative Agent, the
Issuing Bank and the Swingline Lender (which consent will not be unreasonably
withheld); and

 

(ii)                                  Debt Fund Affiliates shall not account for
more than 50% of the amounts included in determining whether the Required
Lenders have consented to any amendment, modification or waiver pursuant to
Section 9.08.

 

SECTION 9.05.                                   Expenses; Indemnity.  (a)   The
Borrower agrees to pay within thirty (30) days of demand thereof (together with
backup documentation supporting such request) (i) all reasonable out-of-pocket
expenses (including Other Taxes) incurred by the Agents and Joint Lead Arrangers
in connection with the preparation of this Agreement and the other Loan
Documents, or by the Agents and Joint Lead Arrangers in connection with the
syndication of the Commitments or the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of the

 

128

--------------------------------------------------------------------------------


 

Borrower and the reasonable out-of-pocket fees, disbursements and charges for no
more than one (1) outside counsel and, if necessary one (1) local counsel in
each material jurisdiction where Collateral is located for such persons, taken
as a whole) or in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions hereby contemplated shall be consummated) and
(ii) all reasonable out-of-pocket expenses incurred by the Agents or Joint Lead
Arrangers or any Lender in connection with the enforcement or protection of
their rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made or the Letters of Credit issued hereunder
(including the reasonable out-of-pocket fees, charges and disbursements of
Simpson Thacher & Bartlett LLP, counsel for the Agents and the Joint Lead
Arrangers, and, if necessary (x) the reasonable out-of-pocket fees, charges and
disbursements of one (1) local counsel per relevant material jurisdiction and
(y) in the case of an actual or potential conflict of interest, the reasonable
out-of-pocket fees, charges and disbursements of one (1) additional counsel to
all affected persons, taken as a whole).

 

(b)   The Borrower agrees to indemnify the Administrative Agent, the Joint Lead
Arrangers, each Issuing Bank, each Lender and each of their respective
Affiliates, successors and assigns and the directors, trustees, officers,
employees, advisors, controlling persons and agents of each of the foregoing
(each such person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable out-of-pocket costs and related expenses (including reasonable
out-of-pocket documented fees, charges and disbursements of Simpson Thacher &
Bartlett LLP and, if necessary, one (1) local counsel in each relevant material
jurisdiction to the Agents or Joint Lead Arrangers, taken as a whole, in each
relevant jurisdiction and, in the case of an actual or potential conflict of
interest, one (1) additional counsel to all affected Indemnitees, taken as a
whole) incurred by or asserted against any Indemnitee arising out of, relating
to, or as a result of (i) the execution or delivery of this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto and thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated hereby, (ii) the use of the proceeds of the Loans or
the use of any Letter of Credit or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or costs
or related expenses (x) are determined by a judgment of a court of competent
jurisdiction to have resulted by reason of the gross negligence, bad faith or
willful misconduct of, or material breach by, such Indemnitee, (y) arise out of
any claim, litigation, investigation or proceeding brought by such Indemnitee
(or its Related Parties) against another Indemnitee (or its Related Parties)
(other than any claim, litigation, investigation or proceeding brought by or
against the Administrative Agent, acting in its capacity as Administrative
Agent) that does not involve any act or omission of the Sponsor, the Borrower or
any of its Subsidiaries and arises out of disputes among the Lenders and/or
their transferees.  The Borrower shall not be liable for any settlement of any
proceeding referred to in this Section 9.05 effected without the Borrower’s
written consent (such consent not to be unreasonably withheld or delayed);
provided, however, that the Borrower shall indemnify the Indemnitees from and
against any loss or liability by reason of such settlement if the Borrower was
offered the right to assume the defense of such proceeding and did not assume
such defense or such proceeding was settled with the written consent of the
Borrower, subject to, in each case, the Borrower’s right in this Section 9.05 to
claim an exemption from such indemnity obligations.  The Borrower shall
indemnify the Indemnitees from and against any final judgment for the plaintiff
in any proceeding referred to in this Section 9.05, subject to the Borrower’s
right in this Section 9.05 to claim an exemption from such indemnity
obligations.  The Borrower shall not, without the prior written consent of any
Indemnitee, effect any settlement of any pending or threatened proceeding in
respect of which such Indemnitee is a party and indemnity could have been sought
hereunder by such Indemnitee unless such settlement (i) includes an
unconditional release of such Indemnitee (and its Related Parties) from all
liability or claims that are the subject matter of such proceeding and (ii) does
not include a statement as to or an

 

129

--------------------------------------------------------------------------------


 

admission of fault, culpability or a failure to act by or on behalf of any
Indemnitee (or its Related Parties).  To the extent permitted by applicable law,
each party hereto hereby waives for itself (and, in the case of the Borrower,
for each other Loan Party) any claim against any Loan Party, any Lender, any
Agent, any Lender Party, any Joint Lead Arranger, and their respective
affiliates, directors, employees, attorneys, agents or sub-agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each party
hereto (and in the case of the Borrower on behalf of each other Loan Party)
hereby waive, release and agree not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor; provided that nothing contained in this sentence shall limit the
Borrower’s indemnity obligations to the extent such special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such indemnified person is entitled to indemnification
hereunder.  The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the termination of the Commitments, the
expiration of any Letters of Credit, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender.  All amounts due under this Section 9.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

 

(c)   Except as expressly provided in Section 9.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to Taxes other than Taxes
arising from a non-Tax claim.

 

(d)   Notwithstanding the foregoing paragraphs in this Section, if it is found
by a final, non-appealable judgment of a court of competent jurisdiction in any
such action, proceeding or investigation that any loss, claim, damage, liability
or cost or related expense of any Indemnitee has resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee (or any of its
Related Parties) or a material breach of the Loan Documents by such Indemnitee
(or any of its Related Parties), such Indemnitee will repay such portion of the
reimbursed amounts previously paid to such Indemnitee under this Section that is
attributable to expenses incurred in relation to the set or omission of such
Indemnitee which is the subject of such finding.

 

SECTION 9.06.                                   Right of Set-off.  If an Event
of Default shall have occurred and be continuing, upon the written consent of
the Administrative Agent or the Required Lenders, each Lender and each Issuing
Bank is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender or such Issuing Bank to or for the
credit or the account of Holdings, the Borrower or any Subsidiary Loan Party
(and such Lender or Issuing Bank will provide prompt notice to such Loan Party)
against any of and all the obligations of Holdings or the Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured.  The rights of each
Lender and each Issuing Bank under this Section 9.06 are in addition to other
rights and remedies (including other rights of set-off) that such Lender or such
Issuing Bank may have.

 

130

--------------------------------------------------------------------------------


 

SECTION 9.07.                                   Applicable Law.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES
DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED,
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED
AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE
INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT
GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08.                                   Waivers; Amendment.  (a)   No
failure or delay of the Administrative Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, each
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Holdings, the Borrower or any other Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on Holdings, the Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.

 

(b)   Except as provided in Section 2.22 with respect to any Incremental
Facility, Section 2.23 with respect with respect to any Extension and
Section 9.08(d) with respect to any Replacement Term Loans or Replacement
Revolving Facility, neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders and (y) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by each party thereto and the Administrative Agent and
consented to by the Required Lenders; provided, however, that no such agreement
shall

 

(i)   decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the Revolving
Facility Maturity Date, without the prior written consent of each Lender
directly and adversely affected thereby; provided, that (x) consent of Required
Lenders shall not be required for any waiver, amendment or modification
contemplated by this clause (i), (y) any amendment to the Total Leverage Ratio,
Secured Leverage Ratio or the Interest Coverage Ratio or the component
definitions thereof shall not constitute a reduction in the rate of interest for
purposes of this clause (i) and (z) waiver or reduction of a post default
increase in interest shall be effective with the consent of the Required Lenders
(and shall not require the consent of each directly and adversely affected
Lender),

 

(ii)   increase the Revolving Credit Commitment of any Lender (other than with
respect to any Incremental Facility to which such Lender has agreed) without the
prior written consent of such affected Lender (it being understood that waivers
or modifications of conditions precedent, covenants, Defaults or Events of
Default or of a mandatory reduction in the aggregate Commitments shall not
constitute an increase of the Commitments of any Lender),

 

131

--------------------------------------------------------------------------------


 

(iii)   extend the Revolving Credit Commitment of any Lender or decrease the
Revolving Credit Commitment Fees or L/C Participation Fees without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default,
mandatory prepayments or of a mandatory reduction in the aggregate Commitments
shall not constitute an increase or extension of maturity); provided, that
(x) consent of Required Lenders shall not be required for any waiver, amendment
or modification contemplated by this clause (iii) and (y) any amendment to the
Total Leverage Ratio, Secured Leverage Ratio or the Interest Coverage Ratio or
the component definitions thereof shall not constitute a reduction in the
Revolving Credit Commitment Fees for purposes of this clause (iii),

 

(iv)   extend or waive any Term Loan Installment Date or reduce the amount due
on any Term Loan Installment Date or extend any date on which payment of
interest on any Loan or any L/C Disbursement or any Fees is due, without the
prior written consent of each Lender directly and adversely affected thereby (it
being understood that waivers or modifications of conditions precedent,
covenants, Defaults, Events of Default or mandatory prepayments shall not
constitute any such extension, waiver or reduction); provided that (x) consent
of Required Lenders shall not be required with respect to any waiver, amendment
or modification contemplated by this clause (iv) and (y) any amendment to the
Total Leverage Ratio, the Secured Leverage Ratio, Interest Coverage Ratio or the
component definitions thereof shall not constitute a reduction in Fees for
purposes of this clause (iv),

 

(v)   except to the extent necessary to give effect to the express intentions of
this Agreement (including Sections 2.22, 2.23, 9.04 and 9.08(d)), which, in
respect of any amendment or modification to effect such express intentions,
shall be effective with the consent of the Required Lenders, amend or modify the
provisions of Section 2.18(b) or (c) of this Agreement in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender directly and adversely affected thereby,

 

(vi)   amend or modify the provisions of Sections 9.08(a), (b) or (c) or reduce
the voting percentage set forth in the definition of “Required Lenders”, without
the prior written consent of each Lender directly and adversely affected thereby
(it being understood that Incremental Extensions of Credit, Extended Term Loans,
Extended Revolving Facility Commitments (and the related credit exposure),
Replacement Term Loans, any Replacement Revolving Facility and additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date), or

 

(vii)   release all or substantially all the Collateral (it being understood
that a transaction permitted under Section 6.05 shall not constitute a release
of all or substantially all of the Collateral), or release all or substantially
all of the value of the Guarantees (except as otherwise permitted herein
(including in connection with a transaction permitted under Section 6.05) or in
the other Loan Documents) under the Collateral Agreement, unless, in the case of
a Subsidiary Loan Party, all or substantially all the Equity Interests of such
Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender,

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, an Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank acting as such at the effective date of
such agreement or the Swingline Lender, as applicable.  Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section 9.08
and any consent by any Lender pursuant to

 

132

--------------------------------------------------------------------------------


 

this Section 9.08 shall bind any successor or assignee of such Lender. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitments of such Lender may not be increased or extended
without the consent of such Lender and (y) the principal and accrued and unpaid
interest of such Lender’s Loans shall not be reduced or forgiven without the
consent of such Lender.

 

(c)   Without the consent of the Syndication Agent, the Documentation Agent or
any Joint Lead Arranger or Lender or Issuing Bank, the Loan Parties and the
Administrative Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment, modification or
waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.

 

(d)   Notwithstanding the foregoing, this Agreement may be amended (x) with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or Incremental Term Loans (such Loans, the “Replaced Term
Loans”) with a replacement term loan hereunder (“Replacement Term Loans”);
provided, that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Replaced Term Loans
(plus (x) the amount permitted under any basket hereunder and plus (y) the
amount of accrued interest and premium thereon, any committed or undrawn amounts
and underwriting discounts, fees, commissions and expenses, associated
therewith), (b) the terms of Replacement Term Loans are not (excluding pricing,
fees, rate floors, premiums and optional prepayment or redemption terms), taken
as a whole, materially more favorable to the lenders providing such Replacement
Term Loans than those applicable to the Replaced Term Loans (other than any
covenants or other provisions applicable only to periods after the later of the
Final Maturity Date and the Final Revolving Termination Date (in each case, as
of the date of incurrence of such Replacement Term Loans)), (c) such Replacement
Term Loans has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, such Replaced Term Loans at the time
of such refinancing and (d) any Lender or, with the consent of the Borrower and,
to the extent such consent would be required under Section 9.04 with respect to
an assignment of Loans or Commitments in respect of the applicable Facility to
such person, the consent of the Administrative Agent (which consent shall not be
unreasonably withheld), any person that would be an Eligible Assignee (other
than to any Disqualified Institution or any natural person) may provide such
Replacement Term Loans and (y) with the written consent of the Administrative
Agent, the Borrower and the Lenders providing the relevant Replacement Revolving
Facility (as defined below) to permit the refinancing, replacement or
modification of all or any portion of the Revolving Facility or any Incremental
Revolving Facility (a “Replaced Revolving Facility”) with a replacement
revolving facility hereunder (a “Replacement Revolving Facility”); provided that
(a) the aggregate amount of such Replacement Revolving Facility shall not exceed
the aggregate amount of such Replaced Revolving Facility plus (x) the amount
permitted under any basket hereunder and plus (y) the amount of accrued interest
and premium thereon, any committed or undrawn amounts and underwriting
discounts, fees, commissions and expenses, associated therewith), (b) the terms
of any such Replacement Revolving Facility are (excluding pricing, fees, rate
floors, premiums and optional prepayment or redemption terms) not, taken as a
whole, materially more favorable to the lenders providing such Replacement
Revolving Facility than those applicable to the Replaced Revolving Facility
(other than any covenants or other provisions applicable only to periods after
the later of the Final Maturity Date and the Final Revolving Termination Date
(in each case, as of the date of incurrence of such Replacement Revolving
Facility)) and (c) any Lender or, with the consent of the Borrower and, to the
extent such

 

133

--------------------------------------------------------------------------------


 

consent would be required under Section 9.04 with respect to an assignment of
Loans or Commitments in respect of the Revolving Facility to such person, the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender
(which consent shall not be unreasonably withheld), any additional bank,
financial institution or other entity may provide such Replacement Revolving
Facility; provided further that in respect of each of clauses (x) and (y) above,
(i) any Non-Debt Fund Affiliate shall (A) be permitted (without Administrative
Agent consent) to provide such Replacement Term Loans, it being understood that
in connection with such Replacement Term Loans, any such Non-Debt Fund
Affiliate, as applicable, shall be subject to the restrictions applicable to
such persons under Section 9.04 as if such Replacement Term Loans were Term
Loans and (B) shall not provide any Replacement Revolving Facility and (ii) any
Debt Fund Affiliate shall be permitted to provide any Replacement Term Loans or
Replacement Revolving Facility (subject, in the case of any Replacement
Revolving Facility to consent of the Administrative Agent, the Swingline Lender
and the Issuing Bank (which consent shall not be unreasonably withheld)),
provided that in connection therewith, such Debt Fund Affiliate shall be subject
to the restrictions applicable to Debt Fund Affiliates under Section 9.04 as if
such Replacement Term Loans were Term Loans and the commitments and loans in
respect of such Replacement Revolving Facility were Revolving Facility
Commitments and Revolving Facility Loans, respectively.

 

(e)   Notwithstanding anything to the contrary contained in this Section 9.08 or
any Loan Document, (a) the Borrower and the Administrative Agent may, without
the input or consent of any other Lender, effect amendments to this Agreement
and the other Loan Documents as may be necessary in the reasonable opinion of
the Borrower and the Administrative Agent to effect the provisions of
Sections 2.21, 2.22, 2.23, 9.04(f), (i) or (j) or 9.08(d), (b) if the
Administrative Agent and the Borrower have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any provision
of the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision and (c) guarantees, collateral security
documents and related documents executed by Holdings or Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented or waived without the
consent of any Lender if such amendment, supplement or waiver is delivered in
order to (x) comply with local law or advice of local counsel, (y) cure
ambiguities, omissions, mistakes or defects or (z) cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

 

SECTION 9.09.                                   Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate on any Loan or participation in any L/C Disbursement, together
with all fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender or any Issuing Bank, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender
or such Issuing Bank, shall be limited to the Maximum Rate, provided that such
excess amount shall be paid to such Lender or such Issuing Bank on subsequent
payment dates to the extent not exceeding the legal limitation.

 

SECTION 9.10.                                   Entire Agreement.  This
Agreement, the other Loan Documents and the agreements regarding certain Fees
referred to herein constitute the entire contract between the parties relative
to the subject matter hereof.  Any previous agreement among or representations
from the parties or their Affiliates with respect to the subject matter hereof
is superseded by this Agreement and the other Loan Documents.  Notwithstanding
the foregoing, the Fee Letter shall survive the execution and delivery of this
Agreement and remain in full force and effect.  Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
party other than the parties hereto and thereto, and their respective successors
and assigns permitted hereunder, any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

 

134

--------------------------------------------------------------------------------


 

SECTION 9.11.                                   WAIVER OF JURY TRIAL.  EACH OF
THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF
THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9.11 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

SECTION 9.12.                                   Severability.  In the event any
one (1) or more of the provisions contained in this Agreement or in any other
Loan Document should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby.  The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 9.13.                                   Counterparts.  This Agreement
may be executed in two (2) or more counterparts, each of which shall constitute
an original but all of which, when taken together, shall constitute but one
(1) contract, and shall become effective as provided in Section 9.03.  Delivery
of an executed counterpart to this Agreement by facsimile transmission or other
electronic transmission (including by “.pdf” or “.tif”) shall be as effective as
delivery of a manually signed original.

 

SECTION 9.14.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.15.                                   Jurisdiction; Consent to Service
of Process.  (a)   Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent

 

135

--------------------------------------------------------------------------------


 

permitted by law, in such federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
Lender, the Administrative Agent or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against Holdings, the Borrower or any Loan Party or their properties in the
courts of any jurisdiction.

 

(b)   Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)   Each of the parties hereto agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested at its address provided in Section 9.01 agrees that service as
so provided in is sufficient to confer personal jurisdiction over the applicable
credit party in any such proceeding in any such court, and otherwise constitutes
effective and binding service in every respect; and agrees that agents and
lenders retain the right to serve process in any other manner permitted by law
or to bring proceedings against any credit party in the courts of any other
jurisdiction.

 

SECTION 9.16.                                         Confidentiality.  Each of
the Lenders, each Issuing Bank and each of the Agents agrees that it shall
maintain in confidence any information relating to Holdings, the Borrower and
the other Loan Parties furnished to it by or on behalf of Holdings, the Borrower
or the other Loan Parties (other than information that (a) has become generally
available to the public other than as a result of a disclosure by any such
party, (b) has been independently developed by such Lender, such Issuing Bank or
such Agent without violating this Section 9.16 or relying on any such
information, (c) was available to such Lender, such Issuing Bank or such Agent
from a third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16
and such Lender, such Issuing Bank and such Agent shall be responsible for its
Affiliates’ compliance with this Section except to the extent such Affiliate
shall sign a written confidentiality agreement in favor of the Borrower),
except:  (A) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, self-regulatory authorities
(including the National Association of Insurance Commissioners) or of any
securities exchange on which securities of the disclosing party or any affiliate
of the disclosing party are listed or traded (in which case such Lender, Issuing
Bank or such Agent will promptly notify the Borrower, in advance, to the extent
permitted by applicable law or the rules governing the process requiring such
disclosure (except with respect to any routine or ordinary course audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority) and shall use its
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (B) as part of the reporting or review
procedures to, or examinations by, Governmental Authorities or self-regulatory
authorities, including the National Association of Insurance Commissioners or
the National Association of Securities Dealers, Inc., (C) to its parent
companies, affiliates, auditors, assignees, transferees and participants (so
long as each such person shall have been instructed to keep the same
confidential in accordance with provisions not less restrictive than this
Section 9.16 and such Lender, such Issuing Bank and such Agent shall be
responsible for its Affiliates’ compliance with this Section; provided that no
such disclosure shall be made by such Lender, such Issuing Bank or such Agent or
any

 

136

--------------------------------------------------------------------------------


 

of their respective Affiliates to any such person that is a Disqualified
Institution), (D) in order to enforce its rights under any Loan Document in a
legal proceeding (in which case it shall use commercially reasonable efforts to
ensure that any such information so disclosed is accorded confidential
treatment), (E) to any pledgee under Section 9.04(d) or any other existing or
prospective assignee of, or existing or prospective Participant in, any of its
rights under this Agreement (so long as such person shall have been instructed
to keep the same confidential in accordance with this Section 9.16 or other
provisions at least as restrictive as this Section 9.16), in each case other
than a Disqualified Institution, (F) to any direct or indirect contractual
counterparty in Swap Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 9.16), and (G) with the consent of the Borrower.  In addition, each
Agent and each Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents any Swap Agreement to which a Lender Counterparty is a
party.

 

SECTION 9.17.                                         Release of Liens and
Guarantees.  In the event that any Loan Party conveys, sells, leases, assigns,
transfers or otherwise disposes of any assets or all or any portion of any of
the Equity Interests or assets of any Subsidiary Loan Party to a person that is
not (and is not required to become) a Loan Party in each case in a transaction
not prohibited by Section 6.05 or in connection with an Unrestricted Subsidiary
Designation or in connection with a pledge of the Equity Interests of joint
ventures permitted by Section 6.02, the Administrative Agent shall promptly (and
the Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to release any Liens created by any Loan
Document in respect of such Equity Interests or assets, and, in the case of a
disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05 or in connection with an Unrestricted
Subsidiary Designation and as a result of which such Subsidiary Loan Party would
cease to be a Restricted Subsidiary, terminate such Subsidiary Loan Party’s
obligations under its Guarantee.  Any representation, warranty or covenant
contained in any Loan Document relating to any such Equity Interests, asset or
subsidiary of Holdings shall no longer be deemed to be made once such Equity
Interests or asset is so conveyed, sold, leased, assigned, transferred or
disposed of.  At the request of the Borrower, the Administrative Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent to)
(i) subordinate any Lien granted to the Administrative Agent (or any sub-agent
or collateral agent) under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 6.02(a), (c)(i), (i), (v), (z) and (aa)
and (ii) enter into intercreditor arrangements contemplated by Sections 6.01(a),
(o), (p) and (w), Sections 6.02(c), (v) and (z), Section 2.22 and the definition
of “Permitted Refinancing Indebtedness.”

 

SECTION 9.18.                                         USA PATRIOT Act.  Each
Lender hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the USA PATRIOT Act.

 

SECTION 9.19.                                         Marshalling; Payments Set
Aside.  Neither any Agent nor any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other person or against or
in payment of any or all of the Obligations.  To the extent that any Loan Party
makes a payment or payments to the Administrative Agent or the Lenders (or to
the Administrative Agent, on behalf of the Lenders), or any Agent or the Lenders
enforce any security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be

 

137

--------------------------------------------------------------------------------


 

repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

SECTION 9.20.              Obligations Several; Independent Nature of Lenders’
Rights.  The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder. 
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

SECTION 9.21.                                         Electronic Execution of
Assignments.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

SECTION 9.22.              Acknowledgements.  Each of Holdings and the Borrower
hereby acknowledges and agrees that (a) no fiduciary, advisory or agency
relationship between the Loan Parties and the Lender Parties is intended to be
or has been created in respect of any of the transactions contemplated by this
Agreement or the other Loan Documents, irrespective of whether the Lender
Parties have advised or are advising the Loan Parties on other matters, and the
relationship between the Lender Parties, on the one hand, and the Loan Parties,
on the other hand, in connection herewith and therewith is solely that of
creditor and debtor, (b) the Lender Parties, on the one hand, and the Loan
Parties, on the other hand, have an arm’s length business relationship that does
not directly or indirectly give rise to, nor do the Loan Parties rely on, any
fiduciary duty to the Loan Parties or their affiliates on the part of the Lender
Parties, (c) the Loan Parties are capable of evaluating and understanding, and
the Loan Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents,
(d) the Loan Parties have been advised that the Lender Parties are engaged in a
broad range of transactions that may involve interests that differ from the Loan
Parties’ interests and that the Lender Parties have no obligation to disclose
such interests and transactions to the Loan Parties, (e) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Loan Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Lender Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties, any of their affiliates or any other Person, (g) none of the Lender
Parties has any obligation to the Loan Parties or their affiliates with respect
to the transactions contemplated by this Agreement or the other Loan Documents
except those obligations expressly set forth herein or therein or in any other
express writing executed and delivered by such Lender Party and the Loan Parties
or any such affiliate and (h) no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Lender Parties or among the Loan Parties and the Lender
Parties.

 

138

--------------------------------------------------------------------------------


 

SECTION 9.23.                                         Lender Action. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, (i) the authority to enforce rights and remedies hereunder and under
the other Security Documents against the Loan Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent for the benefit of the Lenders and the Issuing Bank,
(ii) no Secured Party shall have any right individually to realize upon any of
the Collateral under any Security Document or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies under the Security
Documents may be exercised solely by the Administrative Agent for the benefit of
the Secured Parties in accordance with the terms thereof and (iii) in the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale, the Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing), shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold in any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any Collateral payable by the Administrative Agent at such sale.

 

[Signature Pages Follow]

 

139

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

GENERAC ACQUISITION CORP.

 

 

 

By:

/s/ York A. Ragen

 

 

Name:

York A. Ragen

 

 

Title:

Chief Financial Officer

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GENERAC POWER SYSTEMS, INC.

 

 

 

By:

/s/ York A. Ragen

 

 

Name:

York A. Ragen

 

 

Title:

Chief Financial Officer

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender and as Administrative Agent

 

 

 

By:

/s/ Aized Rabbani

 

 

Name:

Aized Rabbani

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender and as a Syndication Agent

 

 

 

By:

/s/ Robert Ehudin

 

 

Name:

Robert Ehudin

 

 

Title:

Authorized Signatory

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender and as a Syndication Agent

 

 

 

By:

/s/ Keri Shull

 

 

Name:

Keri Shull

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew J. Schulz

 

 

Name:

Matthew J. Schulz

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Capital One Leverage Finance Corp.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Paul Dellova

 

 

Name:

Paul Dellova

 

 

Title:

Senior Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Leong

 

 

Name:

Michael Leong

 

 

Title:

Senior Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Wang

 

 

Name:

David Wang

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Katherine K. Robinson

 

 

Name:

Katherine K. Robinson

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian P. Fox

 

 

Name:

Brian P. Fox

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Shaheen Malik

 

 

Name:

Shaheen Malik

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin Buddhdew

 

 

Name:

Kevin Buddhdew

 

 

Title:

Associate

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Branch Banking and Trust Company,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Eric Searls

 

 

Name:

Eric Searls

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FirstMerit Bank, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Tim Daniels

 

 

Name:

Tim Daniels

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Huntington National Bank,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Lori Cummins-Meyer

 

 

Name:

Lori Cummins-Meyer

 

 

Title:

Vice President – Large Corporate Banking

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RBS Citizens, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Stephen A. Maenhout

 

 

Name:

Stephen A. Maenhout

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF EAST ASIA, LIMITED, NEWYORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Kitty Sin

 

 

Name:

Kitty Sin

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ James Hua

 

 

Name:

James Hua

 

 

Title:

Senior Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation,

 

as a Lender

 

 

 

 

 

By:

/s/ Shuji Yabe

 

 

Name:

Shuji Yabe

 

 

Title:

Managing Director

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Northern Trust Company,

 

as a Lender

 

 

 

 

 

By:

/s/ Patrick Cowan

 

 

Name:

Patrick Cowan

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A.,

 

as a Lender and an Issuing Bank

 

 

 

 

 

By:

/s/ Paul J. Hennessy

 

 

Name:

Paul J. Hennessy

 

 

Title:

Vice President / Relationship Manager

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Union Bank, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Thomas Lass

 

 

Name:

Thomas Lass

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

First Hawaiian Bank,

 

as a Lender

 

 

 

 

 

By:

/s/ Dawn Hofmann

 

 

Name:

Dawn Hofmann

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.,

 

 

 

as a Lender

 

 

 

 

 

By:

/s/ James R. Fayon

 

 

Name:

James R. Fayon

 

 

Title:

Deputy General Manager

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------